(Slip Opinion)              OCTOBER TERM, 2009                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                   SKILLING v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE FIFTH CIRCUIT

      No. 08–1394. Argued March 1, 2010—Decided June 24, 2010
Founded in 1985, Enron Corporation grew from its headquarters in
  Houston, Texas, into the seventh highest-revenue-grossing company
  in America. Petitioner Jeffrey Skilling, a longtime Enron officer, was
  Enron’s chief executive officer from February until August 2001,
  when he resigned. Less than four months later, Enron crashed into
  bankruptcy, and its stock plummeted in value. After an investigation
  uncovered an elaborate conspiracy to prop up Enron’s stock prices by
  overstating the company’s financial well-being, the Government
  prosecuted dozens of Enron employees who participated in the
  scheme. In time, the Government worked its way up the chain of
  command, indicting Skilling and two other top Enron executives.
  These three defendants, the indictment charged, engaged in a scheme
  to deceive investors about Enron’s true financial performance by ma
  nipulating its publicly reported financial results and making false
  and misleading statements. Count 1 of the indictment charged Skill
  ing with, inter alia, conspiracy to commit “honest-services” wire
  fraud, 18 U.S. C. §§371, 1343, 1346, by depriving Enron and its
  shareholders of the intangible right of his honest services. Skilling
  was also charged with over 25 substantive counts of securities fraud,
  wire fraud, making false representations to Enron’s auditors, and in
  sider trading.
     In November 2004, Skilling moved for a change of venue, contend
  ing that hostility toward him in Houston, coupled with extensive pre
  trial publicity, had poisoned potential jurors. He submitted hundreds
  of news reports detailing Enron’s downfall, as well as affidavits from
  experts he engaged portraying community attitudes in Houston in
  comparison to other potential venues. The District Court denied the
  motion, concluding that pretrial publicity did not warrant a presump
2                    SKILLING v. UNITED STATES

                                  Syllabus

    tion that Skilling would be unable to obtain a fair trial in Houston.
    Despite incidents of intemperate commentary, the court observed,
    media coverage, on the whole, had been objective and unemotional,
    and the facts of the case were neither heinous nor sensational. More
    over, the court asserted, effective voir dire would detect juror bias.
       In the months before the trial, the court asked the parties for ques
    tions it might use to screen prospective jurors. Rejecting the Gov
    ernment’s sparer inquiries in favor of Skilling’s more probing and
    specific questions, the court converted Skilling’s submission, with
    slight modifications, into a 77-question, 14-page document. The
    questionnaire asked prospective jurors about their sources of news
    and exposure to Enron-related publicity, beliefs concerning Enron
    and what caused its collapse, opinions regarding the defendants and
    their possible guilt or innocence, and relationships to the company
    and to anyone affected by its demise. The court then mailed the
    questionnaire to 400 prospective jurors and received responses from
    nearly all of them. It granted hardship exemptions to about 90 indi
    viduals, and the parties, with the court’s approval, further winnowed
    the pool by excusing another 119 for cause, hardship, or physical dis
    ability. The parties agreed to exclude, in particular, every prospec
    tive juror who said that a preexisting opinion about Enron or the de
    fendants would prevent her from being impartial.
       In December 2005, three weeks before the trial date, one of Skill
    ing’s co-defendants, Richard Causey, pleaded guilty. Skilling re
    newed his change-of-venue motion, arguing that the juror question
    naires revealed pervasive bias and that news accounts of Causey’s
    guilty plea further tainted the jury pool. The court again declined to
    move the trial, ruling that the questionnaires and voir dire provided
    safeguards adequate to ensure an impartial jury. The court also de
    nied Skilling’s request for attorney-led voir dire on the ground that
    potential jurors were more forthcoming with judges than with law
    yers. But the court promised to give counsel an opportunity to ask
    follow-up questions, agreed that venire members should be examined
    individually about pretrial publicity, and allotted the defendants
    jointly two extra peremptory challenges.
       Voir dire began in January 2006. After questioning the venire as a
    group, the court examined prospective jurors individually, asking
    each about her exposure to Enron-related news, the content of any
    stories that stood out in her mind, and any questionnaire answers
    that raised a red flag signaling possible bias. The court then permit
    ted each side to pose follow-up questions and ruled on the parties’
    challenges for cause. Ultimately, the court qualified 38 prospective
    jurors, a number sufficient, allowing for peremptory challenges, to
    empanel 12 jurors and 4 alternates. After a 4-month trial, the jury
                     Cite as: 561 U. S. ____ (2010)                    3

                                Syllabus

  found Skilling guilty of 19 counts, including the honest-services-fraud
  conspiracy charge, and not guilty of 9 insider-trading counts.
     On appeal, Skilling raised two arguments relevant here. First, he
  contended that pretrial publicity and community prejudice prevented
  him from obtaining a fair trial. Second, he alleged that the jury im
  properly convicted him of conspiracy to commit honest-services wire
  fraud. As to the former, the Fifth Circuit initially determined that
  the volume and negative tone of media coverage generated by Enron’s
  collapse created a presumption of juror prejudice. Stating, however,
  that the presumption is rebuttable, the court examined the voir dire,
  found it “proper and thorough,” and held that the District Court had
  empaneled an impartial jury. The Court of Appeals also rejected
  Skilling’s claim that his conduct did not indicate any conspiracy to
  commit honest-services fraud. It did not address Skilling’s argument
  that the honest-services statute, if not interpreted to exclude his ac
  tions, should be invalidated as unconstitutionally vague.
Held:
    1. Pretrial publicity and community prejudice did not prevent Skill
 ing from obtaining a fair trial. He did not establish that a presump
 tion of juror prejudice arose or that actual bias infected the jury that
 tried him. Pp. 11–34.
       (a) The District Court did not err in denying Skilling’s requests
 for a venue transfer. Pp. 11–19.
         (1) Although the Sixth Amendment and Art. III, §2, cl. 3, pro
 vide for criminal trials in the State and district where the crime was
 committed, these place-of-trial prescriptions do not impede transfer
 of a proceeding to a different district if extraordinary local prejudice
 will prevent a fair trial. Pp. 11–12.
         (2) The foundation precedent for the presumption of prejudice
 from which the Fifth Circuit’s analysis proceeded is Rideau v. Louisi
 ana, 373 U.S. 723. Wilbert Rideau robbed a small-town bank, kid
 naped three bank employees, and killed one of them. Police interro
 gated Rideau in jail without counsel present and obtained his
 confession, which, without his knowledge, was filmed and televised
 three times to large local audiences shortly before trial. After the
 Louisiana trial court denied Rideau’s change-of-venue motion, he was
 convicted, and the conviction was upheld on direct appeal. This
 Court reversed. “[T]o the tens of thousands of people who saw and
 heard it,” the Court explained, the interrogation “in a very real sense
 was Rideau’s trial—at which he pleaded guilty.”             Id., at 726.
 “[W]ithout pausing to examine . . . the voir dire,” the Court held that
 the “kangaroo court proceedings” trailing the televised confession vio
 lated due process. Id., at 726–727. The Court followed Rideau in two
 other cases in which media coverage manifestly tainted criminal
4                    SKILLING v. UNITED STATES

                                 Syllabus

    prosecutions. However, it later explained that those decisions “can
    not be made to stand for the proposition that juror exposure to . . .
    news accounts of the crime . . . alone presumptively deprives the de
    fendant of due process.” Murphy v. Florida, 421 U.S. 794, 798–799.
    Thus, prominence does not necessarily produce prejudice, and juror
    impartiality does not require ignorance. See, e.g., Irvin v. Dowd, 366
U.S. 717, 722. A presumption of prejudice attends only the extreme
    case. Pp. 12–16.
           (3) Important differences separate Skilling’s prosecution from
    those in which the Court has presumed juror prejudice. First, the
    Court has emphasized the size and characteristics of the community
    in which the crime occurred. In contrast to the small-town setting in
    Rideau, for example, the record shows that Houston is the Nation’s
    fourth most populous city. Given the large, diverse pool of residents
    eligible for jury duty, any suggestion that 12 impartial individuals
    could not be empaneled in Houston is hard to sustain. Second, al
    though news stories about Skilling were not kind, they contained no
    blatantly prejudicial information such as Rideau’s dramatically
    staged admission of guilt. Third, unlike Rideau and other cases in
    which trial swiftly followed a widely reported crime, over four years
    elapsed between Enron’s bankruptcy and Skilling’s trial. Although
    reporters covered Enron-related news throughout this period, the
    decibel level of media attention diminished somewhat in the years
    following Enron’s collapse. Finally, and of prime significance, Skill
    ing’s jury acquitted him of nine insider-trading counts. Similarly,
    earlier instituted Enron-related prosecutions yielded no overwhelm
    ing victory for the Government. It would be odd for an appellate
    court to presume prejudice in a case in which jurors’ actions run
    counter to that presumption. Pp. 16–18.
           (4) The Fifth Circuit presumed juror prejudice based primarily
    on the magnitude and negative tone of the media attention directed
    at Enron. But “pretrial publicity—even pervasive, adverse public
    ity—does not inevitably lead to an unfair trial.” Nebraska Press
    Assn. v. Stuart, 427 U.S. 539, 554. Here, news stories about Enron
    did not present the kind of vivid, unforgettable information the Court
    has recognized as particularly likely to produce prejudice, and Hous
    ton’s size and diversity diluted the media’s impact. Nor did Enron’s
    sheer number of victims trigger a presumption. Although the wide
    spread community impact necessitated careful identification and in
    spection of prospective jurors’ connections to Enron, the extensive
    screening questionnaire and follow-up voir dire yielded jurors whose
    links to Enron were either nonexistent or attenuated. Finally, while
    Causey’s well publicized decision to plead guilty shortly before trial
    created a danger of juror prejudice, the District Court took appropri
                    Cite as: 561 U. S. ____ (2010)                      5

                               Syllabus

ate steps to mitigate that risk. Pp. 18–19.
     (b) No actual prejudice contaminated Skilling’s jury. The Court
rejects Skilling’s assertions that voir dire did not adequately detect
and defuse juror prejudice and that several seated jurors were biased.
Pp. 20–34.
       (1) No hard-and-fast formula dictates the necessary depth or
breadth of voir dire. Jury selection is “particularly within the prov
ince of the trial judge.” Ristaino v. Ross, 424 U.S. 589, 594–595.
When pretrial publicity is at issue, moreover, “primary reliance on
the judgment of the trial court makes [especially] good sense” be
cause the judge “sits in the locale where the publicity is said to have
had its effect” and may base her evaluation on her “own perception of
the depth and extent of news stories that might influence a juror.”
Mu’Min v. Virginia, 500 U.S. 415, 427. The Court considers the ade
quacy of jury selection in Skilling’s case attentive to the respect due
to district-court determinations of juror impartiality and of the
measures necessary to ensure that impartiality. Pp. 20–21.
       (2) Skilling failed to show that his voir dire fell short of consti
tutional requirements. The jury-selection process was insufficient,
Skilling maintains, because voir dire lasted only five hours, most of
the District Court’s questions were conclusory and failed adequately
to probe jurors’ true feelings, and the court consistently took prospec
tive jurors at their word once they claimed they could be fair, no mat
ter any other indications of bias. This Court’s review of the record,
however, yields a different appraisal. The District Court initially
screened venire members by eliciting their responses to a comprehen
sive questionnaire drafted in large part by Skilling. That survey
helped to identify prospective jurors excusable for cause and served
as a springboard for further questions; voir dire thus was the culmi
nation of a lengthy process. Moreover, inspection of the question
naires and voir dire of the seated jurors reveals that, notwithstand
ing the flaws Skilling lists, the selection process secured jurors
largely uninterested in publicity about Enron and untouched by the
corporation’s collapse. Whatever community prejudice existed in
Houston generally, Skilling’s jurors were not under its sway. Relying
on Irvin v. Dowd, 366 U.S., at 727–728, Skilling asserts the District
Court should not have accepted jurors’ promises of fairness. But a
number of factors show that the District Court had far less reason
than the trial court in Irvin to discredit jurors’ assurances of imparti
ality: News stories about Enron contained nothing resembling the
horrifying information rife in reports about Leslie Irvin’s rampage of
robberies and murders; Houston shares little in common with the ru
ral community in which Irvin’s trial proceeded; circulation figures for
Houston media sources were far lower than the 95% saturation level
6                      SKILLING v. UNITED STATES

                                    Syllabus

    recorded in Irvin; and Skilling’s seated jurors exhibited nothing like
    the display of bias shown in Irvin. In any event, the District Court
    did not simply take venire members at their word. It questioned
    each juror individually to uncover concealed bias. This face-to-face
    opportunity to gauge demeanor and credibility, coupled with informa
    tion from the questionnaires regarding jurors’ backgrounds, opinions,
    and news sources, gave the court a sturdy foundation to assess fit
    ness for jury service. Pp. 22–30.
            (3) Skilling’s allegation that several jurors were openly biased
    also fails. In reviewing such claims, the deference due to district
    courts is at its pinnacle: “ ‘A trial court’s findings of juror impartiality
    may be overturned only for manifest error.’ ” Mu’Min, 500 U.S., at
    428. Skilling, moreover, unsuccessfully challenged only one of the
    seated jurors for cause, “strong evidence that he was convinced the
    [other] jurors were not biased and had not formed any opinions as to
    his guilt.” Beck v. Washington, 369 U.S. 541, 557–558. A review of
    the record reveals no manifest error regarding the empaneling of Ju
    rors 11, 20, and 63, each of whom indicated, inter alia, that he or she
    would be fair to Skilling and would require the Government to prove
    its case. Four other jurors Skilling claims he would have excluded
    with extra peremptory strikes, Jurors 38, 67, 78, and 84, exhibited no
    signs of prejudice this Court can discern. Pp. 31–34.
       2. Section 1346, which proscribes fraudulent deprivations of “the
    intangible right of honest services,” is properly confined to cover only
    bribery and kickback schemes. Because Skilling’s alleged misconduct
    entailed no bribe or kickback, it does not fall within the Court’s con
    finement of §1346’s proscription. Pp. 34–51.
          (a) To place Skilling’s claim that §1346 is unconstitutionally
    vague in context, the Court reviews the origin and subsequent appli
    cation of the honest-services doctrine. Pp. 34–38.
            (1) In a series of decisions beginning in the 1940s, the Courts
    of Appeals, one after another, interpreted the mail-fraud statute’s
    prohibition of “any scheme or artifice to defraud” to include depriva
    tions not only of money or property, but also of intangible rights.
    See, e.g., Shushan v. United States, 117 F.2d 110, which stimulated
    the development of the “honest-services” doctrine. Unlike traditional
    fraud, in which the victim’s loss of money or property supplied the de
    fendant’s gain, with one the mirror image of the other, the honest
    services doctrine targeted corruption that lacked similar symmetry.
    While the offender profited, the betrayed party suffered no depriva
    tion of money or property; instead, a third party, who had not been
    deceived, provided the enrichment. Even if the scheme occasioned a
    money or property gain for the betrayed party, courts reasoned, ac
    tionable harm lay in the denial of that party’s right to the offender’s
                   Cite as: 561 U. S. ____ (2010)                     7

                              Syllabus

“honest services.” Most often these cases involved bribery of public
officials, but over time, the courts increasingly recognized that the
doctrine applied to a private employee who breached his allegiance to
his employer, often by accepting bribes or kickbacks. By 1982, all
Courts of Appeals had embraced the honest-services theory of fraud.
Pp. 34–37.
        (2) In 1987, this Court halted the development of the intangi
ble-rights doctrine in McNally v. United States, 483 U.S. 350, 360,
which held that the mail-fraud statute was “limited in scope to the
protection of property rights.” “If Congress desires to go further,” the
Court stated, “it must speak more clearly.” Ibid. P. 37.
        (3) Congress responded the next year by enacting §1346, which
provides: “For the purposes of th[e] chapter [of the U. S. Code that
prohibits, inter alia, mail fraud, §1341, and wire fraud, §1343], the
term ‘scheme or artifice to defraud’ includes a scheme or artifice to
deprive another of the intangible right of honest services.” Pp 37–38.
     (b) Section 1346, properly confined to core cases, is not unconsti
tutionally vague. Pp. 38–51.
        (1) To satisfy due process, “a penal statute [must] define the
criminal offense [1] with sufficient definiteness that ordinary people
can understand what conduct is prohibited and [2] in a manner that
does not encourage arbitrary and discriminatory enforcement.”
Kolender v. Lawson, 461 U.S. 352, 357. The void-for-vagueness doc
trine embraces these requirements. Skilling contends that §1346
meets neither of the two due-process essentials. But this Court must,
if possible, construe, not condemn, Congress’ enactments. See, e.g.,
Civil Service Comm’n v. Letter Carriers, 413 U.S. 548, 571. Alert to
§1346’s potential breadth, the Courts of Appeals have divided on how
best to interpret the statute. Uniformly, however, they have declined
to throw out the statute as irremediably vague. This Court agrees
that §1346 should be construed rather than invalidated. P. 38–39.
        (2) The Court looks to the doctrine developed in pre-McNally
cases in an endeavor to ascertain the meaning of the phrase “the in
tangible right of honest services.” There is no doubt that Congress
intended §1346 to refer to and incorporate the honest-services doc
trine recognized in Courts of Appeals’ decisions before McNally de
railed the intangible-rights theory of fraud. Congress, it bears em
phasis, enacted §1346 on the heels of McNally and drafted the
statute using that decision’s terminology. See 483 U.S., at 355, 362.
Pp. 39–40.
        (3) To preserve what Congress certainly intended §1346 to
cover, the Court pares the pre-McNally body of precedent down to its
core: In the main, the pre-McNally cases involved fraudulent schemes
to deprive another of honest services through bribes or kickbacks
8                    SKILLING v. UNITED STATES

                                  Syllabus

    supplied by a third party who had not been deceived. In parsing the
    various pre-McNally decisions, the Court acknowledges that Skill
    ing’s vagueness challenge has force, for honest-services decisions
    were not models of clarity or consistency. It has long been the
    Court’s practice, however, before striking a federal statute as imper
    missibly vague, to consider whether the prescription is amenable to a
    limiting construction. See, e.g., Hooper v. California, 155 U.S. 648,
    657. Arguing against any limiting construction, Skilling contends
    that it is impossible to identify a salvageable honest-services core be
    cause the pre-McNally cases are inconsistent and hopelessly unclear.
    This Court rejected an argument of the same tenor in Letter Carriers,
413 U.S., at 571–572. Although some applications of the pre-
    McNally honest-services doctrine occasioned disagreement among the
    Courts of Appeals, these decisions do not cloud the fact that the vast
    majority of cases involved offenders who, in violation of a fiduciary
    duty, participated in bribery or kickback schemes. Indeed, McNally
    itself presented a paradigmatic kickback fact pattern. 483 U.S., at
    352–353, 360. In view of this history, there is no doubt that Congress
    intended §1346 to reach at least bribes and kickbacks. Because read
    ing the statute to proscribe a wider range of offensive conduct would
    raise vagueness concerns, the Court holds that §1346 criminalizes
    only the bribe-and-kickback core of the pre-McNally case law.
    Pp. 41–45.
            (4) The Government urges the Court to go further by reading
    §1346 to proscribe another category of conduct: undisclosed self
    dealing by a public official or private employee. Neither of the Gov
    ernment’s arguments in support of this position withstands close in
    spection. Contrary to the first, McNally itself did not center on non
    disclosure of a conflicting financial interest, but rather involved a
    classic kickback scheme. See 483 U.S., at 352–353, 360. Reading
    §1346 to proscribe bribes and kickbacks—and nothing more—
    satisfies Congress’ undoubted aim to reverse McNally on its facts.
    Nor is the Court persuaded by the Government’s argument that the
    pre-McNally conflict-of-interest cases constitute core applications of
    the honest-services doctrine. Although the Courts of Appeals upheld
    honest-services convictions for some conflict-of-interest schemes, they
    reached no consensus on which schemes qualified. Given the relative
    infrequency of those prosecutions and the intercircuit inconsistencies
    they produced, the Court concludes that a reasonable limiting con
    struction of §1346 must exclude this amorphous category of cases.
    Further dispelling doubt on this point is the principle that “ambigu
    ity concerning the ambit of criminal statutes should be resolved in
    favor of lenity.” Cleveland v. United States, 531 U.S. 12, 25. The
    Court therefore resists the Government’s less constrained construc
                     Cite as: 561 U. S. ____ (2010)                    9

                                Syllabus

  tion of §1346 absent Congress’ clear instruction otherwise. “If Con
  gress desires to go further,” the Court reiterates, “it must speak more
  clearly than it has.” McNally, 483 U.S., at 360. Pp. 45–47.
          (5) Interpreted to encompass only bribery and kickback
  schemes, §1346 is not unconstitutionally vague. A prohibition on
  fraudulently depriving another of one’s honest services by accepting
  bribes or kickbacks presents neither a fair-notice nor an arbitrary
  prosecution problem. See Kolender, 461 U.S., at 357. As to fair no
  tice, it has always been clear that bribes and kickbacks constitute
  honest-services fraud, Williams v. United States, 341 U.S. 97, 101,
  and the statute’s mens rea requirement further blunts any notice
  concern, see, e.g., Screws v. United States, 325 U.S. 91, 101–104. As
  to arbitrary prosecutions, the Court perceives no significant risk that
  the honest-services statute, as here interpreted, will be stretched out
  of shape. Its prohibition on bribes and kickbacks draws content not
  only from the pre-McNally case law, but also from federal statutes
  proscribing and defining similar crimes. Pp. 48–49.
       (c) Skilling did not violate §1346, as the Court interprets the
  statute. The Government charged Skilling with conspiring to de
  fraud Enron’s shareholders by misrepresenting the company’s fiscal
  health to his own profit, but the Government never alleged that he
  solicited or accepted side payments from a third party in exchange for
  making these misrepresentations. Because the indictment alleged
  three objects of the conspiracy—honest-services wire fraud, money
  or-property wire fraud, and securities fraud—Skilling’s conviction is
  flawed. See Yates v. United States, 354 U.S. 298. This determina
  tion, however, does not necessarily require reversal of the conspiracy
  conviction, for errors of the Yates variety are subject to harmless
  error analysis. The Court leaves the parties’ dispute about whether
  the error here was harmless for resolution on remand, along with the
  question whether reversal on the conspiracy count would touch any of
  Skilling’s other convictions. Pp. 49–50.
554 F.3d 529, affirmed in part, vacated in part, and remanded.

   GINSBURG, J., delivered the opinion of the Court, Part I of which was
joined by ROBERTS, C. J., and STEVENS, SCALIA, KENNEDY, THOMAS, and
ALITO, JJ., Part II of which was joined by ROBERTS, C. J., and SCALIA,
KENNEDY, and THOMAS, JJ., and Part III of which was joined by ROB-
ERTS, C. J., and STEVENS, BREYER, ALITO, and SOTOMAYOR, JJ. SCALIA,
J., filed an opinion concurring in part and concurring in the judgment,
in which THOMAS, J., joined, and KENNEDY, J., joined except as to Part
III. ALITO, J., filed an opinion concurring in part and concurring in the
judgment. SOTOMAYOR, J., filed an opinion concurring in part and dis
senting in part, in which STEVENS and BREYER, JJ., joined.
                       Cite as: 561 U. S. ____ (2010)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash­
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 08–1394
                                  _________________


   JEFFREY K. SKILLING, PETITIONER v. UNITED 

                    STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                                [June 24, 2010] 


   JUSTICE GINSBURG delivered the opinion of the Court.
   In 2001, Enron Corporation, then the seventh highest­
revenue-grossing company in America, crashed into bank­
ruptcy. We consider in this opinion two questions arising
from the prosecution of Jeffrey Skilling, a longtime Enron
executive, for crimes committed before the corporation’s
collapse. First, did pretrial publicity and community
prejudice prevent Skilling from obtaining a fair trial?
Second, did the jury improperly convict Skilling of con­
spiracy to commit “honest-services” wire fraud, 18 U.S. C.
§§371, 1343, 1346?
   Answering no to both questions, the Fifth Circuit af­
firmed Skilling’s convictions. We conclude, in common
with the Court of Appeals, that Skilling’s fair-trial argu­
ment fails; Skilling, we hold, did not establish that a
presumption of juror prejudice arose or that actual bias
infected the jury that tried him. But we disagree with the
Fifth Circuit’s honest-services ruling.      In proscribing
fraudulent deprivations of “the intangible right of honest
services,” §1346, Congress intended at least to reach
schemes to defraud involving bribes and kickbacks. Con­
2               SKILLING v. UNITED STATES

                     Opinion of the Court

struing the honest-services statute to extend beyond that
core meaning, we conclude, would encounter a vagueness
shoal. We therefore hold that §1346 covers only bribery
and kickback schemes. Because Skilling’s alleged miscon­
duct entailed no bribe or kickback, it does not fall within
§1346’s proscription. We therefore affirm in part and
vacate in part.
                              I
   Founded in 1985, Enron Corporation grew from its
headquarters in Houston, Texas, into one of the world’s
leading energy companies. Skilling launched his career
there in 1990 when Kenneth Lay, the company’s founder,
hired him to head an Enron subsidiary. Skilling steadily
rose through the corporation’s ranks, serving as president
and chief operating officer, and then, beginning in Febru­
ary 2001, as chief executive officer. Six months later, on
August 14, 2001, Skilling resigned from Enron.
   Less than four months after Skilling’s departure, Enron
spiraled into bankruptcy. The company’s stock, which had
traded at $90 per share in August 2000, plummeted to
pennies per share in late 2001. Attempting to comprehend
what caused the corporation’s collapse, the U. S. Depart­
ment of Justice formed an Enron Task Force, comprising
prosecutors and FBI agents from around the Nation. The
Government’s investigation uncovered an elaborate con­
spiracy to prop up Enron’s short-run stock prices by over­
stating the company’s financial well-being. In the years
following Enron’s bankruptcy, the Government prosecuted
dozens of Enron employees who participated in the
scheme. In time, the Government worked its way up the
corporation’s chain of command: On July 7, 2004, a grand
jury indicted Skilling, Lay, and Richard Causey, Enron’s
former chief accounting officer.
   These three defendants, the indictment alleged,
    “engaged in a wide-ranging scheme to deceive the in­
                      Cite as: 561 U. S. ____ (2010)                     3

                          Opinion of the Court

     vesting public, including Enron’s shareholders, . . .
     about the true performance of Enron’s businesses by:
     (a) manipulating Enron’s publicly reported financial
     results; and (b) making public statements and repre­
     sentations about Enron’s financial performance and
     results that were false and misleading.” App. ¶5, p.
     277a.
Skilling and his co-conspirators, the indictment continued,
“enriched themselves as a result of the scheme through
salary, bonuses, grants of stock and stock options, other
profits, and prestige.” Id., ¶14, at 280a.
   Count 1 of the indictment charged Skilling with con­
spiracy to commit securities and wire fraud; in particular,
it alleged that Skilling had sought to “depriv[e] Enron and
its shareholders of the intangible right of [his] honest
services.” Id., ¶87, at 318a.1 The indictment further
charged Skilling with more than 25 substantive counts of
securities fraud, wire fraud, making false representations
to Enron’s auditors, and insider trading.
   In November 2004, Skilling moved to transfer the trial
to another venue; he contended that hostility toward him
in Houston, coupled with extensive pretrial publicity, had
poisoned potential jurors. To support this assertion, Skill­
ing, aided by media experts, submitted hundreds of news
reports detailing Enron’s downfall; he also presented
affidavits from the experts he engaged portraying commu­
nity attitudes in Houston in comparison to other potential
venues.
   The U. S. District Court for the Southern District of
——————
   1 The mail- and wire-fraud statutes criminalize the use of the mails or

wires in furtherance of “any scheme or artifice to defraud, or for obtain­
ing money or property by means of false or fraudulent pretenses,
representations, or promises.” 18 U.S. C. §1341 (mail fraud); §1343
(wire fraud). The honest-services statute, §1346, defines “the term
‘scheme or artifice to defraud’ ” in these provisions to include “a scheme
or artifice to deprive another of the intangible right of honest services.”
4                   SKILLING v. UNITED STATES

                           Opinion of the Court

Texas, in accord with rulings in two earlier instituted
Enron-related prosecutions,2 denied the venue-transfer
motion. Despite “isolated incidents of intemperate com­
mentary,” the court observed, media coverage “ha[d]
[mostly] been objective and unemotional,” and the facts of
the case were “neither heinous nor sensational.” App. to
Brief for United States 10a–11a.3 Moreover, “courts ha[d]
commonly” favored “effective voir dire . . . to ferret out any
[juror] bias.” Id., at 18a. Pretrial publicity about the case,
the court concluded, did not warrant a presumption that
Skilling would be unable to obtain a fair trial in Houston.
Id., at 22a.
   In the months leading up to the trial, the District Court
solicited from the parties questions the court might use to
screen prospective jurors. Unable to agree on a ques-
tionnaire’s format and content, Skilling and the Govern­
ment submitted dueling documents. On venire members’
sources of Enron-related news, for example, the Govern­

——————
   2 See United States v. Fastow, 292 F. Supp. 2d 914, 918 (SD Tex.

2003); Order in United States v. Hirko, No. 4:03–cr–00093 (SD Tex.,
Nov. 24, 2004), Doc. 484, p. 6. These rulings were made by two other
judges of the same District. Three judges residing in the area thus
independently found that defendants in Enron-related cases could
obtain a fair trial in Houston.
   3 Painting a different picture of the media coverage surrounding En­

ron’s collapse, JUSTICE SOTOMAYOR’s opinion relies heavily on affidavits
of media experts and jury consultants submitted by Skilling in support
of his venue-transfer motion. E.g., post, at 2, 3, 4, 5 (opinion concurring
in part and dissenting in part) (hereinafter dissent); post, at 5, n. 2, and
23, n. 10; post, at 26, and 35, n. 22. These Skilling-employed experts
selected and emphasized negative statements in various news stories.
But the District Court Judge did not find the experts’ samples repre­
sentative of the coverage at large; having “[m]eticulous[ly] review[ed]
all of the evidence” Skilling presented, the court concluded that “inci­
dents [of news reports using] less-than-objective language” were
dwarfed by “the largely fact-based tone of most of the articles.” App. to
Brief for United States 7a, 10a, 11a. See also post, at 3 (acknowledging
that “many of the stories were straightforward news items”).
                      Cite as: 561 U. S. ____ (2010)                       5

                           Opinion of the Court

ment proposed that they tick boxes from a checklist of
generic labels such as “[t]elevision,” “[n]ewspaper,” and
“[r]adio,” Record 8415; Skilling proposed more probing
questions asking venire members to list the specific names
of their media sources and to report on “what st[ood] out
in [their] mind[s]” of “all the things [they] ha[d] seen,
heard or read about Enron,” id., at 8404–8405.
   The District Court rejected the Government’s sparer
inquiries in favor of Skilling’s submission. Skilling’s
questions “[we]re more helpful,” the court said, “because
[they] [we]re generally . . . open-ended and w[ould] allow
the potential jurors to give us more meaningful informa­
tion.” Id., at 9539. The court converted Skilling’s submis­
sion, with slight modifications, into a 77-question, 14-page
document that asked prospective jurors about, inter alia,
their sources of news and exposure to Enron-related pub­
licity, beliefs concerning Enron and what caused its col­
lapse, opinions regarding the defendants and their possi­
ble guilt or innocence, and relationships to the company
and to anyone affected by its demise.4
——————
  4 Questions included the following: “What are your opinions about the
compensation that executives of large corporations receive?”; “Have
you, any family members, or friends ever worked for or applied for work
with,” “done business with,” or “owned stock in Enron Corporation or
any Enron subsidiaries and partnership?”; “Do you know anyone . . .
who has been negatively affected or hurt in any way by what happened
at Enron?”; “Do you have an opinion about the cause of the collapse of
Enron? If YES, what is your opinion? On what do you base your
opinion?”; “Have you heard or read about any of the Enron cases? If
YES, please tell us the name of all sources from which you have heard
or read about the Enron cases.”; “Have you read any books or seen any
movies about Enron? If YES, please describe.”; “Are you angry about
what happened with Enron? If YES, please explain.”; “Do you have an
opinion about . . . Jeffrey Skilling . . . [?] If YES, what is your opinion?
On what do you base your opinion?”; “Based on anything you have
heard, read, or been told[,] do you have any opinion about the guilt or
innocence of . . . Jeffrey Skilling[?] If . . . YES . . . , please explain.”;
“[W]ould any opinion you may have formed regarding Enron or any of
6                   SKILLING v. UNITED STATES

                          Opinion of the Court

   In November 2005, the District Court mailed the ques­
tionnaire to 400 prospective jurors and received responses
from nearly all the addressees. The court granted hard­
ship exemptions to approximately 90 individuals, id., at
11773–11774, and the parties, with the court’s approval,
further winnowed the pool by excusing another 119 for
cause, hardship, or physical disability, id., at 11891,
13594. The parties agreed to exclude, in particular, “each
and every” prospective juror who said that a preexisting
opinion about Enron or the defendants would prevent her
from impartially considering the evidence at trial. Id., at
13668.
   On December 28, 2005, three weeks before the date
scheduled for the commencement of trial, Causey pleaded
guilty. Skilling’s attorneys immediately requested a con­
tinuance, and the District Court agreed to delay the pro­
ceedings until the end of January 2006. Id., at 14277. In
the interim, Skilling renewed his change-of-venue motion,
arguing that the juror questionnaires revealed pervasive
bias and that news accounts of Causey’s guilty plea fur­
ther tainted the jury pool. If Houston remained the trial
venue, Skilling urged that “jurors need to be questioned
individually by both the Court and counsel” concerning
their opinions of Enron and “publicity issues.” Id., at
12074.
   The District Court again declined to move the trial.
Skilling, the court concluded, still had not “establish[ed]
that pretrial publicity and/or community prejudice raise[d]
a presumption of inherent jury prejudice.” Id., at 14115.
The questionnaires and voir dire, the court observed,
provided safeguards adequate to ensure an impartial jury.

——————
the defendants prevent you from impartially considering the evidence
presented during the trial of . . . Jeffrey Skilling[?] If YES or UNSURE
. . . , please explain.”; “Is there anything else you feel is important for
the court to know about you?” Record 13013–13026.
                    Cite as: 561 U. S. ____ (2010)                 7

                        Opinion of the Court

Id., at 14115–14116.
  Denying Skilling’s request for attorney-led voir dire, the
court said that in 17 years on the bench:
     “I’ve found . . . I get more forthcoming responses from
     potential jurors than the lawyers on either side. I
     don’t know whether people are suspicious of lawyers—
     but I think if I ask a person a question, I will get a
     candid response much easier than if a lawyer asks the
     question.” Id., at 11805.
But the court promised to give counsel an opportunity to
ask follow-up questions, ibid., and it agreed that venire
members should be examined individually about pretrial
publicity, id., at 11051–11053. The court also allotted the
defendants jointly 14 peremptory challenges, 2 more than
the standard number prescribed by Federal Rule of Crimi­
nal Procedure 24(b)(2) and (c)(4)(B). Id., at 13673–13675.
   Voir dire began on January 30, 2006. The District Court
first emphasized to the venire the importance of impartial­
ity and explained the presumption of innocence and the
Government’s burden of proof. The trial, the court next
instructed, was not a forum “to seek vengeance against
Enron’s former officers,” or to “provide remedies for” its
victims. App. 823a. “The bottom line,” the court stressed,
“is that we want . . . jurors who . . . will faithfully, consci­
entiously and impartially serve if selected.” Id., at 823a–
824a. In response to the court’s query whether any pro­
spective juror questioned her ability to adhere to these
instructions, two individuals indicated that they could not
be fair; they were therefore excused for cause, id., at 816a,
819a–820a.
   After questioning the venire as a group,5 the District
Court brought prospective jurors one by one to the bench
——————
  5 Among other questions, the court asked whether sympathy toward

the victims of Enron’s collapse or a desire to see justice done would
overpower prospective jurors’ impartiality. App. 839a–840a.
8                   SKILLING v. UNITED STATES

                          Opinion of the Court

for individual examination. Although the questions var­
ied, the process generally tracked the following format:
The court asked about exposure to Enron-related news
and the content of any stories that stood out in the pro­
spective juror’s mind. Next, the court homed in on ques­
tionnaire answers that raised a red flag signaling possible
bias. The court then permitted each side to pose follow-up
questions. Finally, after the venire member stepped away,
the court entertained and ruled on challenges for cause.
In all, the court granted one of the Government’s for-
cause challenges and denied four; it granted three of the
defendants’ challenges and denied six. The parties agreed
to excuse three additional jurors for cause and one for
hardship.
   By the end of the day, the court had qualified 38 pro­
spective jurors, a number sufficient, allowing for peremp­
tory challenges, to empanel 12 jurors and 4 alternates.6
Before the jury was sworn in, Skilling objected to the
seating of six jurors. He did not contend that they were in
fact biased; instead, he urged that he would have used
——————
    6 Selection
              procedures of similar style and duration took place in
three Enron-related criminal cases earlier prosecuted in Houston—
United States v. Arthur Andersen LLP, No. 4:02–cr–00121–1 (SD Tex.)
(charges against Enron’s outside accountants); United States v. Bayly,
No. 4:03–cr–00363 (SD Tex.) (charges against Merrill Lynch and Enron
executives for alleged sham sales of Nigerian barges); United States v.
Hirko, No. 4:03–cr–00093 (SD Tex.) (fraud and insider-trading charges
against five Enron Broadband Services executives). See Brief for
United States 9 (In all three cases, the District Court “distributed a
jury questionnaire to a pool of several hundred potential jurors; dis­
missed individuals whose responses to the questionnaire demonstrated
bias or other disqualifying characteristics; and, after further question­
ing by the court and counsel, selected a jury from the remaining venire
in one day.”); Government’s Memorandum of Law in Response to
Defendants’ Joint Motion to Transfer Venue in United States v. Skilling
et al., No. 4:04–cr–00025 (SD Tex., Dec. 3, 2004), Record, Doc. 231,
pp. 21–28 (describing in depth the jury-selection process in the Arthur
Andersen and Bayly trials).
                    Cite as: 561 U. S. ____ (2010)                   9

                         Opinion of the Court

peremptories to exclude them had he not exhausted his
supply by striking several venire members after the court
refused to excuse them for cause. Supp. App. 3sa–4sa
(Sealed).7 The court overruled this objection.
  After the jurors took their oath, the District Court told
them they could not discuss the case with anyone or follow
media accounts of the proceedings. “[E]ach of you,” the
court explained, “needs to be absolutely sure that your
decisions concerning the facts will be based only on the
evidence that you hear and read in this courtroom.” App.
1026a.
  Following a 4-month trial and nearly five days of delib­
eration, the jury found Skilling guilty of 19 counts, includ­
ing the honest-services-fraud conspiracy charge, and not
guilty of 9 insider-trading counts. The District Court
sentenced Skilling to 292 months’ imprisonment, 3 years’
supervised release, and $45 million in restitution.
  On appeal, Skilling raised a host of challenges to his
convictions, including the fair-trial and honest-services
arguments he presses here. Regarding the former, the
Fifth Circuit initially determined that the volume and
negative tone of media coverage generated by Enron’s
collapse created a presumption of juror prejudice. 554
F.3d 529, 559 (2009).8 The court also noted potential
——————
   7 Skilling had requested an additional peremptory strike each time

the District Court rejected a for-cause objection. The court, which had
already granted two extra peremptories, see supra, at 7, denied each
request.
   8 The Fifth Circuit described the media coverage as follows:

   “Local newspapers ran many personal interest stories in which
sympathetic individuals expressed feelings of anger and betrayal
toward Enron. . . . Even the [Houston] Chronicle’s sports page wrote of
Skilling’s guilt as a foregone conclusion. Similarly, the Chronicle’s
‘Pethouse Pet of the Week’ section mentioned that a pet had ‘enjoyed
watching those Enron jerks being led away in handcuffs.’ These are
but a few examples of the Chronicle’s coverage.” 554 F.3d, at 559
(footnote omitted).
10               SKILLING v. UNITED STATES

                      Opinion of the Court

prejudice stemming from Causey’s guilty plea and from
the large number of victims in Houston—from the
“[t]housands of Enron employees . . . [who] lost their jobs,
and . . . saw their 401(k) accounts wiped out,” to Housto­
nians who suffered spillover economic effects. Id., at 559–
560.
   The Court of Appeals stated, however, that “the pre­
sumption [of prejudice] is rebuttable,” and it therefore
examined the voir dire to determine whether “the District
Court empanelled an impartial jury.” Id., at 561 (internal
quotation marks, italics, and some capitalization omitted).
The voir dire was, in the Fifth Circuit’s view, “proper and
thorough.” Id., at 562. Moreover, the court noted, Skill-
ing had challenged only one seated juror—Juror 11—for
cause. Although Juror 11 made some troubling comments
about corporate greed, the District Court “observed [his]
demeanor, listened to his answers, and believed he would
make the government prove its case.” Id., at 564. In sum,
the Fifth Circuit found that the Government had overcome
the presumption of prejudice and that Skilling had not
“show[n] that any juror who actually sat was prejudiced
against him.” Ibid.
   The Court of Appeals also rejected Skilling’s claim that
his conduct did not indicate any conspiracy to commit
honest-services fraud. “[T]he jury was entitled to convict
Skilling,” the court stated, “on these elements”: “(1) a
material breach of a fiduciary duty . . . (2) that results in a
detriment to the employer,” including one occasioned by
an employee’s decision to “withhold material information,
i.e., information that he had reason to believe would lead a
reasonable employer to change its conduct.” Id., at 547.
The Fifth Circuit did not address Skilling’s argument that
the honest-services statute, if not interpreted to exclude
his actions, should be invalidated as unconstitutionally
vague. Brief of Defendant-Appellant Jeffrey K. Skilling in
No. 06–20885 (CA5), p. 65, n. 21.
                     Cite as: 561 U. S. ____ (2010)                  11

                         Opinion of the Court

   Arguing that the Fifth Circuit erred in its consideration
of these claims, Skilling sought relief from this Court. We
granted certiorari, 558 U. S. ___ (2009), and now affirm in
part, vacate in part, and remand for further proceedings.9
We consider first Skilling’s allegation of juror prejudice,
and next, his honest-services argument.
                              II
  Pointing to “the community passion aroused by Enron’s
collapse and the vitriolic media treatment” aimed at him,
Skilling argues that his trial “never should have proceeded
in Houston.” Brief for Petitioner 20. And even if it had
been possible to select impartial jurors in Houston, “[t]he
truncated voir dire . . . did almost nothing to weed out
prejudices,” he contends, so “[f]ar from rebutting the pre­
sumption of prejudice, the record below affirmatively
confirmed it.” Id., at 21. Skilling’s fair-trial claim thus
raises two distinct questions. First, did the District Court
err by failing to move the trial to a different venue based
on a presumption of prejudice? Second, did actual preju­
dice contaminate Skilling’s jury?10
                        A
                        1
  The Sixth Amendment secures to criminal defendants

——————
  9 We   also granted certiorari and heard arguments this Term in two
other cases raising questions concerning the honest-services statute’s
scope. See Black v. United States, No. 08–876; Weyhrauch v. United
States, No. 08–1196. Today we vacate and remand those decisions in
light of this opinion. Black, post, p. ___; Weyhrauch, post, p. ___.
   10 Assuming, as the Fifth Circuit found, that a presumption of preju­

dice arose in Houston, the question presented in Skilling’s petition for
certiorari casts his actual-prejudice argument as an inquiry into when,
if ever, that presumption may be rebutted. See Pet. for Cert. i. Al­
though we find a presumption of prejudice unwarranted in this case, we
consider the actual-prejudice issue to be fairly subsumed within the
question we agreed to decide. See this Court’s Rule 14.1(a).
12                   SKILLING v. UNITED STATES

                           Opinion of the Court

the right to trial by an impartial jury. By constitutional
design, that trial occurs “in the State where the . . .
Crimes . . . have been committed.” Art. III, §2, cl. 3. See
also Amdt. 6 (right to trial by “jury of the State and dis­
trict wherein the crime shall have been committed”). The
Constitution’s place-of-trial prescriptions, however, do not
impede transfer of the proceeding to a different district at
the defendant’s request if extraordinary local prejudice
will prevent a fair trial—a “basic requirement of due
process,” In re Murchison, 349 U.S. 133, 136 (1955).11
                              2
  “The theory of our [trial] system is that the conclusions
to be reached in a case will be induced only by evidence
and argument in open court, and not by any outside influ­
——————
  11 Venue   transfer in federal court is governed by Federal Rule of
Criminal Procedure 21, which instructs that a “court must transfer the
proceeding . . . to another district if the court is satisfied that so great a
prejudice against the defendant exists in the transferring district that
the defendant cannot obtain a fair and impartial trial there.” As the
language of the Rule suggests, district-court calls on the necessity of
transfer are granted a healthy measure of appellate-court respect. See
Platt v. Minnesota Mining & Mfg. Co., 376 U.S. 240, 245 (1964).
Federal courts have invoked the Rule to move certain highly charged
cases, for example, the prosecution arising from the bombing of the
Alfred P. Murrah Federal Office Building in Oklahoma City. See
United States v. McVeigh, 918 F. Supp. 1467, 1474 (WD Okla. 1996).
They have also exercised discretion to deny venue-transfer requests in
cases involving substantial pretrial publicity and community impact,
for example, the prosecutions resulting from the 1993 World Trade
Center bombing, see United States v. Salameh, No. S5 93 Cr. 0180
(KTD) (SDNY, Sept. 15, 1993); United States v. Yousef, No. S12 93
Cr. 180 (KTD) (SDNY, July 18, 1997), aff’d 327 F.3d 56, 155 (CA2
2003), and the prosecution of John Walker Lindh, referred to in the
press as the American Taliban, see United States v. Lindh, 212
F. Supp. 2d 541, 549–551 (ED Va. 2002). Skilling does not argue,
distinct from his due process challenge, that the District Court abused
its discretion under Rule 21 by declining to move his trial. We there­
fore review the District Court’s venue-transfer decision only for compli­
ance with the Constitution.
                 Cite as: 561 U. S. ____ (2010)           13

                     Opinion of the Court

ence, whether of private talk or public print.” Patterson v.
Colorado ex rel. Attorney General of Colo., 205 U.S. 454,
462 (1907) (opinion for the Court by Holmes, J.). When
does the publicity attending conduct charged as criminal
dim prospects that the trier can judge a case, as due proc­
ess requires, impartially, unswayed by outside influence?
Because most cases of consequence garner at least some
pretrial publicity, courts have considered this question in
diverse settings. We begin our discussion by addressing
the presumption of prejudice from which the Fifth Cir­
cuit’s analysis in Skilling’s case proceeded. The founda­
tion precedent is Rideau v. Louisiana, 373 U.S. 723
(1963).
   Wilbert Rideau robbed a bank in a small Louisiana
town, kidnaped three bank employees, and killed one of
them. Police interrogated Rideau in jail without counsel
present and obtained his confession. Without informing
Rideau, no less seeking his consent, the police filmed the
interrogation. On three separate occasions shortly before
the trial, a local television station broadcast the film to
audiences ranging from 24,000 to 53,000 individuals.
Rideau moved for a change of venue, arguing that he could
not receive a fair trial in the parish where the crime oc­
curred, which had a population of approximately 150,000
people. The trial court denied the motion, and a jury
eventually convicted Rideau. The Supreme Court of Lou­
isiana upheld the conviction.
   We reversed. “What the people [in the community] saw
on their television sets,” we observed, “was Rideau, in jail,
flanked by the sheriff and two state troopers, admitting in
detail the commission of the robbery, kidnapping, and
murder.” Id., at 725. “[T]o the tens of thousands of people
who saw and heard it,” we explained, the interrogation “in
a very real sense was Rideau’s trial—at which he pleaded
guilty.” Id., at 726. We therefore “d[id] not hesitate to
hold, without pausing to examine a particularized tran­
14                SKILLING v. UNITED STATES

                        Opinion of the Court

script of the voir dire,” that “[t]he kangaroo court proceed­
ings” trailing the televised confession violated due process.
Id., at 726–727.
    We followed Rideau’s lead in two later cases in which
media coverage manifestly tainted a criminal prosecution.
In Estes v. Texas, 381 U.S. 532, 538 (1965), extensive
publicity before trial swelled into excessive exposure
during preliminary court proceedings as reporters and
television crews overran the courtroom and “bombard[ed]
. . . the community with the sights and sounds of” the
pretrial hearing. The media’s overzealous reporting ef­
forts, we observed, “led to considerable disruption” and
denied the “judicial serenity and calm to which [Billie Sol
Estes] was entitled.” Id., at 536.
    Similarly, in Sheppard v. Maxwell, 384 U.S. 333 (1966),
news reporters extensively covered the story of Sam
Sheppard, who was accused of bludgeoning his pregnant
wife to death. “[B]edlam reigned at the courthouse during
the trial and newsmen took over practically the entire
courtroom,” thrusting jurors “into the role of celebrities.”
Id., at 353, 355. Pretrial media coverage, which we char­
acterized as “months [of] virulent publicity about
Sheppard and the murder,” did not alone deny due proc­
ess, we noted. Id., at 354. But Sheppard’s case involved
more than heated reporting pretrial: We upset the murder
conviction because a “carnival atmosphere” pervaded the
trial, id., at 358.
    In each of these cases, we overturned a “conviction
obtained in a trial atmosphere that [was] utterly corrupted
by press coverage”; our decisions, however, “cannot be
made to stand for the proposition that juror exposure to
. . . news accounts of the crime . . . alone presumptively
deprives the defendant of due process.” Murphy v. Flor
ida, 421 U.S. 794, 798–799 (1975).12 See also, e.g., Patton
——————
 12 Murphy   involved the robbery prosecution of the notorious Jack
                      Cite as: 561 U. S. ____ (2010)                    15

                          Opinion of the Court

v. Yount, 467 U.S. 1025 (1984).13 Prominence does not
necessarily produce prejudice, and juror impartiality, we
have reiterated, does not require ignorance. Irvin v.
Dowd, 366 U.S. 717, 722 (1961) (Jurors are not required
to be “totally ignorant of the facts and issues involved”;
“scarcely any of those best qualified to serve as jurors will
not have formed some impression or opinion as to the
merits of the case.”); Reynolds v. United States, 98 U.S.
145, 155–156 (1879) (“[E]very case of public interest is
almost, as a matter of necessity, brought to the attention
of all the intelligent people in the vicinity, and scarcely
any one can be found among those best fitted for jurors
who has not read or heard of it, and who has not some
——————
Murphy, a convicted murderer who helped mastermind the 1964 heist
of the Star of India sapphire from New York’s American Museum of
Natural History. Pointing to “extensive press coverage” about him,
Murphy moved to transfer venue. 421 U.S., at 796. The trial court
denied the motion and a jury convicted Murphy. We affirmed. Mur­
phy’s trial, we explained, was markedly different from the proceedings
at issue in Rideau v. Louisiana, 373 U.S. 723 (1963), Estes v. Texas,
381 U.S. 532 (1965), and Sheppard v. Maxwell, 384 U.S. 333 (1966),
which “entirely lack[ed] . . . the solemnity and sobriety to which a
defendant is entitled in a system that subscribes to any notion of
fairness and rejects the verdict of a mob.” 421 U.S., at 799. Voir dire
revealed no great hostility toward Murphy; “[s]ome of the jurors had a
vague recollection of the robbery with which [he] was charged and each
had some knowledge of [his] past crimes, but none betrayed any belief
in the relevance of [his] past to the present case.” Id., at 800 (footnote
omitted).
  13 In Yount, the media reported on Jon Yount’s confession to a brutal

murder and his prior conviction for the crime, which had been reversed
due to a violation of Miranda v. Arizona, 384 U.S. 436 (1966). During
voir dire, 77% of prospective jurors acknowledged they would carry an
opinion into the jury box, and 8 of the 14 seated jurors and alternates
admitted they had formed an opinion as to Yount’s guilt. 467 U.S., at
1029–1030.       Nevertheless, we rejected Yount’s presumption-of­
prejudice claim. The adverse publicity and community outrage, we
noted, were at their height prior to Yount’s first trial, four years before
the second prosecution; time had helped “sooth[e] and eras[e]” commu­
nity prejudice, id., at 1034.
16                  SKILLING v. UNITED STATES

                          Opinion of the Court

impression or some opinion in respect to its merits.”). A
presumption of prejudice, our decisions indicate, attends
only the extreme case.
                             3
   Relying on Rideau, Estes, and Sheppard, Skilling as­
serts that we need not pause to examine the screening
questionnaires or the voir dire before declaring his jury’s
verdict void. We are not persuaded. Important differ­
ences separate Skilling’s prosecution from those in which
we have presumed juror prejudice.14
   First, we have emphasized in prior decisions the size
and characteristics of the community in which the crime
occurred. In Rideau, for example, we noted that the mur­
der was committed in a parish of only 150,000 residents.
Houston, in contrast, is the fourth most populous city in
the Nation: At the time of Skilling’s trial, more than 4.5
million individuals eligible for jury duty resided in the
Houston area. App. 627a. Given this large, diverse pool of
potential jurors, the suggestion that 12 impartial indi­
viduals could not be empaneled is hard to sustain. See
Mu’Min v. Virginia, 500 U.S. 415, 429 (1991) (potential
for prejudice mitigated by the size of the “metropolitan
Washington [D. C.] statistical area, which has a popula­
tion of over 3 million, and in which, unfortunately, hun­
dreds of murders are committed each year”); Gentile v.
State Bar of Nev., 501 U.S. 1030, 1044 (1991) (plurality
opinion) (reduced likelihood of prejudice where venire was
drawn from a pool of over 600,000 individuals).15
——————
  14 Skilling’s reliance on Estes and Sheppard is particularly misplaced;

those cases involved media interference with courtroom proceedings
during trial. See supra, at 14. Skilling does not assert that news
coverage reached and influenced his jury after it was empaneled.
  15 According to a survey commissioned by Skilling in conjunction with

his first motion for a venue change, only 12.3% of Houstonians named
him when asked to list Enron executives they believed guilty of crimes.
                    Cite as: 561 U. S. ____ (2010)                 17

                        Opinion of the Court

  Second, although news stories about Skilling were not
kind, they contained no confession or other blatantly
prejudicial information of the type readers or viewers
could not reasonably be expected to shut from sight.
Rideau’s dramatically staged admission of guilt, for in­
stance, was likely imprinted indelibly in the mind of any­
one who watched it. Cf. Parker v. Randolph, 442 U.S. 62,
72 (1979) (plurality opinion) (“[T]he defendant’s own con­
fession [is] probably the most probative and damaging
evidence that can be admitted against him.” (internal
quotation marks omitted)). Pretrial publicity about Skill­
ing was less memorable and prejudicial. No evidence of
the smoking-gun variety invited prejudgment of his culpa­
bility. See United States v. Chagra, 669 F.2d 241, 251–
252, n. 11 (CA5 1982) (“A jury may have difficulty in
disbelieving or forgetting a defendant’s opinion of his own
guilt but have no difficulty in rejecting the opinions of
others because they may not be well-founded.”).
  Third, unlike cases in which trial swiftly followed a
widely reported crime, e.g., Rideau, 373 U.S., at 724, over
four years elapsed between Enron’s bankruptcy and Skill­
ing’s trial. Although reporters covered Enron-related
news throughout this period, the decibel level of media
attention diminished somewhat in the years following
Enron’s collapse. See App. 700a; id., at 785a; Yount, 467
U.S., at 1032, 1034.
  Finally, and of prime significance, Skilling’s jury acquit­
ted him of nine insider-trading counts. Similarly, earlier
instituted Enron-related prosecutions yielded no over­
—————— 

App. 375a–376a. In response to the follow-up question “[w]hat words 

come to mind when you hear the name Jeff Skilling?”, two-thirds of

respondents failed to say a single negative word, id., at 376a: 43%

either had never heard of Skilling or stated that nothing came to mind

when they heard his name, and another 23% knew Skilling’s name was

associated with Enron but reported no opinion about him, Record 3210–

3211; see App. 417a–492a. 

18                  SKILLING v. UNITED STATES

                          Opinion of the Court

whelming victory for the Government.16 In Rideau, Estes,
and Sheppard, in marked contrast, the jury’s verdict did
not undermine in any way the supposition of juror bias. It
would be odd for an appellate court to presume prejudice
in a case in which jurors’ actions run counter to that pre­
sumption. See, e.g., United States v. Arzola-Amaya, 867
F.2d 1504, 1514 (CA5 1989) (“The jury’s ability to discern
a failure of proof of guilt of some of the alleged crimes
indicates a fair minded consideration of the issues and
reinforces our belief and conclusion that the media cover­
age did not lead to the deprivation of [the] right to an
impartial trial.”).
                               4
   Skilling’s trial, in short, shares little in common with
those in which we approved a presumption of juror preju­
dice. The Fifth Circuit reached the opposite conclusion
based primarily on the magnitude and negative tone of
media attention directed at Enron. But “pretrial public­
ity—even pervasive, adverse publicity—does not inevita­
bly lead to an unfair trial.” Nebraska Press Assn. v. Stu
art, 427 U.S. 539, 554 (1976). In this case, as just noted,
news stories about Enron did not present the kind of vivid,
unforgettable information we have recognized as particu­
larly likely to produce prejudice, and Houston’s size and
diversity diluted the media’s impact.17
——————
  16 As  the United States summarizes, “[i]n Hirko, the jury deliberated
for several days and did not convict any Enron defendant; in Bayly,
which was routinely described as ‘the first Enron criminal trial,’ the
jury convicted five defendants, . . . but acquitted a former Enron execu­
tive. At the sentencing phase of Bayly, the jury found a loss amount of
slightly over $13 million, even though the government had argued that
the true loss . . . was $40 million.” Brief for United States 9–10 (cita­
tion omitted).
   17 The Fifth Circuit, moreover, did not separate media attention

aimed at Skilling from that devoted to Enron’s downfall more generally.
Data submitted by Skilling in support of his first motion for a venue
                    Cite as: 561 U. S. ____ (2010)                  19

                         Opinion of the Court

   Nor did Enron’s “sheer number of victims,” 554 F.3d, at
560, trigger a presumption of prejudice. Although the
widespread community impact necessitated careful identi­
fication and inspection of prospective jurors’ connections to
Enron, the extensive screening questionnaire and follow­
up voir dire were well suited to that task. And hindsight
shows the efficacy of these devices; as we discuss infra,
at 24, jurors’ links to Enron were either nonexistent or
attenuated.
   Finally, although Causey’s “well-publicized decision to
plead guilty” shortly before trial created a danger of juror
prejudice, 554 F.3d, at 559, the District Court took appro­
priate steps to reduce that risk. The court delayed the
proceedings by two weeks, lessening the immediacy of that
development. And during voir dire, the court asked about
prospective jurors’ exposure to recent publicity, including
news regarding Causey. Only two venire members re­
called the plea; neither mentioned Causey by name, and
neither ultimately served on Skilling’s jury. App. 888a,
993a. Although publicity about a codefendant’s guilty plea
calls for inquiry to guard against actual prejudice, it does
not ordinarily—and, we are satisfied, it did not here—
warrant an automatic presumption of prejudice.
   Persuaded that no presumption arose,18 we conclude
that the District Court, in declining to order a venue
change, did not exceed constitutional limitations.19
——————
transfer suggested that a slim percentage of Enron-related stories
specifically named him. App. 572a. “[W]hen publicity is about the
event, rather than directed at individual defendants, this may lessen
any prejudicial impact.” United States v. Hueftle, 687 F.2d 1305, 1310
(CA10 1982).
  18 The parties disagree about whether a presumption of prejudice can

be rebutted, and, if it can, what standard of proof governs that issue.
Compare Brief for Petitioner 25–35 with Brief for United States 24–32,
35–36. Because we hold that no presumption arose, we need not, and
do not, reach these questions.
  19 The dissent acknowledges that “the prospect of seating an unbiased
20                 SKILLING v. UNITED STATES 


                         Opinion of the Court 


                              B

   We next consider whether actual prejudice infected
Skilling’s jury. Voir dire, Skilling asserts, did not ade­
quately detect and defuse juror bias. “[T]he record . . .
affirmatively confirm[s]” prejudice, he maintains, because
several seated jurors “prejudged his guilt.” Brief for Peti­
tioner 21. We disagree with Skilling’s characterization of
the voir dire and the jurors selected through it.
                              1
   No hard-and-fast formula dictates the necessary depth
or breadth of voir dire. See United States v. Wood, 299
U.S. 123, 145–146 (1936) (“Impartiality is not a technical
conception. It is a state of mind. For the ascertainment of
this mental attitude of appropriate indifference, the Con­
stitution lays down no particular tests and procedure is
not chained to any ancient and artificial formula.”). Jury
selection, we have repeatedly emphasized, is “particularly
within the province of the trial judge.” Ristaino v. Ross,
424 U.S. 589, 594–595 (1976) (internal quotation marks
omitted); see, e.g., Mu’Min, 500 U.S., at 424; Yount, 467
U.S., at 1038; Rosales-Lopez v. United States, 451 U.S.
182, 188–189 (1981) (plurality opinion); Connors v. United
States, 158 U.S. 408–413 (1895).
   When pretrial publicity is at issue, “primary reliance on
the judgment of the trial court makes [especially] good
sense” because the judge “sits in the locale where the
publicity is said to have had its effect” and may base her
evaluation on her “own perception of the depth and extent
of news stories that might influence a juror.” Mu’Min, 500
U.S., at 427. Appellate courts making after-the-fact
——————
jury in Houston was not so remote as to compel the conclusion that the
District Court acted unconstitutionally in denying Skilling’s motion to
change venue.” Post, at 20. The dissent’s conclusion that Skilling did
not receive a fair trial accordingly turns on its perception of the ade­
quacy of the jury-selection process.
                     Cite as: 561 U. S. ____ (2010)                    21

                          Opinion of the Court

assessments of the media’s impact on jurors should be
mindful that their judgments lack the on-the-spot com­
prehension of the situation possessed by trial judges.
   Reviewing courts are properly resistant to second­
guessing the trial judge’s estimation of a juror’s impartial­
ity, for that judge’s appraisal is ordinarily influenced by a
host of factors impossible to capture fully in the record—
among them, the prospective juror’s inflection, sincerity,
demeanor, candor, body language, and apprehension of
duty. See Reynolds, 98 U.S., at 156–157. In contrast to
the cold transcript received by the appellate court, the in­
the-moment voir dire affords the trial court a more inti­
mate and immediate basis for assessing a venire member’s
fitness for jury service. We consider the adequacy of jury
selection in Skilling’s case, therefore, attentive to the
respect due to district-court determinations of juror im­
partiality and of the measures necessary to ensure that
impartiality.20
——————
  20 The  dissent recognizes “the ‘wide discretion’ owed to trial courts
when it comes to jury-related issues,” post, at 22 (quoting Mu’Min v.
Virginia, 500 U.S. 415, 427 (1991)), but its analysis of the District
Court’s voir dire sometimes fails to demonstrate that awareness. For
example, the dissent faults the District Court for not questioning
prospective jurors regarding their “knowledge of or feelings about”
Causey’s guilty plea. Post, at 28. But the court could reasonably
decline to ask direct questions involving Causey’s plea to avoid tipping
off until-that-moment uninformed venire members that the plea had
occurred. Cf. App. 822a (counsel for Skilling urged District Court to
find a way to question venire members about Causey “without mention­
ing anything”). Nothing inhibited defense counsel from inquiring about
venire members’ knowledge of the plea; indeed, counsel posed such a
question, id., at 993a; cf. post, at 28, n. 14 (acknowledging that counsel
“squeeze[d] in” an inquiry whether a venire member had “read about
any guilty pleas in this case over the last month or two” (internal
quotation marks omitted)). From this Court’s lofty and “panoramic”
vantage point, post, at 22, lines of voir dire inquiry that “might be
helpful in assessing whether a juror is impartial” are not hard to
conceive. Mu’Min, 500 U.S., at 425. “To be constitutionally compelled,
however, it is not enough that such questions might be helpful. Rather,
22                 SKILLING v. UNITED STATES

                         Opinion of the Court

                               2
   Skilling deems the voir dire insufficient because, he
argues, jury selection lasted “just five hours,” “[m]ost of
the court’s questions were conclusory[,] high-level, and
failed adequately to probe jurors’ true feelings,” and the
court “consistently took prospective jurors at their word
once they claimed they could be fair, no matter what other
indications of bias were present.” Brief for Petitioner 10–
11 (emphasis deleted). Our review of the record, however,
yields a different appraisal.21
   As noted, supra, at 4–6, and n. 4, the District Court
initially screened venire members by eliciting their re­
sponses to a comprehensive questionnaire drafted in large
part by Skilling. That survey helped to identify prospec­
tive jurors excusable for cause and served as a spring­
board for further questions put to remaining members of
the array. Voir dire thus was, in the court’s words, the
“culmination of a lengthy process.” App. 841a; see 554
F.3d, at 562, n. 51 (“We consider the . . . questionnaire in
——————
the trial court’s failure to ask these questions must render the defen­
dant’s trial fundamentally unfair.” Id., at 425–426. According appro­
priate deference to the District Court, we cannot characterize jury­
selection in this case as fundamentally unfair. Cf. supra, at 8, n. 6
(same selection process was used in other Enron-related prosecutions).
  21 In addition to focusing on the adequacy of voir dire, our decisions

have also “take[n] into account . . . other measures [that] were used to
mitigate the adverse effects of publicity.” Nebraska Press Assn. v.
Stuart, 427 U.S. 539, 565 (1976). We have noted, for example, the
prophylactic effect of “emphatic and clear instructions on the sworn
duty of each juror to decide the issues only on evidence presented in
open court.” Id., at 564. Here, the District Court’s instructions were
unequivocal; the jurors, the court emphasized, were duty bound “to
reach a fair and impartial verdict in this case based solely on the
evidence [they] hear[d] and read in th[e] courtroom.” App. 1026a.
Peremptory challenges, too, “provid[e] protection against [prejudice],”
United States ex rel. Darcy v. Handy, 351 U.S. 454, 462 (1956); the
District Court, as earlier noted, exercised its discretion to grant the
defendants two extra peremptories, App. 1020a; see supra, at 7.
                      Cite as: 561 U. S. ____ (2010)                      23

                           Opinion of the Court

assessing the quality of voir dire as a whole.”).22 In other
Enron-related prosecutions, we note, District Courts, after
inspecting venire members’ responses to questionnaires,
completed the jury-selection process within one day. See
supra, at 8, n. 6.23
   The District Court conducted voir dire, moreover, aware
of the greater-than-normal need, due to pretrial publicity,
to ensure against jury bias. At Skilling’s urging, the court
examined each prospective juror individually, thus pre­
venting the spread of any prejudicial information to other
venire members. See Mu’Min, 500 U.S., at 425. To en­
courage candor, the court repeatedly admonished that
there were “no right and wrong answers to th[e] ques­
tions.” E.g., App. 843a. The court denied Skilling’s re­
quest for attorney-led voir dire because, in its experience,
potential jurors were “more forthcoming” when the court,
rather than counsel, asked the question. Record 11805.
The parties, however, were accorded an opportunity to ask
follow-up questions of every prospective juror brought to
——————
   22 The dissent’s analysis undervalues the 77-item questionnaire, a

part of the selection process difficult to portray as “cursory,” post, at 30,
or “anemic,” post, at 35. Notably, the “open-ended questions about
[prospective jurors’] impressions of Enron or Skilling” that the dissent
contends should have been asked, post, at 30, were asked—on the
questionnaire, see supra, at 5–6, n. 4. Moreover, the District Court
gave Skilling’s counsel relatively free rein to ask venire members about
their responses on the questionnaire. See, e.g., App. 869a–870a; id., at
878a, 911a, 953a. The questionnaire plus follow-up opportunity to
interrogate potential jurors surely gave Skilling’s counsel “clear ave­
nue[s] for . . . permissible inquiry.” But see post, at 31, n. 17. See also
App. 967a (counsel for Skilling) (“Judge, for the record, if I don’t ask
any questions, it’s because the Court and other counsel have covered
it.”).
   23 One of the earlier prosecutions targeted the “Big Five” public ac­

counting firm Arthur Andersen. See supra, at 8, n. 6. Among media
readers and auditors, the name and reputation of Arthur Andersen
likely sparked no less attention than the name and reputation of
Jeffrey Skilling. Cf. supra, at 16–17, n. 15.
24                  SKILLING v. UNITED STATES

                          Opinion of the Court

the bench for colloquy. Skilling’s counsel declined to ask
anything of more than half of the venire members ques­
tioned individually, including eight eventually selected for
the jury, because, he explained, “the Court and other
counsel have covered” everything he wanted to know.
App. 967a.
   Inspection of the questionnaires and voir dire of the
individuals who actually served as jurors satisfies us that,
notwithstanding the flaws Skilling lists, the selection
process successfully secured jurors who were largely un­
touched by Enron’s collapse.24 Eleven of the seated jurors
and alternates reported no connection at all to Enron,
while all other jurors reported at most an insubstantial
link. See, e.g., Supp. App. 101sa (Juror 63) (“I once met a
guy who worked for Enron. I cannot remember his
name.”).25 As for pretrial publicity, 14 jurors and alter­
nates specifically stated that they had paid scant attention
to Enron-related news. See, e.g., App. 859a–860a (Juror

——————
  24 In considering whether Skilling was tried before an impartial jury,

the dissent relies extensively on venire members not selected for that
jury. See, e.g., post, at 6, n. 4 (quoting the questionnaires of ten venire
members; all were excused for cause before voir dire commenced, see
Record 11891); post, at 7, n. 6 (quoting the questionnaires of 15 venire
members; none sat on Skilling’s jury); post, at 10–11, n. 7 (quoting voir
dire testimony of six venire members; none sat on Skilling’s jury); post,
at 28–34 (reporting at length voir dire testimony of Venire Members 17,
29, 61, 74, 75, and 101; none sat on Skilling’s jury). Statements by
nonjurors do not themselves call into question the adequacy of the jury­
selection process; elimination of these venire members is indeed one
indicator that the process fulfilled its function. Critically, as discussed
infra, at 24–26, the seated jurors showed little knowledge of or interest
in, and were personally unaffected by, Enron’s downfall.
  25 See also Supp. App. 11sa (Juror 10) (“knew some casual co-workers

that owned Enron stock”); id., at 26sa (Juror 11) (“work[s] with some­
one who worked at Enron”); id., at 117sa; App. 940a (Juror 64) (two
acquaintances lost money due to Enron’s collapse); Supp. App. 236sa
(Juror 116) (work colleague lost money as a result of Enron’s
bankruptcy).
                      Cite as: 561 U. S. ____ (2010)                     25

                           Opinion of the Court

13) (would “[b]asically” start out knowing nothing about
the case because “I just . . . didn’t follow [it] a whole lot”);
id., at 969a (Juror 78) (“[Enron] wasn’t anything that I
was interested in reading [about] in detail. . . . I don’t
really know much about it.”).26 The remaining two jurors
indicated that nothing in the news influenced their opin­
ions about Skilling.27
  The questionnaires confirmed that, whatever commu­
nity prejudice existed in Houston generally, Skilling’s
jurors were not under its sway.28 Although many ex­
——————
   26 See also App. 850a (Juror 10) (“I haven’t followed [Enron-related

news] in detail or to any extreme at all.”); id., at 856a (Juror 11) (did
not “get into the details of [the Enron case]” and “just kind of tune[d]
[it] out”); id., at 873a (Juror 20) (“I was out of [the] state when [Enron
collapsed], and then personal circumstances kept me from paying much
attention.”); id., at 892a (Juror 38) (recalled “nothing in particular”
about media coverage); id., at 913a (Juror 50) (“I would hear it on the
news and just let it filter in and out.”); id., at 935a (Juror 63) (“I don’t
really pay attention.”); id., at 940a–941a (Juror 64) (had “[n]ot really”
been keeping up with and did not recall any news about Enron); id., at
971a (Juror 84) (had not read “anything at all about Enron” because he
did not “want to read that stuff” (internal quotation marks omitted));
id., at 983a (Juror 90) (“seldom” read the Houston Chronicle and did
not watch news programs); id., at 995a–996a (Juror 99) (did not read
newspapers or watch the news; “I don’t know the details on what [this
case] is or what made it what it is”); id., at 1010a (Juror 113) (“never
really paid that much attention [to] it”); id., at 1013a (Juror 116) (had
“rea[d] a number of different articles,” but “since it hasn’t affected me
personally,” could not “specifically recall” any of them).
   27 Id., at 944a (Juror 67) (had not read the Houston Chronicle in the

three months preceding the trial and volunteered: “I don’t form an
opinion based on what . . . I hear on the news”); id., at 974a–975a
(Juror 87) (had not “formed any opinions” about Skilling’s guilt from
news stories).
   28 As the D. C. Circuit observed, reviewing the impact on jurors of

media coverage of the Watergate scandal, “[t]his may come as a sur­
prise to lawyers and judges, but it is simply a fact of life that matters
which interest them may be less fascinating to the public generally.”
United States v. Haldeman, 559 F.2d 31, 62–63, n. 37 (1976). See
also In re Charlotte Observer, 882 F.2d 850, 855–856 (CA4 1989)
26                  SKILLING v. UNITED STATES

                          Opinion of the Court

pressed sympathy for victims of Enron’s bankruptcy and
speculated that greed contributed to the corporation’s
collapse, these sentiments did not translate into animus
toward Skilling. When asked whether they “ha[d] an
opinion about . . . Jeffrey Skilling,” none of the seated
jurors and alternates checked the “yes” box.29 And in
response to the question whether “any opinion [they] may
have formed regarding Enron or [Skilling] [would] pre­
vent” their impartial consideration of the evidence at trial,
every juror—despite options to mark “yes” or “unsure”—
instead checked “no.”
  The District Court, Skilling asserts, should not have
“accept[ed] at face value jurors’ promises of fairness.”
Brief for Petitioner 37. In Irvin v. Dowd, 366 U.S., at
727–728, Skilling points out, we found actual prejudice
despite jurors’ assurances that they could be impartial.
Brief for Petitioner 26. JUSTICE SOTOMAYOR, in turn,
repeatedly relies on Irvin, which she regards as closely
analogous to this case. See post, at 23 (opinion concurring
in part and dissenting in part) (hereinafter dissent). See
also, e.g., post, at 15–16, 33, 35, 39–40. We disagree with
that characterization of Irvin.
  The facts of Irvin are worlds apart from those presented
——————
(“[R]emarkably in the eyes of many,” “[c]ases such as those involving
the Watergate defendants, the Abscam defendants, and . . . John
DeLorean, all characterized by massive pretrial media reportage and
commentary, nevertheless proceeded to trial with juries which . . . were
satisfactorily disclosed to have been unaffected (indeed, in some in­
stances blissfully unaware of or untouched) by that publicity.”); Brief
for ABC, Inc., et al. as Amici Curiae 25–31 (describing other examples).
   29 One juror did not check any box, explaining that she lived in an­

other State when Enron went bankrupt and therefore “was not fully
aware of all the facts regarding Enron’s fall [and] the media coverage.”
Supp. App. 62sa (Juror 20). Two other jurors, Juror 10 and Juror 63,
indicated in answer to a different question that they had an opinion
about Skilling’s guilt, but voir dire established they could be impartial.
See infra, at 32, and 33, n. 33.
                 Cite as: 561 U. S. ____ (2010)            27

                     Opinion of the Court

here. Leslie Irvin stood accused of a brutal murder and
robbery spree in a small rural community. 366 U.S., at
719. In the months before Irvin’s trial, “a barrage” of
publicity was “unleashed against him,” including reports
of his confessions to the slayings and robberies. Id., at
725–726. This Court’s description of the media coverage
in Irvin reveals why the dissent’s “best case” is not an apt
comparison:
    “[S]tories revealed the details of [Irvin’s] background,
    including a reference to crimes committed when a ju­
    venile, his convictions for arson almost 20 years pre­
    viously, for burglary and by a court-martial on AWOL
    charges during the war. He was accused of being a
    parole violator. The headlines announced his police
    line-up identification, that he faced a lie detector test,
    had been placed at the scene of the crime and that the
    six murders were solved but [he] refused to confess.
    Finally, they announced [Irvin’s] confession to the six
    murders and the fact of his indictment for four of
    them in Indiana. They reported [Irvin’s] offer to plead
    guilty if promised a 99-year sentence, but also the de­
    termination, on the other hand, of the prosecutor to
    secure the death penalty, and that [Irvin] had con­
    fessed to 24 burglaries (the modus operandi of these
    robberies was compared to that of the murders and
    the similarity noted). One story dramatically relayed
    the promise of a sheriff to devote his life to securing
    [Irvin’s] execution . . . . Another characterized [Irvin]
    as remorseless and without conscience but also as
    having been found sane by a court-appointed panel of
    doctors. In many of the stories [Irvin] was described
    as the ‘confessed slayer of six,’ a parole violator and
    fraudulent-check artist.       [Irvin’s] court-appointed
    counsel was quoted as having received ‘much criticism
    over being Irvin’s counsel’ and it was pointed out, by
28               SKILLING v. UNITED STATES

                      Opinion of the Court

     way of excusing the attorney, that he would be subject
     to disbarment should he refuse to represent Irvin. On
     the day before the trial the newspapers carried the
     story that Irvin had orally admitted [to] the murder of
     [one victim] as well as ‘the robbery-murder of [a sec­
     ond individual]; the murder of [a third individual],
     and the slaughter of three members of [a different
     family].’ ” Id., at 725–726.
“[N]ewspapers in which the[se] stories appeared were
delivered regularly to 95% of the dwellings in” the county
where the trial occurred, which had a population of only
30,000; “radio and TV stations, which likewise blanketed
that county, also carried extensive newscasts covering the
same incidents.” Id., at 725.
  Reviewing Irvin’s fair-trial claim, this Court noted that
“the pattern of deep and bitter prejudice” in the commu­
nity “was clearly reflected in the sum total of the voir
dire”: “370 prospective jurors or almost 90% of those exam­
ined on the point . . . entertained some opinion as to guilt,”
and “[8] out of the 12 [jurors] thought [Irvin] was guilty.”
Id., at 727 (internal quotation marks omitted). Although
these jurors declared they could be impartial, we held
that, “[w]ith his life at stake, it is not requiring too much
that [Irvin] be tried in an atmosphere undisturbed by so
huge a wave of public passion and by a jury other than one
in which two-thirds of the members admit, before hearing
any testimony, to possessing a belief in his guilt.” Id., at
728.
  In this case, as noted, supra, at 17, news stories about
Enron contained nothing resembling the horrifying infor­
mation rife in reports about Irvin’s rampage of robberies
and murders. Of key importance, Houston shares little in
common with the rural community in which Irvin’s trial
proceeded, and circulation figures for Houston media
sources were far lower than the 95% saturation level
                     Cite as: 561 U. S. ____ (2010)                   29

                          Opinion of the Court

recorded in Irvin, see App. to Brief for United States 15a
(“The Houston Chronicle . . . reaches less than one-third of
occupied households in Houston.” (internal quotation
marks omitted)). Skilling’s seated jurors, moreover, exhib­
ited nothing like the display of bias shown in Irvin. See
supra, at 24–26 (noting, inter alia, that none of Skilling’s
jurors answered “yes” when asked if they “ha[d] an opinion
about . . . Skilling”). See also post, at 19 (dissent) (distin­
guishing Mu’Min from Irvin on similar bases: the “offense
occurred in [a large] metropolitan . . . area,” media “cover­
age was not as pervasive as in Irvin and did not contain
the same sort of damaging information,” and “the seated
jurors uniformly disclaimed having ever formed an opinion
about the case” (internal quotation marks omitted)). In
light of these large differences, the District Court had far
less reason than did the trial court in Irvin to discredit
jurors’ promises of fairness.
   The District Court, moreover, did not simply take venire
members who proclaimed their impartiality at their
word.30 As noted, all of Skilling’s jurors had already af­
firmed on their questionnaires that they would have no
trouble basing a verdict only on the evidence at trial.
Nevertheless, the court followed up with each individually
to uncover concealed bias. This face-to-face opportunity to
gauge demeanor and credibility, coupled with information
from the questionnaires regarding jurors’ backgrounds,
opinions, and sources of news, gave the court a sturdy
foundation to assess fitness for jury service. See 554 F.3d,
at 562 (The District Court made “thorough” credibility
determinations that “requir[ed] more than just the [venire
——————
   30 The court viewed with skepticism, for example, Venire Member

104’s promises that she could “abide by law,” follow the court’s instruc­
tions, and find Skilling not guilty if the Government did not prove its
case, App. 1004a; “I have to gauge . . . demeanor, all the answers she
gave me,” the court stated, and “[s]he persuaded me that she could not
be fair and impartial, so she’s excused,” id., at 1006a.
30                  SKILLING v. UNITED STATES

                          Opinion of the Court

members’] statements that [they] could be fair.”). The
jury’s not-guilty verdict on nine insider-trading counts
after nearly five days of deliberation, meanwhile, suggests
the court’s assessments were accurate. See United States
v. Haldeman, 559 F.2d 31, 60, n. 28 (CADC 1976). Skill­
ing, we conclude, failed to show that his voir dire fell short
of constitutional requirements.31
                                3
    Skilling also singles out several jurors in particular and
contends they were openly biased. See United States v.
Martinez-Salazar, 528 U.S. 304, 316 (2000) (“[T]he seat­
ing of any juror who should have been dismissed for cause
. . . require[s] reversal.”). In reviewing claims of this type,
the deference due to district courts is at its pinnacle: “A
trial court’s findings of juror impartiality may be over­
turned only for manifest error.” Mu’Min, 500 U.S., at 428
(internal quotation marks omitted). Skilling, moreover,
unsuccessfully challenged only one of the seated jurors for
cause, “strong evidence that he was convinced the [other]
jurors were not biased and had not formed any opinions as
to his guilt.” Beck v. Washington, 369 U.S. 541, 557–558
(1962). With these considerations in mind, we turn to
Skilling’s specific allegations of juror partiality.
——————
  31 Skillingemphasizes that voir dire did not weed out every juror who
suffered from Enron’s collapse because the District Court failed to grant
his for-cause challenge to Venire Member 29, whose retirement fund
lost $50,000 due to ripple effects from the decline in the value of Enron
stock. App. 880a. Critically, however, Venire Member 29 did not sit on
Skilling’s jury: Instead, Skilling struck her using a peremptory chal­
lenge. “[I]f [a] defendant elects to cure [a trial judge’s erroneous for­
cause ruling] by exercising a peremptory challenge, and is subsequently
convicted by a jury on which no biased juror sat,” we have held, “he has
not been deprived of any . . . constitutional right.” United States v.
Martinez-Salazar, 528 U.S. 304, 307 (2000). Indeed, the “use [of] a
peremptory challenge to effect an instantaneous cure of the error”
exemplifies “a principal reason for peremptories: to help secure the
constitutional guarantee of trial by an impartial jury.” Id., at 316.
                      Cite as: 561 U. S. ____ (2010)                     31

                           Opinion of the Court

   Skilling contends that Juror 11—the only seated juror
he challenged for cause—“expressed the most obvious
bias.” Brief for Petitioner 35. See also post, at 36 (dis­
sent). Juror 11 stated that “greed on Enron’s part” trig­
gered the company’s bankruptcy and that corporate execu­
tives, driven by avarice, “walk a line that stretches
sometimes the legality of something.” App. 854a–855a.
But, as the Fifth Circuit accurately summarized, Juror 11
     “had ‘no idea’ whether Skilling had ‘crossed that line,’
     and he ‘didn’t say that’ every CEO is probably a crook.
     He also asserted that he could be fair and require the
     government to prove its case, that he did not believe
     everything he read in the paper, that he did not ‘get
     into the details’ of the Enron coverage, that he did not
     watch television, and that Enron was ‘old news.’ ” 554
F.3d, at 563–564.
Despite his criticism of greed, Juror 11 remarked that
Skilling “earned [his] salar[y],” App. 857a, and said he
would have “no problem” telling his co-worker, who had
lost 401(k) funds due to Enron’s collapse, that the jury
voted to acquit, if that scenario came to pass, id., at 854a.
The District Court, noting that it had “looked [Juror 11] in
the eye and . . . heard all his [answers],” found his asser­
tions of impartiality credible. Id., at 858a; cf. supra, at 29,
n. 30. We agree with the Court of Appeals that “[t]he
express finding that Juror 11 was fair is not reversible
error.” 554 F.3d, at 564.32
   Skilling also objected at trial to the seating of six spe­
cific jurors whom, he said, he would have excluded had he
not already exhausted his peremptory challenges. See
supra, at 8–9. Juror 20, he observes, “said she was ‘angry’
about Enron’s collapse and that she, too, had been ‘forced
——————
  32 Skilling’s trial counsel and jury consultants apparently did not

regard Juror 11 as so “obvious[ly] bias[ed],” Brief for Petitioner 35, as to
warrant exercise of a peremptory challenge.
32               SKILLING v. UNITED STATES

                      Opinion of the Court

to forfeit [her] own 401(k) funds to survive layoffs.’ ” Reply
Brief 13. But Juror 20 made clear during voir dire that
she did not “personally blame” Skilling for the loss of her
retirement account. App. 875a. Having not “pa[id] much
attention” to Enron-related news, she “quite honestly” did
not “have enough information to know” whether Skilling
was probably guilty, id., at 873a, and she “th[ought] [she]
could be” fair and impartial, id., at 875a. In light of these
answers, the District Court did not commit manifest error
in finding Juror 20 fit for jury service.
   The same is true of Juror 63, who, Skilling points out,
wrote on her questionnaire “that [Skilling] ‘probably knew
[he] w[as] breaking the law.’ ” Reply Brief 13. During voir
dire, however, Juror 63 insisted that she did not “really
have an opinion [about Skilling’s guilt] either way,” App.
936a; she did not “know what [she] was thinking” when
she completed the questionnaire, but she “absolutely”
presumed Skilling innocent and confirmed her under­
standing that the Government would “have to prove” his
guilt, id., at 937a. In response to follow-up questions from
Skilling’s counsel, she again stated she would not presume
that Skilling violated any laws and could “[a]bsolutely”
give her word that she could be fair. Id., at 937a–938a.
“Jurors,” we have recognized, “cannot be expected invaria­
bly to express themselves carefully or even consistently.”
Yount, 467 U.S., at 1039. See also id., at 1040 (“It is here
that the federal [appellate] court’s deference must operate,
for while the cold record arouses some concern, only the
trial judge could tell which of these answers was said with
the greatest comprehension and certainty.”). From where
we sit, we cannot conclude that Juror 63 was biased.
   The four remaining jurors Skilling said he would have
excluded with extra peremptory strikes exhibited no sign
of prejudice we can discern. See App. 891a–892a (Juror
38) (remembered no media coverage about Enron and said
nothing in her experience would prevent her from being
                     Cite as: 561 U. S. ____ (2010)                   33

                          Opinion of the Court

fair and impartial); Supp. App. 131sa–133sa, 136sa (Juror
67) (had no connection to Enron and no anger about its
collapse); App. 969a (Juror 78) (did not “know much about”
Enron); Supp. App. 165sa, App. 971a (Juror 84) (had not
heard or read anything about Enron and said she did not
“know enough to answer” the question whether she was
angry about the company’s demise). Skilling’s counsel
declined to ask follow-up questions of any of these jurors
and, indeed, told Juror 84 he had nothing to ask because
she “gave all the right answers.” Id., at 972a. Whatever
Skilling’s reasons for wanting to strike these four indi­
viduals from his jury, he cannot credibly assert they dis­
played a disqualifying bias.33
   In sum, Skilling failed to establish that a presumption
of prejudice arose or that actual bias infected the jury that
tried him. Jurors, the trial court correctly comprehended,
need not enter the box with empty heads in order to de­
termine the facts impartially. “It is sufficient if the ju­
ror[s] can lay aside [their] impression[s] or opinion[s] and
render a verdict based on the evidence presented in court.”
Irvin, 366 U.S., at 723. Taking account of the full record,
rather than incomplete exchanges selectively culled from
it, we find no cause to upset the lower courts’ judgment
that Skilling’s jury met that measure. We therefore affirm
the Fifth Circuit’s ruling that Skilling received a fair
trial.34
——————
  33 Although  Skilling raised no objection to Juror 10 and Juror 87 at
trial, his briefs in this Court impugn their impartiality. Brief for
Petitioner 14–15; Reply Brief 13. Even if we allowed these tardy pleas,
the voir dire testimony of the two jurors gives sufficient assurance that
they were unbiased. See, e.g., App. 850a–853a (Juror 10) (did not
prejudge Skilling’s guilt, indicated he could follow the court’s instruc­
tions and make the Government prove its case, stated he could be fair
to Skilling, and said he would “judge on the facts”); id., at 974a (Juror
87) (had “not formed an opinion” on whether Skilling was guilty and
affirmed she could adhere to the presumption of innocence).
   34 Our decisions have rightly set a high bar for allegations of juror
34                  SKILLING v. UNITED STATES 


                          Opinion of the Court 


                           III 

   We next consider whether Skilling’s conspiracy convic­
tion was premised on an improper theory of honest­
services wire fraud. The honest-services statute, §1346,
Skilling maintains, is unconstitutionally vague. Alterna­
tively, he contends that his conduct does not fall within
the statute’s compass.
                              A
  To place Skilling’s constitutional challenge in context,
we first review the origin and subsequent application of
the honest-services doctrine.
                             1
   Enacted in 1872, the original mail-fraud provision, the
predecessor of the modern-day mail- and wire-fraud laws,
proscribed, without further elaboration, use of the mails to
advance “any scheme or artifice to defraud.” See McNally
v. United States, 483 U.S. 350, 356 (1987). In 1909, Con­
gress amended the statute to prohibit, as it does today,
“any scheme or artifice to defraud, or for obtaining money
or property by means of false or fraudulent pretenses,
representations, or promises.” §1341 (emphasis added); see
id., at 357–358. Emphasizing Congress’ disjunctive phras­
ing, the Courts of Appeals, one after the other, interpreted
the term “scheme or artifice to defraud” to include depri­
vations not only of money or property, but also of intangi­
ble rights.
   In an opinion credited with first presenting the intangi­
——————
prejudice due to pretrial publicity. See, e.g., Mu’Min, 500 U.S. 415;
Patton v. Yount, 467 U.S. 1025 (1984); Murphy v. Florida, 421 U.S.
794 (1975). News coverage of civil and criminal trials of public interest
conveys to society at large how our justice system operates. And it is a
premise of that system that jurors will set aside their preconceptions
when they enter the courtroom and decide cases based on the evidence
presented. Trial judges generally take care so to instruct jurors, and
the District Court did just that in this case. App. 1026a.
                  Cite as: 561 U. S. ____ (2010)           35

                      Opinion of the Court

ble-rights theory, Shushan v. United States, 117 F.2d 110
(1941), the Fifth Circuit reviewed the mail-fraud prosecu­
tion of a public official who allegedly accepted bribes from
entrepreneurs in exchange for urging city action beneficial
to the bribe payers. “It is not true that because the [city]
was to make and did make a saving by the operations
there could not have been an intent to defraud,” the Court
of Appeals maintained. Id., at 119. “A scheme to get a
public contract on more favorable terms than would likely
be got otherwise by bribing a public official,” the court
observed, “would not only be a plan to commit the crime of
bribery, but would also be a scheme to defraud the public.”
Id., at 115.
   The Fifth Circuit’s opinion in Shushan stimulated the
development of an “honest-services” doctrine. Unlike
fraud in which the victim’s loss of money or property
supplied the defendant’s gain, with one the mirror image
of the other, see, e.g., United States v. Starr, 816 F.2d 94,
101 (CA2 1987), the honest-services theory targeted cor­
ruption that lacked similar symmetry. While the offender
profited, the betrayed party suffered no deprivation of
money or property; instead, a third party, who had not
been deceived, provided the enrichment. For example, if a
city mayor (the offender) accepted a bribe from a third
party in exchange for awarding that party a city contract,
yet the contract terms were the same as any that could
have been negotiated at arm’s length, the city (the be­
trayed party) would suffer no tangible loss. Cf. McNally,
483 U.S., at 360. Even if the scheme occasioned a money
or property gain for the betrayed party, courts reasoned,
actionable harm lay in the denial of that party’s right to
the offender’s “honest services.” See, e.g., United States v.
Dixon, 536 F.2d 1388, 1400 (CA2 1976).
   “Most often these cases . . . involved bribery of public
officials,” United States v. Bohonus, 628 F.2d 1167, 1171
(CA9 1980), but courts also recognized private-sector
36                  SKILLING v. UNITED STATES

                          Opinion of the Court

honest-services fraud. In perhaps the earliest application
of the theory to private actors, a District Court, reviewing
a bribery scheme, explained:
     “When one tampers with [the employer-employee] re­
     lationship for the purpose of causing the employee to
     breach his duty [to his employer,] he in effect is de­
     frauding the employer of a lawful right. The actual
     deception that is practised is in the continued repre­
     sentation of the employee to the employer that he is
     honest and loyal to the employer’s interests.” United
     States v. Procter & Gamble Co., 47 F. Supp. 676, 678
     (Mass. 1942).
  Over time, “[a]n increasing number of courts” recognized
that “a recreant employee”—public or private—“c[ould] be
prosecuted under [the mail-fraud statute] if he breache[d]
his allegiance to his employer by accepting bribes or kick­
backs in the course of his employment,” United States v.
McNeive, 536 F.2d 1245, 1249 (CA8 1976); by 1982, all
Courts of Appeals had embraced the honest-services the­
ory of fraud, Hurson, Limiting the Federal Mail Fraud
Statute—A Legislative Approach, 20 Am. Crim. L. Rev.
423, 456 (1983).35
                                    2
  In 1987, this Court, in McNally v. United States,
stopped the development of the intangible-rights doctrine
in its tracks. McNally involved a state officer who, in
selecting Kentucky’s insurance agent, arranged to procure
a share of the agent’s commissions via kickbacks paid to

——————
  35 In addition to upholding honest-services prosecutions, courts also

increasingly approved use of the mail-fraud statute to attack corruption
that deprived victims of other kinds of intangible rights, including
election fraud and privacy violations. See, e.g., Cleveland v. United
States, 531 U.S. 12, 18, n. 2 (2000); McNally v. United States, 483 U.S.
350, 362–364, and nn. 1–4 (1987) (STEVENS, J., dissenting).
                  Cite as: 561 U. S. ____ (2010)            37

                      Opinion of the Court

companies the official partially controlled. 483 U.S., at
360. The prosecutor did not charge that, “in the absence of
the alleged scheme[,] the Commonwealth would have paid
a lower premium or secured better insurance.” Ibid. In­
stead, the prosecutor maintained that the kickback
scheme “defraud[ed] the citizens and government of Ken­
tucky of their right to have the Commonwealth’s affairs
conducted honestly.” Id., at 353.
  We held that the scheme did not qualify as mail fraud.
“Rather than constru[ing] the statute in a manner that
leaves its outer boundaries ambiguous and involves the
Federal Government in setting standards of disclosure and
good government for local and state officials,” we read the
statute “as limited in scope to the protection of property
rights.” Id., at 360. “If Congress desires to go further,” we
stated, “it must speak more clearly.” Ibid.
                              3
   Congress responded swiftly. The following year, it
enacted a new statute “specifically to cover one of the
‘intangible rights’ that lower courts had protected . . . prior
to McNally: ‘the intangible right of honest services.’ ”
Cleveland v. United States, 531 U.S. 12, 19–20 (2000). In
full, the honest-services statute stated:
    “For the purposes of th[e] chapter [of the United
    States Code that prohibits, inter alia, mail fraud,
    §1341, and wire fraud, §1343], the term ‘scheme or
    artifice to defraud’ includes a scheme or artifice to
    deprive another of the intangible right of honest ser­
    vices.” §1346.
                             B
  Congress, Skilling charges, reacted quickly but not
clearly: He asserts that §1346 is unconstitutionally vague.
To satisfy due process, “a penal statute [must] define the
criminal offense [1] with sufficient definiteness that ordi­
38                 SKILLING v. UNITED STATES

                         Opinion of the Court

nary people can understand what conduct is prohibited
and [2] in a manner that does not encourage arbitrary and
discriminatory enforcement.” Kolender v. Lawson, 461
U.S. 352, 357 (1983). The void-for-vagueness doctrine
embraces these requirements.
  According to Skilling, §1346 meets neither of the two
due process essentials. First, the phrase “the intangible
right of honest services,” he contends, does not adequately
define what behavior it bars. Brief for Petitioner 38–39.
Second, he alleges, §1346’s “standardless sweep allows
policemen, prosecutors, and juries to pursue their personal
predilections,” thereby “facilitat[ing] opportunistic and
arbitrary prosecutions.” Id., at 44 (quoting Kolender, 461
U.S., at 358).
  In urging invalidation of §1346, Skilling swims against
our case law’s current, which requires us, if we can, to
construe, not condemn, Congress’ enactments. See, e.g.,
Civil Service Comm’n v. Letter Carriers, 413 U.S. 548, 571
(1973). See also United States v. National Dairy Products
Corp., 372 U.S. 29, 32 (1963) (stressing, in response to a
vagueness challenge, “[t]he strong presumptive validity
that attaches to an Act of Congress”). Alert to §1346’s
potential breadth, the Courts of Appeals have divided on
how best to interpret the statute.36 Uniformly, however,
they have declined to throw out the statute as irremedia­
——————
  36 Courts have disagreed about whether §1346 prosecutions must be

based on a violation of state law, compare, e.g., United States v. Brum
ley, 116 F.3d 728, 734–735 (CA5 1997) (en banc), with, e.g., United
States v. Weyhrauch, 548 F.3d 1237, 1245–1246 (CA9 2008), vacated
and remanded, post, p. ___; whether a defendant must contemplate that
the victim suffer economic harm, compare, e.g., United States v. Sun-
Diamond Growers of Cal., 138 F.3d 961, 973 (CADC 1998), with, e.g.,
United States v. Black, 530 F.3d 596, 600–602 (CA7 2008), vacated and
remanded, post, p. ___; and whether the defendant must act in pursuit
of private gain, compare, e.g., United States v. Bloom, 149 F.3d 649,
655 (CA7 1998), with, e.g., United States v. Panarella, 277 F.3d 678,
692 (CA3 2002).
                     Cite as: 561 U. S. ____ (2010)                   39

                          Opinion of the Court

bly vague.37
   We agree that §1346 should be construed rather than
invalidated. First, we look to the doctrine developed in
pre-McNally cases in an endeavor to ascertain the mean­
ing of the phrase “the intangible right of honest services.”
Second, to preserve what Congress certainly intended the
statute to cover, we pare that body of precedent down to
its core: In the main, the pre-McNally cases involved
fraudulent schemes to deprive another of honest services
through bribes or kickbacks supplied by a third party who
had not been deceived. Confined to these paramount
applications, §1346 presents no vagueness problem.
                               1
  There is no doubt that Congress intended §1346 to refer
to and incorporate the honest-services doctrine recognized
in Court of Appeals’ decisions before McNally derailed the
intangible-rights theory of fraud. See Brief for Petitioner
39; Brief for United States 37–38; post, at 2, 8 (SCALIA, J.,
concurring in part and concurring in judgment). Congress
enacted §1346 on the heels of McNally and drafted the
statute using that decision’s terminology. See 483 U.S.,
at 355 (“intangible righ[t]”); id., at 362 (STEVENS, J., dis­
senting) (“right to . . . honest services”).38 As the Second

——————
  37 See, e.g., United States v. Rybicki, 354 F.3d 124, 132 (CA2 2003)

(en banc); United States v. Hausmann, 345 F.3d 952, 958 (CA7 2003);
United States v. Welch, 327 F.3d 1081, 1109, n. 29 (CA10 2003); United
States v. Frega, 179 F.3d 793, 803 (CA9 1999); Brumley, 116 F.3d, at
732–733; United States v. Frost, 125 F.3d 346, 370–372 (CA6 1997);
United States v. Waymer, 55 F.3d 564, 568–569 (CA11 1995); United
States v. Bryan, 58 F.3d 933, 941 (CA4 1995).
  38 Although verbal formulations varied slightly, the words employed

by the Courts of Appeals prior to McNally described the same concept:
“honest services,” e.g., United States v. Bruno, 809 F.2d 1097, 1105
(CA5 1987); “honest and faithful services,” e.g., United States v. Brown,
540 F.2d 364, 374 (CA8 1976); and “faithful and honest services,” e.g.,
United States v. Diggs, 613 F.2d 988, 998 (CADC 1979).
40                 SKILLING v. UNITED STATES

                         Opinion of the Court

Circuit observed in its leading analysis of §1346:
     “The definite article ‘the’ suggests that ‘intangible
     right of honest services’ had a specific meaning to
     Congress when it enacted the statute—Congress was
     recriminalizing mail- and wire-fraud schemes to de­
     prive others of that ‘intangible right of honest ser­
     vices,’ which had been protected before McNally, not
     all intangible rights of honest services whatever they
     might be thought to be.” United States v. Rybicki, 354
F.3d 124, 137–138 (2003) (en banc).39
                               2
  Satisfied that Congress, by enacting §1346, “meant to
reinstate the body of pre-McNally honest-services law,”
post, at 8 (opinion of SCALIA, J.), we have surveyed that
case law. See infra, at 42–44, 46. In parsing the Courts of
Appeals decisions, we acknowledge that Skilling’s vague­
ness challenge has force, for honest-services decisions
preceding McNally were not models of clarity or consis­
tency. See Brief for Petitioner 39–42 (describing divisions
of opinions). See also post, at 3–7 (opinion of SCALIA, J.).
While the honest-services cases preceding McNally domi­
nantly and consistently applied the fraud statute to brib­
ery and kickback schemes—schemes that were the basis of
most honest-services prosecutions—there was consider­
able disarray over the statute’s application to conduct
outside that core category. In light of this disarray, Skill­
ing urges us, as he urged the Fifth Circuit, to invalidate
the statute in toto. Brief for Petitioner 48 (Section 1346 “is
——————
  39 We considered a similar Court-Congress interplay in McDermott

Int’l, Inc. v. Wilander, 498 U.S. 337 (1991), which involved the inter­
pretation of the term “seaman” in the Jones Act, 46 U.S. C. App. §688
(2000 ed.). The Act, we recognized, “respond[ed] directly to” our deci­
sion in The Osceola, 189 U.S. 158 (1903), and “adopt[ed] without
further elaboration the term used in” that case, so we “assume[d] that
the Jones Act use[d] ‘seaman’ in the same way.” 498 U.S., at 342.
                     Cite as: 561 U. S. ____ (2010)                  41

                         Opinion of the Court

intolerably and unconstitutionally vague.”); Brief of De­
fendant-Appellant Jeffrey K. Skilling in No. 06–20885
(CA5), p. 65, n. 21 (“[S]ection 1346 should be invalidated
as unlawfully vague on its face.”).
  It has long been our practice, however, before striking
a federal statute as impermissibly vague, to consider
whether the prescription is amenable to a limiting con­
struction. See, e.g., Hooper v. California, 155 U.S. 648,
657 (1895) (“The elementary rule is that every reasonable
construction must be resorted to, in order to save a statute
from unconstitutionality.” (emphasis added)). See also
Boos v. Barry, 485 U.S. 312, 330–331 (1988); Schneider v.
Smith, 390 U.S. 17, 26 (1968).40 We have accordingly
instructed “the federal courts . . . to avoid constitutional
difficulties by [adopting a limiting interpretation] if such a
construction is fairly possible.” Boos, 485 U.S., at 331; see
United States v. Harriss, 347 U.S. 612, 618 (1954) (“[I]f
——————
   40 “This cardinal principle has its roots in Chief Justice Marshall’s

opinion for the Court in Murray v. The Charming Betsy, 2 Cranch 64,
118 (1804), and has for so long been applied by this Court that it is
beyond debate.” Edward J. DeBartolo Corp. v. Florida Gulf Coast
Building & Constr. Trades Council, 485 U.S. 568, 575 (1988). See, e.g.,
New York v. Ferber, 458 U.S. 747, 769, n. 24 (1982); NLRB v. Catholic
Bishop of Chicago, 440 U.S. 490, 500–501 (1979); United States v.
Thirty-seven Photographs, 402 U.S. 363, 368–370 (1971); Machinists v.
Street, 367 U.S. 740, 749–750 (1961); United States v. Rumely, 345
U.S. 41, 45 (1953); Winters v. New York, 333 U.S. 507, 517 (1948);
Crowell v. Benson, 285 U.S. 22, 62 (1932); Lucas v. Alexander, 279
U.S. 573, 577 (1929); Richmond Screw Anchor Co. v. United States, 275
U.S. 331, 346 (1928); Panama R. Co. v. Johnson, 264 U.S. 375, 390
(1924); United States ex rel. Attorney General v. Delaware & Hudson
Co., 213 U.S. 366, 407–408 (1909); United States v. Coombs, 12 Pet. 72,
76 (1838) (Story, J.); Parsons v. Bedford, 3 Pet. 433, 448–449 (1830)
(Story, J.). Cf. Chaplinsky v. New Hampshire, 315 U.S. 568, 573 (1942)
(statute made it criminal to address “any offensive, derisive, or annoy­
ing word” to any person in a public place; vagueness obviated by state­
court construction of the statute to cover only words having “a direct
tendency to cause acts of violence” by the addressee (internal quotation
marks omitted)).
42              SKILLING v. UNITED STATES

                     Opinion of the Court

the general class of offenses to which the statute is di­
rected is plainly within its terms, the statute will not be
struck down as vague . . . . And if this general class of
offenses can be made constitutionally definite by a reason­
able construction of the statute, this Court is under a duty
to give the statute that construction.”).
  Arguing against any limiting construction, Skilling
contends that it is impossible to identify a salvageable
honest-services core; “the pre-McNally caselaw,” he as­
serts, “is a hodgepodge of oft-conflicting holdings” that are
“hopelessly unclear.” Brief for Petitioner 39 (some capi­
talization and italics omitted). We have rejected an argu­
ment of the same tenor before. In Civil Service Comm’n v.
Letter Carriers, federal employees challenged a provision
of the Hatch Act that incorporated earlier decisions of the
United States Civil Service Commission enforcing a simi­
lar law. “[T]he several thousand adjudications of the Civil
Service Commission,” the employees maintained, were “an
impenetrable jungle”—“undiscoverable, inconsistent, [and]
incapable of yielding any meaningful rules to govern
present or future conduct.” 413 U.S., at 571. Mindful
that “our task [wa]s not to destroy the Act if we c[ould],
but to construe it,” we held that “the rules that had
evolved over the years from repeated adjudications were
subject to sufficiently clear and summary statement.” Id.,
at 571–572.
  A similar observation may be made here. Although
some applications of the pre-McNally honest-services
doctrine occasioned disagreement among the Courts of
Appeals, these cases do not cloud the doctrine’s solid core:
The “vast majority” of the honest-services cases involved
offenders who, in violation of a fiduciary duty, participated
in bribery or kickback schemes. United States v. Runnels,
833 F.2d 1183, 1187 (CA6 1987); see Brief for United
                     Cite as: 561 U. S. ____ (2010)                    43

                          Opinion of the Court

States 42, and n. 4 (citing dozens of examples).41 Indeed,
the McNally case itself, which spurred Congress to enact
§1346, presented a paradigmatic kickback fact pattern.
483 U.S., at 352–353, 360. Congress’ reversal of McNally
and reinstatement of the honest-services doctrine, we
conclude, can and should be salvaged by confining its
scope to the core pre-McNally applications.
   As already noted, supra, at 34–36, the honest-services
doctrine had its genesis in prosecutions involving bribery
allegations. See Shushan, 117 F.2d, at 115 (public sec­
tor); Procter & Gamble Co., 47 F. Supp., at 678 (private
sector). See also United States v. Orsburn, 525 F.3d 543,
546 (CA7 2008). Both before McNally and after §1346’s
enactment, Courts of Appeals described schemes involving
bribes or kickbacks as “core . . . honest services fraud
precedents,” United States v. Czubinski, 106 F.3d 1069,
1077 (CA1 1997); “paradigm case[s],” United States v.
deVegter, 198 F.3d 1324, 1327–1328 (CA11 1999); “[t]he
most obvious form of honest services fraud,” United States
v. Carbo, 572 F.3d 112, 115 (CA3 2009); “core misconduct
covered by the statute,” United States v. Urciuoli, 513
F.3d 290, 294 (CA1 2008); “most [of the] honest services
cases,” United States v. Sorich, 523 F.3d 702, 707 (CA7
2008); “typical,” United States v. Brown, 540 F.2d 364,
374 (CA8 1976); “clear-cut,” United States v. Mandel, 591
F.2d 1347, 1363 (CA4 1979); and “uniformly . . .
——————
  41 JUSTICE  SCALIA emphasizes divisions in the Courts of Appeals re­
garding the source and scope of fiduciary duties. Post, at 3–5. But
these debates were rare in bribe and kickback cases. The existence of a
fiduciary relationship, under any definition of that term, was usually
beyond dispute; examples include public official-public, see, e.g., United
States v. Mandel, 591 F.2d 1347 (CA4 1979); employee-employer, see,
e.g., United States v. Bohonus, 628 F.2d 1167 (CA9 1980); and union
official-union members, see, e.g., United States v. Price, 788 F.2d 234
(CA4 1986). See generally Chiarella v. United States, 445 U.S. 222,
233 (1980) (noting the “established doctrine that [a fiduciary] duty
arises from a specific relationship between two parties”).
44                  SKILLING v. UNITED STATES

                          Opinion of the Court

cover[ed],” United States v. Paradies, 98 F.3d 1266, 1283,
n. 30 (CA11 1996). See also Tr. of Oral Arg. 43 (counsel
for the Government) (“[T]he bulk of pre-McNally honest
services cases” entailed bribes or kickbacks); Brief for
Petitioner 49 (“Bribes and kickbacks were the paradigm
[pre-McNally] cases,” constituting “[t]he overwhelming
majority of prosecutions for honest services fraud.”).
   In view of this history, there is no doubt that Congress
intended §1346 to reach at least bribes and kickbacks.
Reading the statute to proscribe a wider range of offensive
conduct, we acknowledge, would raise the due process
concerns underlying the vagueness doctrine.42 To preserve
the statute without transgressing constitutional limita­
tions, we now hold that §1346 criminalizes only the bribe­
and-kickback core of the pre-McNally case law.43
——————
  42 Apprised  that a broader reading of §1346 could render the statute
impermissibly vague, Congress, we believe, would have drawn the
honest-services line, as we do now, at bribery and kickback schemes.
Cf. Levin v. Commerce Energy, Inc., 560 U. S. ___, ___ (2010) (slip op.,
at 11) (“[C]ourts may attempt . . . to implement what the legislature
would have willed had it been apprised of the constitutional infir­
mity.”); United States v. Booker, 543 U.S. 220, 246 (2005) (“We seek to
determine what ‘Congress would have intended’ in light of the Court’s
constitutional holding.”).
   43 JUSTICE SCALIA charges that our construction of §1346 is “not inter­

pretation but invention.” Post, at 8. Stating that he “know[s] of no
precedent for . . . ‘paring down’ ” the pre-McNally case law to its core,
ibid., he contends that the Court today “wield[s] a power we long ago
abjured: the power to define new federal crimes,” post, at 1. See also,
e.g., post, at 9, 10, 11. As noted supra, at 41–42, and n. 40, cases
“paring down” federal statutes to avoid constitutional shoals are legion.
These cases recognize that the Court does not legislate, but instead
respects the legislature, by preserving a statute through a limiting
interpretation. See United States v. Lanier, 520 U.S. 259, 267–268,
n. 6 (1997) (This Court does not “create a common law crime” by adopt­
ing a “narrow[ing] constru[ction].” (internal quotation marks omitted));
supra this page, n. 42. Given that the Courts of Appeals uniformly
recognized bribery and kickback schemes as honest-services fraud
before McNally, 483 U.S. 350, and that these schemes composed the
                     Cite as: 561 U. S. ____ (2010)                    45

                          Opinion of the Court

                              3
   The Government urges us to go further by locating
within §1346’s compass another category of proscribed
conduct: “undisclosed self-dealing by a public official or
private employee—i.e., the taking of official action by the
employee that furthers his own undisclosed financial
interests while purporting to act in the interests of those
to whom he owes a fiduciary duty.” Id., at 43–44. “[T]he
theory of liability in McNally itself was nondisclosure of a
conflicting financial interest,” the Government observes,
and “Congress clearly intended to revive th[at] nondisclo­
sure theory.” Id., at 44. Moreover, “[a]lthough not as
numerous as the bribery and kickback cases,” the Gov­
ernment asserts, “the pre-McNally cases involving undis­
closed self-dealing were abundant.” Ibid.
   Neither of these contentions withstands close inspec­
tion. McNally, as we have already observed, supra, at 36–
37, 43, involved a classic kickback scheme: A public offi­
cial, in exchange for routing Kentucky’s insurance busi­
ness through a middleman company, arranged for that
company to share its commissions with entities in which
the official held an interest. 483 U.S., at 352–353, 360.
This was no mere failure to disclose a conflict of interest;
rather, the official conspired with a third party so that
both would profit from wealth generated by public con­
tracts. See id., at 352–353. Reading §1346 to proscribe
bribes and kickbacks—and nothing more—satisfies Con­
——————
lion’s share of honest-services cases, limiting §1346 to these heartland
applications is surely “fairly possible.” Boos v. Barry, 485 U.S. 312,
331 (1988); cf. Clark v. Martinez, 543 U.S. 371, 380 (2005) (opinion of
the Court by SCALIA, J.) (when adopting a limiting construction, “[t]he
lowest common denominator, as it were, must govern”). So construed,
the statute is not unconstitutionally vague. See infra, at 47–48; post, at
8. Only by taking a wrecking ball to a statute that can be salvaged
through a reasonable narrowing interpretation would we act out of step
with precedent.
46              SKILLING v. UNITED STATES

                     Opinion of the Court

gress’ undoubted aim to reverse McNally on its facts.
   Nor are we persuaded that the pre-McNally conflict-of­
interest cases constitute core applications of the honest­
services doctrine. Although the Courts of Appeals upheld
honest-services convictions for “some schemes of non­
disclosure and concealment of material information,”
Mandel, 591 F.2d, at 1361, they reached no consensus on
which schemes qualified. In light of the relative infre­
quency of conflict-of-interest prosecutions in comparison to
bribery and kickback charges, and the intercircuit incon­
sistencies they produced, we conclude that a reasonable
limiting construction of §1346 must exclude this amor­
phous category of cases.
   Further dispelling doubt on this point is the familiar
principle that “ambiguity concerning the ambit of criminal
statutes should be resolved in favor of lenity.” Cleveland,
531 U.S., at 25 (quoting Rewis v. United States, 401 U.S.
808, 812 (1971)). “This interpretive guide is especially
appropriate in construing [§1346] because . . . mail [and
wire] fraud [are] predicate offense[s] under [the Racketeer
Influenced and Corrupt Organizations Act], 18 U.S. C.
§1961(1) (1994 ed., Supp. IV), and the money laundering
statute, §1956(c)(7)(A).” Cleveland, 531 U.S., at 25.
Holding that honest-services fraud does not encompass
conduct more wide-ranging than the paradigmatic cases of
bribes and kickbacks, we resist the Government’s less
constrained construction absent Congress’ clear instruc­
tion otherwise. E.g., United States v. Universal C. I. T.
Credit Corp., 344 U.S. 218, 221–222 (1952).
   In sum, our construction of §1346 “establish[es] a uni­
form national standard, define[s] honest services with
clarity, reach[es] only seriously culpable conduct, and
accomplish[es] Congress’s goal of ‘overruling’ McNally.”
Brief for Albert W. Alschuler as Amicus Curiae in Wey
hrauch v. United States, O. T. 2009, No. 08–1196, pp. 28–
29. “If Congress desires to go further,” we reiterate, “it
                     Cite as: 561 U. S. ____ (2010)                  47

                         Opinion of the Court

must speak more clearly than it has.” McNally, 483 U.S.,
at 360.44
                              4
   Interpreted to encompass only bribery and kickback
schemes, §1346 is not unconstitutionally vague. Recall
that the void-for-vagueness doctrine addresses concerns
about (1) fair notice and (2) arbitrary and discriminatory
prosecutions. See Kolender, 461 U.S., at 357. A prohibi­
tion on fraudulently depriving another of one’s honest
services by accepting bribes or kickbacks does not present
a problem on either score.
   As to fair notice, “whatever the school of thought con­
cerning the scope and meaning of ” §1346, it has always
been “as plain as a pikestaff that” bribes and kickbacks
constitute honest-services fraud, Williams v. United
States, 341 U.S. 97, 101 (1951), and the statute’s mens rea
requirement further blunts any notice concern, see, e.g.,
Screws v. United States, 325 U.S. 91, 101–104 (1945)
(plurality opinion). See also Broadrick v. Oklahoma, 413
U.S. 601, 608 (1973) (“[E]ven if the outermost boundaries
——————
  44 If Congress were to take up the enterprise of criminalizing “undis­

closed self-dealing by a public official or private employee,” Brief for
United States 43, it would have to employ standards of sufficient
definiteness and specificity to overcome due process concerns. The
Government proposes a standard that prohibits the “taking of official
action by the employee that furthers his own undisclosed financial
interests while purporting to act in the interests of those to whom he
owes a fiduciary duty,” so long as the employee acts with a specific
intent to deceive and the undisclosed conduct could influence the victim
to change its behavior. Id., at 43–44. See also id., at 40–41. That
formulation, however, leaves many questions unanswered. How direct
or significant does the conflicting financial interest have to be? To
what extent does the official action have to further that interest in
order to amount to fraud? To whom should the disclosure be made and
what information should it convey? These questions and others call for
particular care in attempting to formulate an adequate criminal prohi­
bition in this context.
48                  SKILLING v. UNITED STATES

                          Opinion of the Court

of [a statute are] imprecise, any such uncertainty has little
relevance . . . where appellants’ conduct falls squarely
within the ‘hard core’ of the statute’s proscriptions.”).
Today’s decision clarifies that no other misconduct falls
within §1346’s province. See United States v. Lanier, 520
U.S. 259, 266 (1997) (“[C]larity at the requisite level may
be supplied by judicial gloss on an otherwise uncertain
statute.”).
   As to arbitrary prosecutions, we perceive no significant
risk that the honest-services statute, as we interpret it
today, will be stretched out of shape. Its prohibition on
bribes and kickbacks draws content not only from the pre-
McNally case law, but also from federal statutes proscrib­
ing—and defining—similar crimes. See, e.g., 18 U.S. C.
§§201(b), 666(a)(2); 41 U.S. C. §52(2) (“The term ‘kick­
back’ means any money, fee, commission, credit, gift,
gratuity, thing of value, or compensation of any kind
which is provided, directly or indirectly, to [enumerated
persons] for the purpose of improperly obtaining or re­
warding favorable treatment in connection with [enumer­
ated circumstances].”).45 See also, e.g., United States v.
Ganim, 510 F.3d 134, 147–149 (CA2 2007) (Sotomayor, J.)
(reviewing honest-services conviction involving bribery in
light of elements of bribery under other federal statutes);
United States v. Whitfield, 590 F.3d 325, 352–353 (CA5
2009); United States v. Kemp, 500 F.3d 257, 281–286
(CA3 2007). A criminal defendant who participated in
a bribery or kickback scheme, in short, cannot tenably
complain about prosecution under §1346 on vagueness
grounds.

——————
  45 Overlap with other federal statutes does not render §1346 superflu­

ous. The principal federal bribery statute, §201, for example, generally
applies only to federal public officials, so §1346’s application to state
and local corruption and to private-sector fraud reaches misconduct
that might otherwise go unpunished.
                 Cite as: 561 U. S. ____ (2010) 
         49

                     Opinion of the Court 


                               C

    It remains to determine whether Skilling’s conduct
violated §1346. Skilling’s honest-services prosecution, the
Government concedes, was not “prototypical.” Brief for
United States 49. The Government charged Skilling with
conspiring to defraud Enron’s shareholders by misrepre­
senting the company’s fiscal health, thereby artificially
inflating its stock price. It was the Government’s theory
at trial that Skilling “profited from the fraudulent scheme
. . . through the receipt of salary and bonuses, . . . and
through the sale of approximately $200 million in Enron
stock, which netted him $89 million.” Id., at 51.
    The Government did not, at any time, allege that Skill­
ing solicited or accepted side payments from a third party
in exchange for making these misrepresentations. See
Record 41328 (May 11, 2006 Letter from the Government
to the District Court) (“[T]he indictment does not allege,
and the government’s evidence did not show, that [Skill­
ing] engaged in bribery.”). It is therefore clear that, as we
read §1346, Skilling did not commit honest-services fraud.
    Because the indictment alleged three objects of the con-
spiracy—honest-services wire fraud, money-or-property
wire fraud, and securities fraud—Skilling’s conviction
is flawed. See Yates v. United States, 354 U.S. 298
(1957) (constitutional error occurs when a jury is in­
structed on alternative theories of guilt and returns a
general verdict that may rest on a legally invalid theory).
This determination, however, does not necessarily require
reversal of the conspiracy conviction; we recently con­
firmed, in Hedgpeth v. Pulido, 555 U. S. ___ (2008) (per
curiam), that errors of the Yates variety are subject to
harmless-error analysis. The parties vigorously dispute
whether the error was harmless. Compare Brief for
United States 52 (“[A]ny juror who voted for conviction
based on [the honest-services theory] also would have
found [Skilling] guilty of conspiring to commit securities
50                  SKILLING v. UNITED STATES

                          Opinion of the Court

fraud.”) with Reply Brief 30 (The Government “cannot
show that the conspiracy conviction rested only on the
securities-fraud theory, rather than the distinct, legally­
flawed honest-services theory.”). We leave this dispute for
resolution on remand.46
   Whether potential reversal on the conspiracy count
touches any of Skilling’s other convictions is also an open
question. All of his convictions, Skilling contends, hinged
on the conspiracy count and, like dominoes, must fall if it
falls. The District Court, deciding Skilling’s motion for
bail pending appeal, found this argument dubious, App.
1141a–1142a, but the Fifth Circuit had no occasion to rule
on it. That court may do so on remand.
                        *     *    *
  For the foregoing reasons, we affirm the Fifth Circuit’s
ruling on Skilling’s fair-trial argument, vacate its ruling
on his conspiracy conviction, and remand the case for
proceedings consistent with this opinion.

                                                       It is so ordered.




——————
  46 The Fifth Circuit appeared to prejudge this issue, noting that, “if

any of the three objects of Skilling’s conspiracy offers a legally insuffi­
cient theory,” it “must set aside his conviction.” 554 F.3d, at 543. That
reasoning relied on the mistaken premise that Hedgpeth v. Pulido, 555
U. S. ___ (2008) (per curiam), governs only cases on collateral review.
See 554 F.3d, at 543, n. 10. Harmless-error analysis, we clarify,
applies equally to cases on direct appeal. Accordingly, the Fifth Circuit,
on remand, should take a fresh look at the parties’ harmless-error
arguments.
                  Cite as: 561 U. S. ____ (2010)            1

                      Opinion of SCALIA, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 08–1394
                          _________________


   JEFFREY K. SKILLING, PETITIONER v. UNITED 

                    STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                         [June 24, 2010] 


  JUSTICE SCALIA, with whom JUSTICE THOMAS joins, and
with whom JUSTICE KENNEDY joins except as to Part III,
concurring in part and concurring in the judgment.
  I agree with the Court that petitioner Jeffrey Skilling’s
challenge to the impartiality of his jury and to the District
Court’s conduct of the voir dire fails. I therefore join Parts
I and II of the Court’s opinion. I also agree that the deci­
sion upholding Skilling’s conviction for so-called “honest­
services fraud” must be reversed, but for a different rea­
son. In my view, the specification in 18 U.S. C. §1346
(2006 ed., Supp. II) that “scheme or artifice to defraud” in
the mail-fraud and wire-fraud statutes, §§1341 and 1343
(2006 ed.), includes “a scheme or artifice to deprive an­
other of the intangible right of honest services,” is vague,
and therefore violates the Due Process Clause of the Fifth
Amendment. The Court strikes a pose of judicial humility
in proclaiming that our task is “not to destroy the Act . . .
but to construe it,” ante, at 42 (internal quotation marks
omitted). But in transforming the prohibition of “honest­
services fraud” into a prohibition of “bribery and kick­
backs” it is wielding a power we long ago abjured: the
power to define new federal crimes. See United States v.
Hudson, 7 Cranch 32, 34 (1812).
2                SKILLING v. UNITED STATES 


                      Opinion of SCALIA, J. 


                              I

   A criminal statute must clearly define the conduct it
proscribes, see Grayned v. City of Rockford, 408 U.S. 104,
108 (1972). A statute that is unconstitutionally vague
cannot be saved by a more precise indictment, see Lan
zetta v. New Jersey, 306 U.S. 451, 453 (1939), nor by
judicial construction that writes in specific criteria that its
text does not contain, see United States v. Reese, 92 U.S.
214, 219–221 (1876). Our cases have described vague
statutes as failing “to provide a person of ordinary intelli­
gence fair notice of what is prohibited, or [as being] so
standardless that [they] authoriz[e] or encourag[e] seri­
ously discriminatory enforcement.” United States v. Wil
liams, 553 U.S. 285, 304 (2008). Here, Skilling argues
that §1346 fails to provide fair notice and encourages
arbitrary enforcement because it provides no definition of
the right of honest services whose deprivation it prohibits.
Brief for Petitioner 38–39, 42–44. In my view Skilling is
correct.
   The Court maintains that “the intangible right of honest
services ” means the right not to have one’s fiduciaries
accept “bribes or kickbacks.” Its first step in reaching
that conclusion is the assertion that the phrase refers to
“the doctrine developed” in cases decided by lower federal
courts prior to our decision in McNally v. United States,
483 U.S. 350 (1987). Ante, at 39. I do not contest that. I
agree that Congress used the novel phrase to adopt the
lower-court case law that had been disapproved by
McNally—what the Court calls “the pre-McNally honest­
services doctrine,” ante, at 42. The problem is that that
doctrine provides no “ascertainable standard of guilt,”
United States v. L. Cohen Grocery Co., 255 U.S. 81, 89
(1921), and certainly is not limited to “bribes or kick­
backs.”
   Investigation into the meaning of “the pre-McNally
honest-services doctrine” might logically begin with
                  Cite as: 561 U. S. ____ (2010)            3

                      Opinion of SCALIA, J.

McNally itself, which rejected it. That case repudiated the
many Court of Appeals holdings that had expanded the
meaning of “fraud” in the mail-fraud and wire-fraud stat­
utes beyond deceptive schemes to obtain property. 483
U.S., at 360. If the repudiated cases stood for a prohibi­
tion of “bribery and kickbacks,” one would have expected
those words to appear in the opinion’s description of the
cases. In fact, they do not. Not at all. Nor did McNally
even provide a consistent definition of the pre-existing
theory of fraud it rejected. It referred variously to a right
of citizens “to have the [State]’s affairs conducted hon­
estly,” id., at 353, to “honest and impartial government,”
id., at 355, to “good government,” id., at 356, and “to have
public officials perform their duties honestly,” id., at 358.
It described prior case law as holding that “a public official
owes a fiduciary duty to the public, and misuse of his office
for private gain is a fraud,” id., at 355.
   But the pre-McNally Court of Appeals opinions were not
limited to fraud by public officials. Some courts had held
that those fiduciaries subject to the “honest services”
obligation included private individuals who merely par­
ticipated in public decisions, see, e.g., United States v.
Gray, 790 F.2d 1290, 1295–1296 (CA6 1986) (citing
United States v. Margiotta, 688 F.2d 108, 122 (CA2
1982)), and even private employees who had no role in
public decisions, see, e.g., United States v. Lemire, 720
F.2d 1327, 1335–1336 (CADC 1983); United States v. Von
Barta, 635 F.2d 999, 1007 (CA2 1980). Moreover, “to say
that a man is a fiduciary only begins [the] analysis; it
gives direction to further inquiry. . . . What obligations
does he owe as a fiduciary?” SEC v. Chenery Corp., 318
U.S. 80, 85–86 (1943). None of the “honest services”
cases, neither those pertaining to public officials nor those
pertaining to private employees, defined the nature and
content of the fiduciary duty central to the “fraud” offense.
   There was not even universal agreement concerning the
4                  SKILLING v. UNITED STATES

                         Opinion of SCALIA, J.

source of the fiduciary obligation—whether it must be
positive state or federal law, see, e.g., United States v.
Rabbitt, 583 F.2d 1014, 1026 (CA8 1978), or merely gen­
eral principles, such as the “obligations of loyalty and
fidelity” that inhere in the “employment relationship,”
Lemire, supra, at 1336. The decision McNally reversed
had grounded the duty in general (not jurisdiction-specific)
trust law, see Gray, supra, at 1294, a corpus juris fes­
tooned with various duties. See, e.g., Restatement (Sec­
ond) of Trusts §§169–185 (1976). Another pre-McNally
case referred to the general law of agency, United States v.
Ballard, 663 F.2d 534, 543, n. 22 (CA5 1981), modified on
other grounds by 680 F.2d 352 (1982), which imposes
duties quite different from those of a trustee.1 See Re­
statement (Second) of Agency §§377–398 (1957).
   This indeterminacy does not disappear if one assumes
that the pre-McNally cases developed a federal, common­
law fiduciary duty; the duty remained hopelessly unde­
fined. Some courts described it in astoundingly broad
language. Blachly v. United States, 380 F.2d 665 (CA5
1967), loftily declared that “[l]aw puts its imprimatur on
the accepted moral standards and condemns conduct
which fails to match the ‘reflection of moral uprightness,
of fundamental honesty, fair play and right dealing in the
general and business life of members of society.’ ” Id., at
671 (quoting Gregory v. United States, 253 F.2d 104, 109
(CA5 1958)). Other courts unhelpfully added that any
scheme “contrary to public policy” was also condemned by
——————
    1 The
        Court is untroubled by these divisions because “these debates
were rare in bribe and kickback cases,” in which “[t]he existence of a
fiduciary relationship, under any definition of that term, was usually
beyond dispute,” ante, at 43, n. 41. This misses the point. The Courts
of Appeals may have consistently found unlawful the acceptance of a
bribe or kickback by one or another sort of fiduciary, but they have not
consistently described (as the statute does not) any test for who is a
fiduciary.
                 Cite as: 561 U. S. ____ (2010)            5

                     Opinion of SCALIA, J.

the statute, United States v. Bohonus, 628 F.2d 1167,
1171 (CA9 1980). See also United States v. Mandel, 591
F.2d 1347, 1361 (CA4 1979) (any scheme that is “contrary
to public policy and conflicts with accepted standards of
moral uprightness, fundamental honesty, fair play and
right dealing”). Even opinions that did not indulge in such
grandiloquence did not specify the duty at issue beyond
loyalty or honesty, see, e.g., Von Barta, supra, at 1005–
1006. Moreover, the demands of the duty were said to be
greater for public officials than for private employees, see,
e.g., Lemire, supra, at 1337, n. 13; Ballard, supra, at 541,
n. 17, but in what respects (or by how much) was never
made clear.
   The indefiniteness of the fiduciary duty is not all. Many
courts held that some je-ne-sais-quoi beyond a mere
breach of fiduciary duty was needed to establish honest­
services fraud. See, e.g., Von Barta, supra, at 1006 (col­
lecting cases); United States v. George, 477 F.2d 508, 512
(CA7 1973). There was, unsurprisingly, some dispute
about that, at least in the context of acts by persons owing
duties to the public. See United States v. Price, 788 F.2d
234, 237 (CA4 1986). And even among those courts that
did require something additional where a public official
was involved, there was disagreement as to what the
addition should be. For example, in United States v. Bush,
522 F.2d 641 (1975), the Seventh Circuit held that mate­
rial misrepresentations and active concealment were
enough, id., at 647–648. But in Rabbitt, 583 F.2d 1014,
the Eighth Circuit held that actual harm to the State was
needed, id., at 1026.
   Similar disagreements occurred with respect to private
employees. Courts disputed whether the defendant must
use his fiduciary position for his own gain. Compare
Lemire, supra, at 1335 (yes), with United States v. Bron
ston, 658 F.2d 920, 926 (CA2 1981) (no). One opinion
upheld a mail-fraud conviction on the ground that the
6                SKILLING v. UNITED STATES

                      Opinion of SCALIA, J.

defendant’s “failure to disclose his receipt of kickbacks and
consulting fees from [his employer’s] suppliers resulted in
a breach of his fiduciary duties depriving his employer of
his loyal and honest services.” United States v. Bryza, 522
F.2d 414, 422 (CA7 1975). Another opinion, however,
demanded more than an intentional failure to disclose:
“There must be a failure to disclose something which in
the knowledge or contemplation of the employee poses an
independent business risk to the employer.” Lemire, 720
F.2d, at 1337. Other courts required that the victim
suffer some loss, see, e.g., Ballard, supra, at 541–542—a
proposition that, of course, other courts rejected, see, e.g.,
United States v. Newman, 664 F.2d 12, 20 (CA2 1981);
United States v. O’Malley, 535 F.2d 589, 592 (CA10 1976).
The Court’s statement today that there was a deprivation
of honest services even if “the scheme occasioned a money
or property gain for the betrayed party,” ante, at 35, is
therefore true, except to the extent it is not.
   In short, the first step in the Court’s analysis—holding
that “the intangible right of honest services” refers to “the
honest-services doctrine recognized in Court of Appeals’
decisions before McNally,” ante, at 39—is a step out of the
frying pan into the fire. The pre-McNally cases provide no
clear indication of what constitutes a denial of the right of
honest services. The possibilities range from any action
that is contrary to public policy or otherwise immoral, to
only the disloyalty of a public official or employee to his
principal, to only the secret use of a perpetrator’s position
of trust in order to harm whomever he is beholden to. The
duty probably did not have to be rooted in state law, but
maybe it did. It might have been more demanding in the
case of public officials, but perhaps not. At the time §1346
was enacted there was no settled criterion for choosing
among these options, for conclusively settling what was in
                      Cite as: 561 U. S. ____ (2010)                     7

                          Opinion of SCALIA, J.

and what was out.2
                              II
   The Court is aware of all this. It knows that adopting
by reference “the pre-McNally honest-services doctrine,”
ante, at 42, is adopting by reference nothing more precise
than the referring term itself (“the intangible right of
honest services”). Hence the deus ex machina: “[W]e pare
that body of precedent down to its core,” ante, at 39. Since
the honest-services doctrine “had its genesis” in bribery
prosecutions, and since several cases and counsel for
Skilling referred to bribery and kickback schemes as “core”
or “paradigm” or “typical” examples, or “[t]he most obvious
form,” of honest-services fraud, ante, at 43 (internal quota­
tion marks omitted), and since two cases and counsel for
the Government say that they formed the “vast majority,”
or “most” or at least “[t]he bulk” of honest-services cases,
ante, at 42–44 (internal quotation marks omitted),
THEREFORE it must be the case that they are all
Congress meant by its reference to the honest-services
doctrine.
   Even if that conclusion followed from its premises, it
would not suffice to eliminate the vagueness of the stat­
ute. It would solve (perhaps) the indeterminacy of what
acts constitute a breach of the “honest services” obligation
under the pre-McNally law. But it would not solve the
most fundamental indeterminacy: the character of the
“fiduciary capacity” to which the bribery and kickback
——————
   2 Courts since §1346’s enactment have fared no better, reproducing

some of the same disputes that predated McNally. See, e.g., Sorich v.
United States, 555 U. S. ___, ___–___ (2009) (SCALIA, J., dissenting from
denial of certiorari) (slip op., at 3–4) (collecting cases). We have previ­
ously found important to our vagueness analysis “the conflicting results
which have arisen from the painstaking attempts of enlightened judges
in seeking to carry out [a] statute in cases brought before them.”
United States v. L. Cohen Grocery Co., 255 U.S. 81, 89 (1921). I am at
a loss to explain why the Court barely mentions those conflicts today.
8                      SKILLING v. UNITED STATES

                             Opinion of SCALIA, J.

restriction applies. Does it apply only to public officials?
Or in addition to private individuals who contract with the
public? Or to everyone, including the corporate officer
here? The pre-McNally case law does not provide an
answer. Thus, even with the bribery and kickback limita­
tion the statute does not answer the question “What is the
criterion of guilt?”
   But that is perhaps beside the point, because it is obvi­
ous that mere prohibition of bribery and kickbacks was
not the intent of the statute. To say that bribery and
kickbacks represented “the core” of the doctrine, or that
most cases applying the doctrine involved those offenses,
is not to say that they are the doctrine. All it proves is
that the multifarious versions of the doctrine overlap with
regard to those offenses. But the doctrine itself is much
more. Among all the pre-McNally smörgåsbord-offerings
of varieties of honest-services fraud, not one is limited to
bribery and kickbacks. That is a dish the Court has
cooked up all on its own.
   Thus, the Court’s claim to “respec[t] the legislature,”
ante, at 44, n. 43 (emphasis deleted), is false. It is entirely
clear (as the Court and I agree) that Congress meant to
reinstate the body of pre-McNally honest-services law; and
entirely clear that that prohibited much more (though
precisely what more is uncertain) than bribery and kick­
backs. Perhaps it is true that “Congress intended §1346 to
reach at least bribes and kickbacks,” ante, at 44. That
simply does not mean, as the Court now holds, that “§1346
criminalizes only” bribery and kickbacks, ibid.
   Arriving at that conclusion requires not interpretation
but invention. The Court replaces a vague criminal stan­
dard that Congress adopted with a more narrow one (in­
cluded within the vague one) that can pass constitutional
muster. I know of no precedent for such “paring down,”3
——————
    3 The   only alleged precedent the Court dares to describe is Civil Ser
                     Cite as: 561 U. S. ____ (2010)                   9

                         Opinion of SCALIA, J.

and it seems to me clearly beyond judicial power. This is
not, as the Court claims, ante, at 41, simply a matter of
adopting a “limiting construction” in the face of potential
unconstitutionality. To do that, our cases have been care­
ful to note, the narrowing construction must be “fairly
possible,” Boos v. Barry, 485 U.S. 312, 331 (1988), “rea­
sonable,” Hooper v. California, 155 U.S. 648, 657 (1895),
or not “plainly contrary to the intent of Congress,” Edward
J. DeBartolo Corp. v. Florida Gulf Coast Building &
Constr. Trades Council, 485 U.S. 568, 575 (1988). As we
have seen (and the Court does not contest), no court before
McNally concluded that the “deprivation of honest ser­
vices” meant only the acceptance of bribes or kickbacks. If
it were a “fairly possible” or “reasonable” construction, not
“contrary to the intent of Congress,” one would think that
some court would have adopted it. The Court does not
even point to a post-McNally case that reads §1346 to
cover only bribery and kickbacks, and I am aware of none.
   The canon of constitutional avoidance, on which the
Court so heavily relies, see ante, at 41–42, states that
“when the constitutionality of a statute is assailed, if the
——————
vice Comm’n v. Letter Carriers, 413 U.S. 548 (1973). That case in­
volved a provision of the Hatch Act incorporating prior adjudications of
the Civil Service Commission. We upheld the provision against a
vagueness challenge—not, however, by “paring down” the adjudications
to a more narrow rule that we invented, but by concluding that what
they held was not vague. See id., at 571–574. The string of cases the
Court lists, see ante, at 41, n. 40, (almost none of which addressed
claims of vagueness), have nothing to do with “paring down.” The one
that comes closest, United States v. Thirty-seven Photographs, 402 U.S.
363 (1971), specified a time limit within which proceedings authorized
by statute for the forfeiture of obscene imported materials had to be
commenced and completed. That is not much different from “reading
in” a reasonable-time requirement for obligations undertaken in con­
tracts, and can hardly be described as a rewriting or “paring down” of
the statute. The Court relied on legislative history anticipating that
the proceedings would be prompt, id., at 370–371, and noted that
(unlike here) it was not “decid[ing] issues of policy,” id., at 372.
10               SKILLING v. UNITED STATES

                      Opinion of SCALIA, J.

statute be reasonably susceptible of two interpretations,
by one of which it would be unconstitutional and by the
other valid, it is our plain duty to adopt that construction
which will save the statute from constitutional infirmity.”
United States ex rel. Attorney General v. Delaware &
Hudson Co., 213 U.S. 366, 407 (1909); see also United
States v. Rumely, 345 U.S. 41, 45 (1953) (describing the
canon as decisive “in the choice of fair alternatives”). Here
there is no choice to be made between two “fair alterna­
tives.” Until today, no one has thought (and there is no
basis for thinking) that the honest-services statute prohib­
ited only bribery and kickbacks.
   I certainly agree with the Court that we must, “if we
can,” uphold, rather than “condemn,” Congress’s enact­
ments, ante, at 38. But I do not believe we have the
power, in order to uphold an enactment, to rewrite it.
Congress enacted the entirety of the pre-McNally honest­
services law, the content of which is (to put it mildly)
unclear. In prior vagueness cases, we have resisted the
temptation to make all things right with the stroke of our
pen. See, e.g., Smith v. Goguen, 415 U.S. 566, 575 (1974).
I would show the same restraint today, and reverse Skill­
ing’s conviction on the basis that §1346 provides no “ascer­
tainable standard” for the conduct it condemns, L. Cohen,
255 U.S., at 89. Instead, the Court today adds to our
functions the prescription of criminal law.
                              III
   A brief word about the appropriate remedy. As I noted
supra, at 2, Skilling has argued that §1346 cannot be
constitutionally applied to him because it affords no defi­
nition of the right whose deprivation it prohibits. Though
this reasoning is categorical, it does not make Skilling’s
challenge a “facial” one, in the sense that it seeks invalida­
tion of the statute in all its applications, as opposed to
preventing its enforcement against him. I continue to
                 Cite as: 561 U. S. ____ (2010)           11

                     Opinion of SCALIA, J.

doubt whether “striking down” a statute is ever an appro­
priate exercise of our Article III power. See Chicago v.
Morales, 527 U.S. 41, 77 (1999) (SCALIA, J., dissenting).
In the present case, the universality of the infirmity Skill­
ing identifies in §1346 may mean that if he wins, anyone
else prosecuted under the statute will win as well, see
Smith, supra, at 576–578. But Skilling only asks that his
conviction be reversed, Brief for Petitioner 57–58, so the
remedy he seeks is not facial invalidation.
  I would therefore reverse Skilling’s conviction under
§1346 on the ground that it fails to define the conduct it
prohibits. The fate of the statute in future prosecutions—
obvious from my reasoning in the case—would be a matter
for stare decisis.
                        *    *     *
  It is hard to imagine a case that more clearly fits the
description of what Chief Justice Waite said could not be
done, in a colorful passage oft-cited in our vagueness
opinions, United States v. Reese, 92 U.S., at 221:
       “The question, then, to be determined, is, whether
    we can introduce words of limitation into a penal
    statute so as to make it specific, when, as expressed, it
    is general only.
         “It would certainly be dangerous if the legislature
    could set a net large enough to catch all possible of­
    fenders, and leave it to the courts to step inside and
    say who could be rightfully detained, and who should
    be set at large. This would, to some extent, substitute
    the judicial for the legislative department of the gov­
    ernment. . . .
         “To limit this statute in the manner now asked
    for would be to make a new law, not to enforce an old
    one. This is no part of our duty.”
                 Cite as: 561 U. S. ____ (2010)            1

                      Opinion of ALITO, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–1394
                         _________________


   JEFFREY K. SKILLING, PETITIONER v. UNITED 

                    STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                        [June 24, 2010] 


   JUSTICE ALITO, concurring in part and concurring in the
judgment.
   I join the judgment of the Court and all but Part II of
the Court’s opinion. I write separately to address peti
tioner’s jury-trial argument.
   The Sixth Amendment guarantees criminal defendants
a trial before “an impartial jury.” In my view, this re
quirement is satisfied so long as no biased juror is actually
seated at trial. Of course, evidence of pretrial media
attention and widespread community hostility may play a
role in the bias inquiry. Such evidence may be important
in assessing the adequacy of voir dire, see, e.g., Mu’Min v.
Virginia, 500 U.S. 415, 428–432 (1991), or in reviewing
the denial of requests to dismiss particular jurors for
cause, see, e.g., Patton v. Yount, 467 U.S. 1025, 1036–
1040 (1984). There are occasions in which such evidence
weighs heavily in favor of a change of venue. In the end,
however, if no biased jury is actually seated, there is no
violation of the defendant’s right to an impartial jury. See
id., at 1031–1035, 1041; Murphy v. Florida, 421 U.S. 794,
800–801, 803 (1975); see also Rivera v. Illinois, 556 U. S.
___, ___–___ (2009) (slip op., at 7–8); United States v.
Martinez-Salazar, 528 U.S. 304, 311, 316–317 (2000);
Smith v. Phillips, 455 U.S. 209, 215–218 (1982).
   Petitioner advances a very different understanding of
2               SKILLING v. UNITED STATES

                     Opinion of ALITO, J.

the jury-trial right. Where there is extraordinary pretrial
publicity and community hostility, he contends, a court
must presume juror prejudice and thus grant a change of
venue. Brief for Petitioner 25–34. I disagree. Careful voir
dire can often ensure the selection of impartial jurors even
where pretrial media coverage has generated much hostile
community sentiment. Moreover, once a jury has been
selected, there are measures that a trial judge may take to
insulate jurors from media coverage during the course of
the trial. What the Sixth Amendment requires is “an
impartial jury.” If the jury that sits and returns a verdict
is impartial, a defendant has received what the Sixth
Amendment requires.
   The rule that petitioner advances departs from the text
of the Sixth Amendment and is difficult to apply. It re
quires a trial judge to determine whether the adverse
pretrial media coverage and community hostility in a
particular case has reached a certain level of severity, but
there is no clear way of demarcating that level or of de
termining whether it has been met.
   Petitioner relies chiefly on three cases from the 1960’s—
Sheppard v. Maxwell, 384 U.S. 333 (1966), Estes v. Texas,
381 U.S. 532 (1965), and Rideau v. Louisiana, 373 U.S.
723 (1963). I do not read those cases as demanding peti
tioner’s suggested approach.          As the Court notes,
Sheppard and Estes primarily “involved media interfer
ence with courtroom proceedings during trial.” Ante, at
16, n. 14; see also post, at 20 (SOTOMAYOR, J., concurring
in part and dissenting in part). Rideau involved unique
events in a small community.
   I share some of JUSTICE SOTOMAYOR’s concerns about
the adequacy of the voir dire in this case and the trial
judge’s findings that certain jurors could be impartial. See
post, at 34–37. But those highly fact-specific issues are
not within the question presented. Pet. for Cert. i. I also
do not understand the opinion of the Court as reaching
                 Cite as: 561 U. S. ____ (2010)           3

                      Opinion of ALITO, J.

any question regarding a change of venue under Federal
Rule of Criminal Procedure 21.
   Because petitioner, in my view, is not entitled to a re
versal of the decision below on the jury-trial question that
is before us, I join the judgment of the Court in full.
                 Cite as: 561 U. S. ____ (2010)           1

                   Opinion of SOTOMAYOR, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 08–1394
                         _________________


   JEFFREY K. SKILLING, PETITIONER v. UNITED 

                    STATES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE FIFTH CIRCUIT

                        [June 24, 2010] 


  JUSTICE SOTOMAYOR, with whom JUSTICE STEVENS and
JUSTICE BREYER join, concurring in part and dissenting in
part.
  I concur in the Court’s resolution of the honest-services
fraud question and join Part III of its opinion. I respect­
fully dissent, however, from the Court’s conclusion that
Jeffrey Skilling received a fair trial before an impartial
jury. Under our relevant precedents, the more intense the
public’s antipathy toward a defendant, the more careful a
court must be to prevent that sentiment from tainting the
jury. In this case, passions ran extremely high. The
sudden collapse of Enron directly affected thousands of
people in the Houston area and shocked the entire com­
munity. The accompanying barrage of local media cover­
age was massive in volume and often caustic in tone. As
Enron’s one-time CEO, Skilling was at the center of the
storm. Even if these extraordinary circumstances did not
constitutionally compel a change of venue, they required
the District Court to conduct a thorough voir dire in which
prospective jurors’ attitudes about the case were closely
scrutinized. The District Court’s inquiry lacked the neces­
sary thoroughness and left serious doubts about whether
the jury empaneled to decide Skilling’s case was capable of
rendering an impartial decision based solely on the evi­
dence presented in the courtroom. Accordingly, I would
2                SKILLING v. UNITED STATES

                    Opinion of SOTOMAYOR, J.

grant Skilling relief on his fair-trial claim.
                              I
   The majority understates the breadth and depth of
community hostility toward Skilling and overlooks signifi­
cant deficiencies in the District Court’s jury selection
process. The failure of Enron wounded Houston deeply.
Virtually overnight, what had been the city’s “largest,
most visible, and most prosperous company,” its “foremost
social and charitable force,” and “a source of civic pride”
was reduced to a “shattered shell.” App. ¶¶11, 13, pp.
649a–650a, 1152a. Thousands of the company’s employ­
ees lost their jobs and saw their retirement savings van­
ish. As the effects rippled through the local economy,
thousands of additional jobs disappeared, businesses
shuttered, and community groups that once benefited from
Enron’s largesse felt the loss of millions of dollars in con­
tributions. See, e.g., 3 Supp. Record 1229, 1267; see also
554 F.3d 529, 560 (CA5 2009) (“Accounting firms that
serviced Enron’s books had less work, hotels had more
open rooms, restaurants sold fewer meals, and so on”).
Enron’s community ties were so extensive that the entire
local U. S. Attorney’s Office was forced to recuse itself
from the Government’s investigation into the company’s
fall. See 3 Supp. Record 608 (official press release).
   With Enron’s demise affecting the lives of so many
Houstonians, local media coverage of the story saturated
the community. According to a defense media expert, the
Houston Chronicle—the area’s leading newspaper—
assigned as many as 12 reporters to work on the Enron
story full time. App. 568a–569a. The paper mentioned
Enron in more than 4,000 articles during the 3-year period
following the company’s December 2001 bankruptcy filing.
Hundreds of these articles discussed Skilling by name.
See 3 Supp. Record 2114. Skilling’s expert, a professional
journalist and academic with 30 years’ experience, could
                 Cite as: 561 U. S. ____ (2010)           3

                   Opinion of SOTOMAYOR, J.

not “recall another instance where a local paper dedicated
as many resources to a single topic over such an extended
period of time as the Houston Chronicle . . . dedicated to
Enron.” App. ¶32, p. 570a. Local television news coverage
was similarly pervasive and, in terms of “editorial theme,”
“largely followed the Chronicle’s lead.” Id., ¶11, at 559a;
see also id., at 717a. Between May 2002 and October
2004, local stations aired an estimated 19,000 news seg­
ments involving Enron, more than 1600 of which men­
tioned Skilling. 3 Supp. Record 2116.
   While many of the stories were straightforward news
items, many others conveyed and amplified the commu­
nity’s outrage at the top executives perceived to be respon­
sible for the company’s bankruptcy. A Chronicle report on
Skilling’s 2002 testimony before Congress is typical of the
coverage. It began, “Across Houston, Enron employees
watched former chief executive Jeffrey Skilling’s congres­
sional testimony on television, turning incredulous, angry
and then sarcastic by turns, as a man they knew as savvy
and detail-oriented pleaded memory failure and ignorance
about critical financial transactions at the now-collapsed
energy giant.” App. 1218a. “ ‘He is lying; he knew every­
thing,’ said [an employee], who said she had seen Skilling
frequently over her 18 years with the firm, where Skilling
was known for his intimate grasp of the inner doings at
the company. ‘I am getting sicker by the minute.’ ” Id., at
1219a. A companion piece quoted a local attorney who
called Skilling an “idiot” who was “in denial”; he added,
“I’m glad [Skilling’s] not my client.” Id., at 592a–593a.
   Articles deriding Enron’s senior executives were juxta­
posed with pieces expressing sympathy toward and soli­
darity with the company’s many victims. Skilling’s media
expert counted nearly a hundred victim-related stories in
the Chronicle, including a “multi-page layout entitled ‘The
Faces of Enron,’ ” which poignantly described the gut­
wrenching experiences of former employees who lost vast
4                   SKILLING v. UNITED STATES

                       Opinion of SOTOMAYOR, J.

sums of money, faced eviction from their homes, could not
afford Christmas gifts for their children, and felt “scared,”
“hurt,” “humiliat[ed],” “helpless,” and “betrayed.” Id., ¶71,
at 585a–586a. The conventional wisdom that blame for
Enron’s devastating implosion and the ensuing human
tragedy ultimately rested with Skilling and former Enron
Chairman Kenneth Lay became so deeply ingrained in the
popular imagination that references to their involvement
even turned up on the sports pages: “If you believe the
story about [Coach Bill Parcells] not having anything to do
with the end of Emmitt Smith’s Cowboys career, then you
probably believe in other far-fetched concepts. Like Jeff
Skilling having nothing to do with Enron’s collapse.” 3
Supp. Record 811.
   When a federal grand jury indicted Skilling, Lay, and
Richard Causey—Enron’s former chief accounting officer—
in 2004 on charges of conspiracy to defraud, securities
fraud, and other crimes, the media placed them directly in
its crosshairs. In the words of one article, “there was one
thing those whose lives were touched by the once-exalted
company all seemed to agree upon: The indictment of
former Enron CEO Jeff Skilling was overdue.” App.
1393a. Scoffing at Skilling’s attempts to paint himself as
“a ‘victim’ of his subordinates,” id., at 1394a, the Chronicle
derided “the doofus defense” that Lay and Skilling were
expected to offer, id., at 1401a.1 The Chronicle referred to
——————
    1 See
        also App. 735a (describing Enron as “hardball fraud” and noting
that “Enron prosecutors have approached the case more like an organ­
ized crime investigation than a corporate fraud prosecution,” a “tactic
[that] makes sense” given “the sheer pervasiveness of fraud, corruption,
and self-dealing”); id., at 1403a (“Lay stood proudly in front of Enron’s
facade of success, while Skilling and his own prot[égé], [Andrew]
Fastow, ginned up increasingly convoluted mechanisms for concealing
the financial reality. . . . A court will decide the particulars, but yes,
Ken Lay knew”); id., 1406a, 1409a (describing Enron’s collapse as
“failure as a result of fraud” and criticizing Skilling for using “vitriol
[as] a smokescreen” and “bolting for the door” just before Enron’s stock
                     Cite as: 561 U. S. ____ (2010)                     5

                       Opinion of SOTOMAYOR, J.

the coming Skilling/Lay trial as “the main event” and “The
Big One,” which would finally bring “the true measure of
justice in the Enron saga.” Record 40002; App. 1457a,
1460a.2 On the day the superseding indictment charging
Lay was issued, “the Chronicle dedicated three-quarters of
its front page, 2 other full pages, and substantial portions
of 4 other pages, all in the front or business sections, to
th[e] story.” Id., ¶57, at 580a–581a.
   Citing the widely felt sense of victimhood among Hous­
tonians and the voluminous adverse publicity, Skilling
moved in November 2004 for a change of venue.3 The
District Court denied the motion, characterizing the media
coverage as largely “objective and unemotional.” App. to
Brief for United States 11a. Voir dire, it concluded, would
provide an effective means to “ferret out any bias” in the
jury pool. Id., at 18a; see ante, at 4.
   To that end, the District Court began the jury selection
process by mailing screening questionnaires to 400 pro­
spective jurors in November 2005. The completed ques­
tionnaires of the 283 respondents not excused for hardship
dramatically illustrated the widespread impact of Enron’s
——————
price plummeted); 3 Supp. Record 1711 (discussing the role of Skilling
and Lay in “the granddaddy of all corporate frauds”).
  2 According to Skilling’s media expert, local television stations

“adopted these same themes” and “dr[o]ve them home through such
vivid and repeated visual imagery as replaying footage of Skilling’s . . .
‘perp walk’ when details about Skilling’s upcoming trial [we]re dis­
cussed.” App. ¶65, p. 584a. During arraignment, news outlets “fol­
lowed each man as he drove from his home to FBI headquarters, to the
court, and back home, often providing ‘color’ commentary—such as
interviewing former Enron employees for comment on the day’s events.”
Id., ¶60, at 581a.
  3 Reporting on the change-of-venue motion, the Chronicle described

Skilling as a “desperate defendant,” and the Austin American-
Statesman opined that while a change of venue may make sense “[f]rom
a legal perspective,” “from the standpoint of pure justice, the wealthy
executives really should be judged right where their economic hurri­
cane struck with the most force.” Id., at 748a, 747a.
6                    SKILLING v. UNITED STATES

                         Opinion of SOTOMAYOR, J.

collapse on the Houston community and confirmed the
intense animosity of Houstonians toward Skilling and his
codefendants. More than one-third of the prospective
jurors (approximately 99 of 283, by my count) indicated
that they or persons they knew had lost money or jobs as a
result of the Enron bankruptcy. Two-thirds of the jurors
(about 188 of 283) expressed views about Enron or the
defendants that suggested a potential predisposition to
convict. In many instances, they did not mince words,
describing Skilling as “smug,” “arrogant,” “brash,” “con­
ceited,” “greedy,” “deceitful,” “totally unethical and crimi­
nal,” “a crook,” “the biggest liar on the face of the earth,”
and “guilty as sin” (capitalization omitted).4 Only about 5
percent of the prospective jurors (15 of 283) did not read
the Houston Chronicle, had not otherwise “heard or read
about any of the Enron cases,” Record 13019, were not
connected to Enron victims, and gave no answers suggest­
——————
   4 See, e.g., Juror 1 (“Ken Lay and the others are guilty as all get out

and ought to go to jail”; Skilling is “[b]rash, [a]rrogant [and]
[c]onceited”; “I find it morally awful that these people are still running
loose”); Juror 70 (“Mr. Skilling is the biggest liar on the face of the
earth”); Juror 163 (Skilling “would lie to his mother if it would further
his cause”); Juror 185 (“I think [Skilling] was arrogant and a crook”);
Juror 200 (Skilling is a “[s]killful [l]iar [and] crook” who did “a lot of the
dirty work”; the defendants would “have to be blind, deaf, [and] stupid
to be unaware of what was happening!” (emphasis deleted)); Juror 206
(Skilling is “[t]otally unethical and criminal”; the defendants “are all
guilty and should be reduced to having to beg on the corner [and] live
under a bridge”); Juror 238 (“They are all guilty as sin—come on now”);
Juror 299 (Skilling “initiated, designed, [and] authorized certain illegal
actions”); Juror 314 (Lay “should ‘fess up’ and take his punishment like
a man”; “[t]he same goes for Jeffrey Skilling. . . . He and his family . . .
should be stripped of all of their assets [and] made to start over just
like the thousands he made start all over”); Juror 377 (Skilling is
“[s]mug,” “[g]reedy,” and “[d]isingenu[ous]”; he “had an active hand in
creating and sustaining a fraud”). Defendants’ Renewed Motion for
Change of Venue, Record, Doc. 618 (Sealed Exhs.) (hereinafter Skill­
ing’s Renewed Venue Motion); see also App. 794a–797a (summarizing
additional responses).
                      Cite as: 561 U. S. ____ (2010)                     7

                        Opinion of SOTOMAYOR, J.

ing possible antipathy toward the defendants.5 The par­
ties jointly stipulated to the dismissal of 119 members of
the jury pool for cause, hardship, or disability, but numer­
ous individuals who had made harsh comments about
Skilling remained.6
   On December 28, 2005, shortly after the questionnaires
had been returned, Causey pleaded guilty. The plea was
covered in lead newspaper and television stories. A front­
page headline in the Chronicle proclaimed that “Causey’s
——————
   5 Another 20 percent (about 59 of 283) indicated that they read the

Chronicle or had otherwise heard about the Enron cases but did not
report that they were victims or make comments suggesting possible
bias against the defendants.
   6 See, e.g., Juror 29 (Skilling is “[n]ot an honest man”); Juror 104

(Skilling “knows more than he’s admitting”); Juror 211 (“I believe he
was involved in wrong doings”); Juror 219 (“So many people lost their
life savings because of the dishonesty of some members of the executive
team”; Skilling was “[t]oo aggressive w[ith] accounting”); Juror 234
(“With his level of control and power, hard to believe that he was
unaware and not responsible in some way”); Juror 240 (Skilling
“[s]eems to be very much involved in criminal goings on”); Juror 255
(“[T]housands of people were taken advantage of by executives at
Enron”; Skilling is “arrogant”; “Skilling was Andrew Fastow’s immedi­
ate superior. Fastow has plead[ed] guilty to felony charges. I believe
Skilling was aware of Fastow’s illegal behavior”); Juror 263 (“Nice try
resigning 6 months before the collaps[e], but again, he had to know
what was going on”); Juror 272 (Skilling “[k]new he was getting out
before the [d]am [b]roke”); Juror 292 (Skilling “[b]ailed out when he
knew Enron was going down”); Juror 315 (“[H]ow could they not know
and they seem to be lying about some things”); Juror 328 (“They should
be held responsible as officers of this company for what happened”);
Juror 350 (“I believe he greatly misused his power and affected hun­
dreds of lives as a result”; “I believe they are all guilty. Their ‘doings’
affected not only those employed by Enron but many others as well”);
Juror 360 (“I seem to remember him trying to claim to have mental or
emotional issues that would remove him from any guilt. I think that is
deceitful. It seems as though he is a big player in the downfall”); Juror
378 (“I believe he knew, and certainly should have known as the CEO,
that illegal and improper [activities] were rampant in Enron”; “I believe
all of them were instrumental, and were co-conspirators, in the massive
fraud perpetrated at Enron”). Skilling’s Renewed Venue Motion.
8                SKILLING v. UNITED STATES

                    Opinion of SOTOMAYOR, J.

plea wreaks havoc for Lay, Skilling.” Record 12049, n. 13;
see also ibid. (quoting a former U. S. attorney who de­
scribed the plea as “a serious blow to the defense”). A
Chronicle editorial opined that “Causey’s admission of
securities fraud . . . . makes less plausible Lay’s claim that
most of the guilty pleas were the result of prosecutorial
pressure rather than actual wrongdoing.” Id., at 12391.
   With the trial date quickly approaching, Skilling re­
newed his change-of-venue motion, arguing that both the
questionnaire responses and the Causey guilty plea con­
firmed that he could not receive a fair trial in Houston. In
the alternative, Skilling asserted that “defendants are
entitled to a more thorough jury selection process than
currently envisioned by the [c]ourt.” Id., at 12067. The
court had announced its intention to question individual
jurors at the bench with one attorney for each side pre­
sent, and to complete the voir dire in a single day. See,
e.g., id., at 11804–11805, 11808. Skilling proposed, inter
alia, that defense counsel be afforded a greater role in
questioning, id., at 12074; that jurors be questioned pri­
vately in camera or in a closed courtroom where it would
be easier for counsel to consult with their colleagues,
clients, and jury consultants, id., at 12070–12072; and
that the court “avoid leading questions,” which “tend to
[e]licit affirmative responses from prospective jurors that
may not reflect their actual views,” id., at 12072. At a
minimum, Skilling asserted, the court should grant a
continuance of at least 30 days and send a revised ques­
tionnaire to a new group of prospective jurors. Id., at
12074–12075.
   The District Court denied Skilling’s motion without a
hearing, stating in a brief order that it was “not persuaded
that the evidence or arguments urged by defendants . . .
establish that pretrial publicity and/or community preju­
dice raise a presumption of inherent jury prejudice.” Id.,
at 14115. According to the court, the “jury questionnaires
                 Cite as: 561 U. S. ____ (2010)            9

                   Opinion of SOTOMAYOR, J.

sent to the remaining members of the jury panel and the
court’s voir dire examination of the jury panel provide
adequate safeguards to defendants and will result in the
selection of a fair and impartial jury in this case.” Id., at
14115–14116. The court did agree to delay the trial by
two weeks, until January 30, 2006.
  The coming trial featured prominently in local news
outlets. A front-page, eve-of-trial story in the Chronicle
described “the hurt and anger and resentment” that had
been “churn[ing] inside” Houstonians since Enron’s col­
lapse. Id., at 39946. Again criticizing Lay and Skilling for
offering a “doofus defense” (“a plea of not guilty by reason
of empty-headedness”), the paper stated that “Lay and
Skilling took hundreds of millions in compensation yet
now fail to accept the responsibility that went with it.”
Ibid. The article allowed that the defendants’ guilt,
“though perhaps widely assumed, remains even now an
assertion. A jury now takes up the task of deciding
whether that assertion is valid.” Id., at 39947. The next
paragraph, however, assured readers that “it’s normal for
your skin to crawl when Lay or Skilling claim with doe­
eyed innocence that they were unaware that something
was amiss at Enron. The company’s utter failure belies
the claim.” Ibid. (one paragraph break omitted); see also
id., at 39904 (declaring that Lay and Skilling would “have
to offer a convincing explanation for how executives once
touted as corporate geniuses could be so much in the dark
about the illegal activities and deceptive finances of their
own company”).
  It is against this backdrop of widespread community
impact and pervasive pretrial publicity that jury selection
in Skilling’s case unfolded. Approximately 160 prospective
jurors appeared for voir dire at a federal courthouse lo­
cated “about six blocks from Enron’s former headquar­
ters.” 554 F.3d, at 561. Addressing them as a group, the
District Court began by briefly describing the case and
10                  SKILLING v. UNITED STATES

                       Opinion of SOTOMAYOR, J.

providing a standard admonition about the need to be fair
and impartial and to decide the case based solely on the
trial evidence and jury instructions. The court then asked
whether anyone had “any reservations about your ability
to conscientiously and fairly follow these very important
rules.” App. 815a. Two individuals raised their hands
and were called forward to the bench. One told the court
that he thought Lay and Skilling “knew exactly what they
were doing” and would have to prove their innocence. Id.,
at 818a–819a. The second juror, who had stated on his
written questionnaire that he held no opinion that would
preclude him from being impartial, declared that he
“would dearly love to sit on this jury. I would love to
claim responsibility, at least 1⁄12 of the responsibility, for
putting these sons of bitches away for the rest of their
lives.” Id., at 819a–820a. The court excused both jurors
for cause.
   The court proceeded to question individual jurors from
the bench. As the majority recounts, ante, at 7–8, the
court asked them a few general yes/no questions about
their exposure to Enron-related news, often variations of,
“Do you recall any particular articles that stand out that
you’ve read about the case?” App. 850a. The court also
asked about questionnaire answers that suggested bias,
focusing mainly on whether, notwithstanding seemingly
partial comments, the prospective jurors believed they
“could be fair” and “put the government to its proof.” Id.,
at 852a. Counsel were permitted to follow up on issues
raised by the court. The court made clear, however, that
its patience would be limited, see, e.g., id., at 879a, and
questioning tended to be brief—generally less than five
minutes per person. Even so, it exposed disqualifying
biases among several prospective jurors who had earlier
expressed no concerns about their ability to be fair.7
——————
 7 See   App. 894a (Juror 43) (expressed the view that the defendants
                    Cite as: 561 U. S. ____ (2010)                  11

                      Opinion of SOTOMAYOR, J.

  Once it identified 38 qualified prospective jurors, the
court allowed the defense and Government to exercise
their allotted peremptory challenges. This left 12 jurors
and 4 alternates, who were sworn in and instructed, for
the first time, “not [to] read anything dealing with the
case or listen to any discussion of the case on radio or
television or access any Internet sites that may deal with
the case” and to “inform your friends and family members
that they should not discuss with you anything they may
have read or heard about this case.” Id., at 1026a. Start
to finish, the selection process took about five hours.
  Skilling’s trial commenced the next day and lasted four
months. After several days of deliberations, the jury
found Skilling guilty of conspiracy, 12 counts of securities
fraud, 5 counts of making false representations to audi­
tors, and 1 count of insider trading; it acquitted on 9 in­
sider trading counts. The jury found Lay guilty on all
counts.
  On appeal, Skilling asserted that he had been denied his
constitutional right to a fair trial before an impartial jury.
Addressing this claim, the Court of Appeals began by
disavowing the District Court’s findings concerning “com­
munity hostility.” There was, the court concluded, “suffi­
cient inflammatory pretrial material to require a finding
of presumed prejudice, especially in light of the immense
volume of coverage.” 554 F.3d, at 559. “[P]rejudice was
[also] inherent in an alleged co-conspirator’s well­

——————
“stole money” from their employees); id., at 922a (Juror 55) (admitted
that she “lean[ed] towards prejudging” the defendants); id., at 946a
(Juror 71) (stated that she would place the burden of proof on the
defendants); id., at 954a–960a (Juror 75) (indicated that she could not
set aside her view that there was fraud at Enron); id., at 1003a–1006a
(Juror 104) (stated that she questioned the defendants’ innocence and
that she “would be very upset with the government if they could not
prove their case”); id., at 1008a (Juror 112) (expressed that the view
that the defendants were guilty).
12              SKILLING v. UNITED STATES

                   Opinion of SOTOMAYOR, J.

publicized decision to plead guilty on the eve of trial.”
Ibid. The Court of Appeals, moreover, faulted the District
Court for failing to “consider the wider context.” Id., at
560. “[I]t was not enough for the court merely to assess
the tone of the news reporting. The evaluation of the
volume and nature of reporting is merely a proxy for the
real inquiry: whether there could be a fair trial by an
impartial jury that was not influenced by outside, irrele­
vant sources.” Ibid. (internal quotation marks omitted).
According to the Court of Appeals, “[t]he district court
seemed to overlook that the prejudice came from more
than just pretrial media publicity, but also from the sheer
number of victims.” Ibid.
  Having determined that “Skilling was entitled to a
presumption of prejudice,” the Court of Appeals proceeded
to explain that “the presumption is rebuttable, . . . and the
government may demonstrate from the voir dire that an
impartial jury was actually impanelled.” Id., at 561 (in­
ternal quotation marks omitted). Describing the voir dire
as “exemplary,” “searching,” and “proper and thorough,”
id., at 562, the court concluded that “[t]he government
[had] met its burden of showing that the actual jury that
convicted Skilling was impartial,” id., at 564–565. On this
basis, the Court of Appeals rejected Skilling’s claim and
affirmed his convictions.
                             II
  The Sixth Amendment right to an impartial jury and
the due process right to a fundamentally fair trial guaran­
tee to criminal defendants a trial in which jurors set aside
preconceptions, disregard extrajudicial influences, and
decide guilt or innocence “based on the evidence presented
in court.” Irvin v. Dowd, 366 U.S. 717, 723 (1961); see
also Sheppard v. Maxwell, 384 U.S. 333, 362 (1966).
Community passions, often inflamed by adverse pretrial
publicity, can call the integrity of a trial into doubt. In
                 Cite as: 561 U. S. ____ (2010)           13

                   Opinion of SOTOMAYOR, J.

some instances, this Court has observed, the hostility of
the community becomes so severe as to give rise to a “pre­
sumption of [juror] prejudice.” Patton v. Yount, 467 U.S.
1025, 1031 (1984).
   The Court of Appeals incorporated the concept of pre­
sumptive prejudice into a burden-shifting framework:
Once the defendant musters sufficient evidence of com­
munity hostility, the onus shifts to the Government to
prove the impartiality of the jury. The majority similarly
envisions a fixed point at which public passions become so
intense that prejudice to a defendant’s fair-trial rights
must be presumed. The majority declines, however, to
decide whether the presumption is rebuttable, as the
Court of Appeals held.
   This Court has never treated the notion of presumptive
prejudice so formalistically. Our decisions instead merely
convey the commonsense understanding that as the tide of
public enmity rises, so too does the danger that the preju­
dices of the community will infiltrate the jury. The under­
lying question has always been this: Do we have confi­
dence that the jury’s verdict was “induced only by evidence
and argument in open court, and not by any outside influ­
ence, whether of private talk or public print”? Patterson v.
Colorado ex rel. Attorney General of Colo., 205 U.S. 454,
462 (1907).
   The inquiry is necessarily case specific. In selecting a
jury, a trial court must take measures adapted to the
intensity, pervasiveness, and character of the pretrial
publicity and community animus.           Reviewing courts,
meanwhile, must assess whether the trial court’s proce­
dures sufficed under the circumstances to keep the jury
free from disqualifying bias. Cf. Murphy v. Florida, 421
U.S. 794, 799 (1975) (scrutinizing the record for “any
indications in the totality of circumstances that peti­
tioner’s trial was not fundamentally fair”). This Court’s
precedents illustrate the sort of steps required in different
14              SKILLING v. UNITED STATES

                   Opinion of SOTOMAYOR, J.

situations to safeguard a defendant’s constitutional right
to a fair trial before an impartial jury.
   At one end of the spectrum, this Court has, on rare
occasion, confronted such inherently prejudicial circum­
stances that it has reversed a defendant’s conviction
“without pausing to examine . . . the voir dire examination
of the members of the jury.” Rideau v. Louisiana, 373
U.S. 723, 727 (1963). In Rideau, repeated television
broadcasts of the defendant’s confession to murder, rob­
bery, and kidnaping so thoroughly poisoned local senti­
ment as to raise doubts that even the most careful voir
dire could have secured an impartial jury. A change of
venue, the Court determined, was thus the only way to
assure a fair trial. Ibid.; see also 6 W. LaFave, J. Israel,
N. King, & O. Kerr, Criminal Procedure §23.2(a), p. 264
(3d ed. 2007) (hereinafter LaFave) (“The best reading of
Rideau is that the Court there recognized that prejudicial
publicity may be so inflammatory and so pervasive that
the voir dire simply cannot be trusted to fully reveal the
likely prejudice among prospective jurors”).
   As the majority describes, ante, at 14, this Court
reached similar conclusions in Estes v. Texas, 381 U.S.
532 (1965), and Sheppard, 384 U.S. 333. These cases
involved not only massive pretrial publicity but also media
disruption of the trial process itself. Rejecting the argu­
ment that the defendants were not entitled to relief from
their convictions because they “ha[d] established no isola­
table prejudice,” the Court described the “untoward cir­
cumstances” as “inherently suspect.” Estes, 381 U.S., at
542, 544. It would have been difficult for the jurors not to
have been swayed, at least subconsciously, by the “bed­
lam” that surrounded them. Sheppard, 384 U.S., at 355.
Criticizing the trial courts’ failures “to protect the jury
from outside influence,” id., at 358, the Court stressed
that, “where there is a reasonable likelihood that prejudi­
cial news prior to trial will prevent a fair trial, the judge
                 Cite as: 561 U. S. ____ (2010)          15

                   Opinion of SOTOMAYOR, J.

should continue the case until the threat abates, or trans­
fer it to another [venue] not so permeated with publicity.”
Id., at 363. Estes and Sheppard thus applied Rideau’s
insight that in particularly extreme circumstances even
the most rigorous voir dire cannot suffice to dispel the
reasonable likelihood of jury bias.
   Apart from these exceptional cases, this Court has
declined to discount voir dire entirely and has instead
examined the particulars of the jury selection process to
determine whether it sufficed to produce a jury untainted
by pretrial publicity and community animus. The Court
has recognized that when antipathy toward a defendant
pervades the community there is a high risk that biased
jurors will find their way onto the panel. The danger is
not merely that some prospective jurors will deliberately
hide their prejudices, but also that, as “part of a commu­
nity deeply hostile to the accused,” “they may unwittingly
[be] influenced” by the fervor that surrounds them. Mur
phy, 421 U.S., at 803. To assure an impartial jury in such
adverse circumstances, a trial court must carefully con­
sider the knowledge and attitudes of prospective jurors
and then closely scrutinize the reliability of their assur­
ances of fairness. Cf. Morgan v. Illinois, 504 U.S. 719,
729 (1992) (“[P]art of the guarantee of a defendant’s right
to an impartial jury is an adequate voir dire to identify
unqualified jurors”).
   Irvin offers an example of a case in which the trial
court’s voir dire did not suffice to counter the “wave of
public passion” that had swept the community prior to the
defendant’s trial. 366 U.S., at 728. The local news media
had “extensively covered” the crimes (a murder spree),
“arous[ing] great excitement and indignation.” Id., at 719
(internal quotation marks omitted). Following Irvin’s
arrest, the press “blanketed” the community with “a bar­
rage of newspaper headlines, articles, cartoons and pic­
tures” communicating numerous unfavorable details about
16               SKILLING v. UNITED STATES

                    Opinion of SOTOMAYOR, J.

Irvin, including that he had purportedly confessed. Id., at
725. Nearly 90 percent of the 430 prospective jurors ex­
amined during the trial court’s voir dire “entertained some
opinion as to guilt—ranging in intensity from mere suspi­
cion to absolute certainty.” Id., at 727. Of the 12 jurors
seated, 8 “thought petitioner was guilty,” although “each
indicated that notwithstanding his opinion he could ren­
der an impartial verdict.” Id., at 727, 724.
    Despite the seated jurors’ assurances of impartiality,
this Court invalidated Irvin’s conviction for want of due
process. “It is not required,” this Court declared, “that the
jurors be totally ignorant of the facts and issues involved.
. . . It is sufficient if the juror can lay aside his impression
or opinion and render a verdict based on the evidence
presented in court.” Id., at 722–723. The Court empha­
sized, however, that a juror’s word on this matter is not
decisive, particularly when “the build-up of prejudice [in
the community] is clear and convincing.” Id., at 725.
Many of Irvin’s jurors, the Court noted, had been influ­
enced by “the pattern of deep and bitter prejudice shown
to be present throughout the community.” Id., at 727
(internal quotation marks omitted). The Court did not
“doubt [that] each juror was sincere when he said that he
would be fair and impartial to [Irvin], but . . . [w]here so
many, so many times, admitted prejudice, such a state­
ment of impartiality can be given little weight.” Id., at
728.
    The media coverage and community animosity in Irvin
was particularly intense. In three subsequent cases, this
Court recognized that high-profile cases may generate
substantial publicity without stirring similar public pas­
sions. The jury selection process in such cases, the Court
clarified, generally need not be as exhaustive as in a case
such as Irvin. So long as the trial court conducts a rea­
sonable inquiry into extrajudicial influences and the abil­
ity of prospective jurors to presume innocence and render
                      Cite as: 561 U. S. ____ (2010)                     17

                        Opinion of SOTOMAYOR, J.

a verdict based solely on the trial evidence, we would
generally have no reason to doubt the jury’s impartiality.8
  The first of these cases, Murphy, 421 U.S. 794, involved
a well-known defendant put on trial for a widely publi­
cized Miami Beach robbery. The state trial court denied
his motion for a change of venue and during voir dire
excused 20 of the 78 prospective jurors for cause. Distin­
guishing Irvin, this Court saw no indication in the voir
dire of “such hostility to [Murphy] by the jurors who
served in his trial as to suggest a partiality that could not
be laid aside.” 421 U.S., at 800. Although some jurors
“had a vague recollection of the robbery with which [Mur­
phy] was charged and each had some knowledge of [his]
past crimes,” “none betrayed any belief in the relevance of
[Murphy’s] past to the present case.” Ibid.; see also ibid.,
n. 4 (contrasting a juror’s “mere familiarity with [a defen­
dant] or his past” with “an actual predisposition against
him”). “[T]hese indicia of impartiality,” the Court sug­
gested, “might be disregarded in a case where the general
atmosphere in the community or courtroom is sufficiently
inflammatory, but the circumstances surrounding [Mur­
phy’s] trial [were] not at all of that variety.” Id., at 802.
  In a second case, Yount, 467 U.S. 1025, the defendant
was granted a new trial four years after being convicted of
murder. He requested a change of venue, citing pretrial
publicity and the widespread local knowledge that he had
previously been convicted and had made confessions that
would be inadmissible in court. The state trial court
denied Yount’s motion and seated a jury following a 10­
day voir dire of 292 prospective jurors. Nearly all of the
——————
  8 Of course, even if the jury selection process is adequate, a trial court

violates a defendant’s right to an impartial jury if it erroneously denies
a for-cause challenge to a biased venire member who ultimately sits on
the jury. See, e.g., United States v. Martinez-Salazar, 528 U.S. 304,
316 (2000) (“[T]he seating of any juror who should have been dismissed
for cause . . . would require reversal”).
18               SKILLING v. UNITED STATES

                    Opinion of SOTOMAYOR, J.

prospective jurors had heard of the case, and 77 percent
“admitted they would carry an opinion into the jury box.”
Id., at 1029. Declining to grant relief on federal habeas
review, this Court stressed the significant interval be­
tween Yount’s first trial—when “adverse publicity and the
community’s sense of outrage were at their height”—and
his second trial, which “did not occur until four years later,
at a time when prejudicial publicity was greatly dimin­
ished and community sentiment had softened.” Id., at
1032. While 8 of the 14 seated jurors and alternates had
“at some time . . . formed an opinion as to Yount’s guilt,”
the “particularly extensive” voir dire confirmed that “time
had weakened or eliminated any” bias they once may have
harbored. Id., at 1029–1030, 1034, n. 10, 1033. Accord­
ingly, this Court concluded, “the trial court did not commit
manifest error in finding that the jury as a whole was
impartial.” Id., at 1032.
   This Court most recently wrestled with the issue of
pretrial publicity in Mu’Min v. Virginia, 500 U.S. 415
(1991). Mu’Min stood accused of murdering a woman
while out of prison on a work detail. Citing 47 newspaper
articles about the crime, Mu’Min moved for a change of
venue. The state trial court deferred its ruling and at­
tempted to seat a jury. During group questioning, 16 of
the 26 prospective jurors indicated that they had heard
about the case from media or other sources. Dividing
these prospective jurors into panels of four, the court
asked further general questions about their ability to be
fair given what they had heard or read. One juror an­
swered equivocally and was dismissed for cause. The
court refused Mu’Min’s request to ask more specific ques­
tions “relating to the content of news items that potential
jurors might have read or seen.” Id., at 419. Of the 12
persons who served on the jury, “8 had at one time or
another read or heard something about the case. None
had indicated that he had formed an opinion about the
                 Cite as: 561 U. S. ____ (2010)           19

                   Opinion of SOTOMAYOR, J.

case or would be biased in any way.” Id., at 421.
   Rejecting Mu’Min’s attempt to analogize his case to
Irvin, this Court observed that “the cases differ both in the
kind of community in which the coverage took place and in
extent of media coverage.” 500 U.S., at 429. Mu’Min’s
offense occurred in the metropolitan Washington, D. C.,
area, “which has a population of over 3 million, and in
which, unfortunately, hundreds of murders are committed
each year.” Ibid. While the crime garnered “substantial”
pretrial publicity, the coverage was not as pervasive as in
Irvin and “did not contain the same sort of damaging
information.” 500 U.S., at 429–430. Moreover, in con­
trast to Irvin, the seated jurors uniformly disclaimed
having ever formed an opinion about the case. Given
these circumstances, this Court rebuffed Mu’Min’s asser­
tion that the trial court committed constitutional error by
declining to “make precise inquiries about the contents of
any news reports that potential jurors have read.” 500
U.S., at 424. The Court stressed, however, that its ruling
was context-specific: “Had the trial court in this case been
confronted with the ‘wave of public passion’ engendered by
pretrial publicity that occurred in connection with Irvin’s
trial, the Due Process Clause of the Fourteenth Amend­
ment might well have required more extensive examina­
tion of potential jurors than it undertook here.” Id., at
429.
                              III
   It is necessary to determine how this case compares to
our existing fair-trial precedents. Were the circumstances
so inherently prejudicial that, as in Rideau, even the most
scrupulous voir dire would have been “but a hollow formal­
ity” incapable of reliably producing an impartial jury? 373
U.S., at 726. If the circumstances were not of this charac­
ter, did the District Court conduct a jury selection process
sufficiently adapted to the level of pretrial publicity and
20              SKILLING v. UNITED STATES

                   Opinion of SOTOMAYOR, J.

community animus to ensure the seating of jurors capable
of presuming innocence and shutting out extrajudicial
influences?
                              A
   Though the question is close, I agree with the Court that
the prospect of seating an unbiased jury in Houston was
not so remote as to compel the conclusion that the District
Court acted unconstitutionally in denying Skilling’s mo­
tion to change venue. Three considerations lead me to this
conclusion. First, as the Court observes, ante, at 16, the
size and diversity of the Houston community make it
probable that the jury pool contained a nontrivial number
of persons who were unaffected by Enron’s collapse, neu­
tral in their outlook, and unlikely to be swept up in the
public furor. Second, media coverage of the case, while
ubiquitous and often inflammatory, did not, as the Court
points out, ante, at 17, contain a confession by Skilling or
similar “smoking-gun” evidence of specific criminal acts.
For many prospective jurors, the guilty plea of codefen­
dant and alleged co-conspirator Causey, along with the
pleas and convictions of other Enron executives, no doubt
suggested guilt by association. But reasonable minds
exposed to such information would not necessarily have
formed an indelible impression that Skilling himself was
guilty as charged. Cf. Rideau, 373 U.S., at 726 (a major­
ity of the county’s residents were “exposed repeatedly and
in depth to the spectacle of Rideau personally confessing
in detail to the crimes with which he was later to be
charged”). Third, there is no suggestion that the court­
room in this case became, as in Estes and Sheppard, a
“carnival” in which the “calmness and solemnity” of the
proceedings was compromised. Sheppard, 384 U.S., at
358, 350 (internal quotation marks omitted). It is thus
appropriate to examine the voir dire and determine
whether it instills confidence in the impartiality of the
                       Cite as: 561 U. S. ____ (2010)                        21

                         Opinion of SOTOMAYOR, J.

jury actually selected.9
                                B
   In concluding that the voir dire “adequately detect[ed]
and defuse[d] juror bias,” ante, at 20, the Court downplays
the extent of the community’s antipathy toward Skilling
and exaggerates the rigor of the jury selection process.
The devastating impact of Enron’s collapse and the relent­
less media coverage demanded exceptional care on the
part of the District Court to ensure the seating of an im­
partial jury. While the procedures employed by the Dis­
trict Court might have been adequate in the typical high­
profile case, they did not suffice in the extraordinary
circumstances of this case to safeguard Skilling’s constitu­
tional right to a fair trial before an impartial jury.

——————
  9 Whether   the District Court abused its discretion in declining to
change venue pursuant to the Federal Rules of Criminal Procedure is a
different question. See Fed. Rule Crim. Proc. 21(a) (“Upon the defen­
dant’s motion, the court must transfer the proceeding against that
defendant to another district if the court is satisfied that so great a
prejudice against the defendant exists in the transferring district that
the defendant cannot obtain a fair and impartial trial there”). As this
Court has indicated, its supervisory powers confer “more latitude” to set
standards for the conduct of trials in federal courts than in state courts.
Mu’Min v. Virginia, 500 U.S. 415, 424 (1991). While the circumstances
may not constitutionally compel a change of venue “without pausing to
examine . . . the voir dire,” Rideau v. Louisiana, 373 U.S. 723, 727
(1963), the widely felt sense of victimhood among Houstonians and the
community’s deep-seated animus toward Skilling certainly meant that
the task of reliably identifying untainted jurors posed a major chal­
lenge, with no guarantee of success. It likely would have been far
easier to empanel an impartial jury in a venue where the Enron story
had less salience. I thus agree with the Court of Appeals that “[i]t
would not have been imprudent for the [District] [C]ourt to have
granted Skilling’s transfer motion.” 554 F.3d 529, 558 (CA5 2009).
Skilling, however, likely forfeited any Rule 21 or supervisory powers
claim by failing to present it either in his opening brief before the Fifth
Circuit, see id., at 559, n. 39, or in his petition for certiorari, cf. ante, at
12, n. 11.
22               SKILLING v. UNITED STATES

                    Opinion of SOTOMAYOR, J.

   In conducting this analysis, I am mindful of the “wide
discretion” owed to trial courts when it comes to jury­
related issues. Mu’Min, 500 U.S., at 427; cf. ante, at 20–
21. Trial courts are uniquely positioned to assess public
sentiment and the credibility of prospective jurors. Prox­
imity to events, however, is not always a virtue. Persons
in the midst of a tumult often lack a panoramic view.
“[A]ppellate tribunals [thus] have the duty to make an
independent evaluation of the circumstances.” Sheppard,
384 U.S., at 362. In particular, reviewing courts are well
qualified to inquire into whether a trial court implemented
procedures adequate to keep community prejudices from
infecting the jury. If the jury selection process does not
befit the circumstances of the case, the trial court’s rulings
on impartiality are necessarily called into doubt. See
Morgan, 504 U.S., at 729–730 (“ ‘Without an adequate
voir dire the trial judge’s responsibility to remove prospec­
tive jurors who will not be able impartially to follow the
court’s instructions and evaluate the evidence cannot be
fulfilled’ ” (quoting Rosales-Lopez v. United States, 451
U.S. 182, 188 (1981) (plurality opinion))); see also
Mu’Min, 500 U.S., at 451 (KENNEDY, J., dissenting) (“Our
willingness to accord substantial deference to a trial
court’s finding of juror impartiality rests on our expecta­
tion that the trial court will conduct a sufficient voir dire
to determine the credibility of a juror professing to be
impartial”).
                             1
   As the Court of Appeals apprehended, the District Court
gave short shrift to the mountainous evidence of public
hostility. For Houstonians, Enron’s collapse was an event
of once-in-a-generation proportions. Not only was the
volume of media coverage “immense” and frequently in­
temperate, but “the sheer number of victims” created a
climate in which animosity toward Skilling ran deep and
                    Cite as: 561 U. S. ____ (2010)                  23

                      Opinion of SOTOMAYOR, J.

the desire for conviction was widely shared. 554 F.3d, at
559–560.
   The level of public animus toward Skilling dwarfed that
present in cases such as Murphy and Mu’Min. The pre­
trial publicity in those cases consisted of dozens of news
reports, most of which were “largely factual in nature.”
Murphy, 421 U.S., at 802. There was no indication that
the relevant communities had been captivated by the
cases or had adopted fixed views about the defendants. In
contrast, the number of media reports in this case reached
the tens of thousands, and full-throated denunciations of
Skilling were common. The much closer analogy is thus to
Irvin, which similarly featured a “barrage” of media cover­
age and a “huge . . . wave of public passion,” 366 U.S., at
725, 728, although even that case did not, as here, involve
direct harm to entire segments of the community.10
   Attempting to distinguish Irvin, the majority suggests
that Skilling’s economic offenses were less incendiary than
Irvin’s violent crime spree and that “news stories about
Enron contained nothing resembling the horrifying infor­
mation rife in reports about Irvin’s rampage of robberies
and murders.” Ante, at 28. Along similar lines, the Dis­
trict Court described “the facts of this case [as] neither
heinous nor sensational.” App. to Brief for United States
10a. The majority also points to the four years that
passed between Enron’s declaration of bankruptcy and the
start of Skilling’s trial, asserting that “the decibel level of
media attention diminished somewhat” over this time.
Ante, at 17. Neither of these arguments is persuasive.
   First, while violent crimes may well provoke widespread
community outrage more readily than crimes involving
monetary loss, economic crimes are certainly capable of
——————
 10 One of Skilling’s experts noted that, “[i]n cases involving 200 or

more articles, trial judges granted a change of venue 59% of the time.”
App. ¶30, p. 611a.
24                    SKILLING v. UNITED STATES

                          Opinion of SOTOMAYOR, J.

rousing public passions, particularly when thousands of
unsuspecting people are robbed of their livelihoods and
retirement savings. Indeed, the record in this case is
replete with examples of visceral outrage toward Skilling
and other Enron executives. See, e.g., Record 39946
(front-page, eve-of-trial story describing “the hurt and
anger and resentment . . . churn[ing] inside” the people of
Houston). Houstonians compared Skilling to, among other
things, a rapist, an axe murderer, and an Al Qaeda terror­
ist.11 As one commentator observed, “[i]t’s a sign of how
shocked Houstonians are about Enron’s ignominious
demise that Sept. 11 can be invoked—and is frequently—
to explain the shock of the company’s collapse.” 3 Supp.
Record 544. The bad blood was so strong that Skilling and
other top executives hired private security to protect
themselves from persons inclined to take the law into their
own hands. See, e.g., App. 1154a (“After taking the tem­
perature of Enron’s victims, [a local lawyer] says the
Enron executives are wise to take security precautions”).
   Second, the passage of time did little to soften commu­
nity sentiment. Contrary to the Court’s suggestion, ante,
at 17, this case in no way resembles Yount, where, by the
time of the defendant’s retrial, “prejudicial publicity [had]
greatly diminished” and community animus had signifi­
——————
   11 See, e.g., 554 F.3d, at 559, n. 42 (“I’m livid, absolutely livid . . . . I

have lost my entire friggin’ retirement to these people. They have
raped all of us” (internal quotation marks omitted)); App. 382a (“Hurt­
ing that many elderly people so severely is, I feel, the equivalent of
being an axe murderer. His actions were just as harmful as an axe
murderer to the [community]” (alteration in original)); id., at 1152a–
1153a (“Not having the stuff of suicide bombers, Enron’s executive
pilots took full advantage of golden parachutes to bail out of their high­
flying corporate jet after setting the craft on a course to financial
oblivion. In a business time frame, Enron pancaked faster than the
twin towers”); id., at 1163a (noting that “Skilling’s picture turned up
alongside Osama bin Laden’s on ‘Wanted’ posters inside the company
headquarters”).
                     Cite as: 561 U. S. ____ (2010)                    25

                       Opinion of SOTOMAYOR, J.

cantly waned. 467 U.S., at 1032; see also ibid. (in the
months preceding the defendant’s retrial, newspaper
reports about the case averaged “less than one article per
month,” and public interest was “minimal”). The Enron
story was a continuing saga, and “publicity remained
intense throughout.” 554 F.3d, at 560. Not only did
Enron’s downfall generate wall-to-wall news coverage, but
so too did a succession of subsequent Enron-related
events.12 Of particular note is the highly publicized guilty
plea of codefendant Causey just weeks before Skilling’s
trial. If anything, the time that elapsed between the
bankruptcy and the trial made the task of seating an
unbiased jury more difficult, not less. For many members
of the jury pool, each highly publicized Enron-related
guilty plea or conviction likely served to increase their
certainty that Skilling too had engaged in—if not master­
minded—criminal acts, particularly given that the media
——————
  12 Among the highlights: In 2002, Skilling testified before Congress,

and other Enron executives invoked their Fifth Amendment rights;
Enron auditor Arthur Andersen was indicted, tried, convicted, and
sentenced on charges of obstruction of justice; the Enron Task Force
charged Enron CFO and Skilling-protégé Andrew Fastow with fraud,
money laundering, and other crimes; and at least two Enron employees
pleaded guilty on fraud and tax charges. In 2003, the Enron Task
Force indicted numerous Enron employees, including Ben Glisan, Jr.
(the company’s treasurer), Lea Fastow (wife of Andrew and an assistant
treasurer), and more than half a dozen executives of Enron Broadband
Services; several Enron employees entered guilty pleas and received
prison sentences; and Enron filed its bankruptcy reorganization plan.
In 2004, Andrew and Lea Fastow both pleaded guilty; Skilling and
Causey were indicted in February; a superseding indictment adding
Lay was filed in July; a number of additional Enron employees entered
guilty pleas; and former Enron employees and Merrill Lynch bankers
were defendants in a 6-week trial in Houston concerning an Enron deal
involving the sale of Nigerian barges. In 2005, a 3-month trial was held
in Houston for five executives of Enron Broadband Services; various
pretrial proceedings occurred in the run up to the trial of Skilling, Lay,
and Causey; and, three weeks before the scheduled trial date, Causey
pleaded guilty to securities fraud.
26                SKILLING v. UNITED STATES

                    Opinion of SOTOMAYOR, J.

coverage reinforced this view. See supra, at 7–8. The trial
of Skilling and Lay was the culmination of all that had
come before. See Record 40002 (noting that “prosecutors
followed the classic pattern of working their way up
through the ranks”). As the Chronicle put it in July 2005,
shortly after the trial of several Enron Broadband Services
executives ended without convictions, “The real trial, the
true measure of justice in the Enron saga, begins in Janu­
ary. Let the small fry swim free if need be. We’ve got
bigger fish in need of frying.” App. 1460a (paragraph
breaks omitted); see also ibid. (“From the beginning, the
Enron prosecution has had one true measure of success:
Lay and Skilling in a cold steel cage”).
   Any doubt that the prevailing mindset in the Houston
community remained overwhelmingly negative was dis­
pelled by prospective jurors’ responses to the written
questionnaires. As previously indicated, supra, at 5–7,
more than one-third of the prospective jurors either knew
victims of Enron’s collapse or were victims themselves,
and two-thirds gave responses suggesting an antidefen­
dant bias. In many instances their contempt for Skilling
was palpable. See nn. 4, 6, supra. Only a small fraction of
the prospective jurors raised no red flags in their re­
sponses. And this was before Causey’s guilty plea and the
flurry of news reports that accompanied the approach of
trial. One of Skilling’s experts, a political scientist who
had studied pretrial publicity “for over 35 years” and
consulted in more than 200 high-profile cases (in which he
had recommended against venue changes more often than
not), “c[a]me to the conclusion that the extent and depth of
bias shown in these questionnaires is the highest or at
least one of the very highest I have ever encountered.”
App. ¶¶2, 7, pp. 783a, 785a (emphasis deleted).
                              2
     Given the extent of the antipathy evident both in the
                      Cite as: 561 U. S. ____ (2010)                    27

                        Opinion of SOTOMAYOR, J.

community at large and in the responses to the written
questionnaire, it was critical for the District Court to take
“strong measures” to ensure the selection of “an impartial
jury free from outside influences.” Sheppard, 384 U.S., at
362. As this Court has recognized, “[i]n a community
where most veniremen will admit to a disqualifying preju­
dice, the reliability of the others’ protestations may be
drawn into question.” Murphy, 421 U.S., at 803; see also
Groppi v. Wisconsin, 400 U.S. 505, 510 (1971) (“ ‘[A]ny
judge who has sat with juries knows that in spite of forms
they are extremely likely to be impregnated by the envi­
roning atmosphere’ ” (quoting Frank v. Mangum, 237 U.S.
309, 349 (1915) (Holmes, J., dissenting))). Perhaps be­
cause it had underestimated the public’s antipathy toward
Skilling, the District Court’s 5-hour voir dire was mani­
festly insufficient to identify and remove biased jurors.13
  As an initial matter, important lines of inquiry were not
——————
  13 The majority points out that the jury selection processes in the

three previous Enron trials that had been held in Houston were simi­
larly brief. See ante, at 23. The circumstances of those cases, however,
were very different. In particular, the defendants had not been person­
ally subjected to anything approaching the withering public criticism
that had been directed at Skilling and Lay. As earlier noted, see, e.g.,
supra, at 25–26, it was the trial of Skilling and Lay that was widely
seen as the climactic event of the Enron saga. Accordingly, my conclu­
sion that the jury selection process in this unusual case did not suffice
to select an impartial jury does not cast doubt on the adequacy of the
processes used in the earlier Enron prosecutions.
  Moreover, in referencing the length of the voir dire in this case, I do
not mean to suggest that length should be a principal measure of the
adequacy of a jury selection process. Trial courts, including this one,
should be commended for striving to be efficient, but they must always
take care to ensure that their expeditiousness does not compromise a
defendant’s fair-trial right. I also express no view with respect to court­
led versus attorney-led voir dire. Federal Rule of Criminal Procedure
24(a) gives district courts discretion to choose between these options,
and I have no doubt that either is capable of producing an impartial
jury even in high profile cases so long as the trial court assures that the
scope of the voir dire is tailored to the circumstances.
28                  SKILLING v. UNITED STATES

                       Opinion of SOTOMAYOR, J.

pursued at all. The majority accepts, for instance, that
“publicity about a codefendant’s guilty plea calls for in­
quiry to guard against actual prejudice.” Ante, at 19.
Implying that the District Court undertook this inquiry,
the majority states that “[o]nly two venire members re­
called [Causey’s] plea.” Ibid. In fact, the court asked very
few prospective jurors any questions directed to their
knowledge of or feelings about that event.14 Considering
how much news the plea generated, many more than two
venire members were likely aware of it. The lack of ques­
tioning, however, makes the prejudicial impact of the plea
on those jurors impossible to assess.
   The court also rarely asked prospective jurors to de­
scribe personal interactions they may have had about the
case, or to consider whether they might have difficulty
avoiding discussion of the case with family, friends, or
colleagues during the course of the lengthy trial. The
tidbits of information that trickled out on these subjects
provided cause for concern. In response to general media­
related questions, several prospective jurors volunteered
that they had spoken with others about the case. Juror
74, for example, indicated that her husband was the “news
person,” that they had “talked about it,” that she had also
heard things “from work,” and that what she heard was
“all negative, of course.” App. 948a. The court, however,
did not seek elaboration about the substance of these
interactions. Surely many prospective jurors had similar

——————
  14 Juror 33 brought up the plea in response to the District Court’s

question about whether he “recall[ed] listening to any particular
programs about the case.” App. 888a. Juror 96, meanwhile, told the
court that he read the “whole” Houston Chronicle every day, including
“all the articles about Enron.” Id., at 992a. The court, however, did not
ask any questions designed to elicit information about the Causey plea.
Instead, Juror 96 remarked on the plea only after Skilling’s counsel
managed to squeeze in a follow-up as to whether he had “read about
any guilty pleas in this case over the last month or two.” Id., at 993a.
                     Cite as: 561 U. S. ____ (2010)                   29

                       Opinion of SOTOMAYOR, J.

conversations, particularly once they learned upon receiv­
ing the written questionnaire that they might end up on
Skilling’s jury.
  Prospective jurors’ personal interactions, moreover, may
well have left them with the sense that the community
was counting on a conviction. Yet this too was a subject
the District Court did not adequately explore. On the few
occasions when prospective jurors were asked whether
they would feel pressure from the public to convict, they
acknowledged that it might be difficult to return home
after delivering a not-guilty verdict. Juror 75, for in­
stance, told the court, “I think a lot of people feel that
they’re guilty. And maybe they’re expecting something to
come out of this trial.” Id., at 956a. It would be “tough,”
she recognized, “to vote not guilty and go back into the
community.” Id., at 957a; see also id., at 852a (Juror 10)
(admitting “some hesitancy” about “telling people the
government didn’t prove its case”).
  With respect to potential nonmedia sources of bias, the
District Court’s exchange with Juror 101 is particularly
troubling.15 Although Juror 101 responded in the negative
when asked whether she had “read anything in the news­
paper that [stood] out in [her] mind,” she volunteered that
she “just heard that, between the two of them, [Skilling
and Lay] had $43 million to contribute for their case and
that there was an insurance policy that they could collect
on, also.” Id., at 998a. This information, she explained,
“was just something I overheard today—other jurors
talking.” Ibid. It seemed suspicious, she intimated, “to
have an insurance policy ahead of time.” Id., at 999a. The
court advised her that “most corporations provide insur­
ance for their officers and directors.” Ibid. The court,
however, did not investigate the matter further, even
——————
  15 Portions of the voir dire transcript erroneously refer to this pro­

spective juror as “Juror 110.” See, e.g., id., at 996a.
30                 SKILLING v. UNITED STATES

                       Opinion of SOTOMAYOR, J.

though it had earlier instructed prospective jurors not to
talk to each other about the case. Id., at 843a. It is thus
not apparent whether other prospective jurors also over­
heard the information and whether they too believed that
it reflected unfavorably on the defendants; nor is it appar­
ent what other outside information may have been shared
among the venire members. At the very least, Juror 101’s
statements indicate that the court’s questions were failing
to bring to light the extent of jurors’ exposure to poten­
tially prejudicial facts and that some prospec-
tive jurors were having difficulty following the court’s
directives.
   The topics that the District Court did cover were ad­
dressed in cursory fashion. Most prospective jurors were
asked just a few yes/no questions about their general
exposure to media coverage and a handful of additional
questions concerning any responses to the written ques­
tionnaire that suggested bias. In many instances, their
answers were unenlightening.16 Yet the court rarely
sought to draw them out with open-ended questions about
their impressions of Enron or Skilling and showed limited
patience for counsel’s followup efforts. See, e.g., id., at


——————
  16 Thecourt’s exchange with Juror 20 (who sat on the jury) is typical:
  “Q. Do you remember reading any particular articles about this case
or Mr. Lay or Mr. Skilling?
  “A. Not until just recently this week, but nothing—
  “Q. And there have been a lot of articles this week.
  “A. Yeah.
  “Q. Do you recall any particular articles you’ve read in the last week
or so?
  “A. Not word for word, no.
  “Q. Did you read all the articles in the Sunday “Chronicle”?
  “A. Some of them.
  “Q. Which ones do you remember reading?
  “A. The one about the trial, I think, and how the trial was going to
work.” Id., at 873a–874a.
                      Cite as: 561 U. S. ____ (2010)                      31

                        Opinion of SOTOMAYOR, J.

879a, 966a.17 When prospective jurors were more forth­
coming, their responses tended to highlight the ubiquity
and negative tone of the local news coverage, thus under­
scoring the need to press the more guarded members of
the venire for further information.18 Juror 17, for exam­
ple, mentioned hearing a radio program that very morning
in which a former Enron employee compared persons who
did not think Skilling was guilty to Holocaust deniers. See
id., at 863a (“[H]e said he thought that he would find them
guilty automatically if he was on the jury because he said
that it would be worse than a German trying to say that
they didn’t kill the Jews”).19 Other jurors may well have
encountered, and been influenced by, similarly incendiary
rhetoric.
  These deficiencies in the form and content of the voir
——————
  17 The  majority’s criticism of Skilling’s counsel for failing to ask ques­
tions of many of the prospective jurors, cf. ante, at 23–24, is thus
misplaced. Given the District Court’s express warning early in the voir
dire that it would not allow counsel “to ask individual questions if
[they] abuse[d]” that right, App. 879a, counsel can hardly be blamed for
declining to test the court’s boundaries at every turn. Moreover, the
court’s perfunctory exchanges with prospective jurors often gave
counsel no clear avenue for further permissible inquiry.
   18 Although the District Court underestimated the extent of the com­

munity hostility, it was certainly aware of the ubiquity of the pretrial
publicity, acknowledging that “all of us have been exposed to substan­
tial media attention about this case.” Id., at 841a. The court even
made an offhand remark about one of the prior Enron prosecutions,
“the Nigerian barge case,” apparently expecting that the prospective
jurors would understand the reference. Id., at 840a.
   19 Taking a more defendant-favorable line than most prospective ju­

rors, Juror 17 stated that he “thought the guy [on the radio] was pretty
narrow minded,” that “everyone should be considered innocent totally
until they get a chance to come [to] court,” and that the Government
might have been overzealous in some of its Enron-related prosecutions.
Id., at 863a–864a. He added, however, that he “believe[d] there was
probably some accounting fraud [at Enron].” Id., at 864a. The District
Court denied the Government’s request to remove Juror 17 for cause,
but he did not ultimately sit on the jury.
32                  SKILLING v. UNITED STATES

                        Opinion of SOTOMAYOR, J.

dire questions contributed to a deeper problem: The Dis­
trict Court failed to make a sufficiently critical assessment
of prospective jurors’ assurances of impartiality. Although
the Court insists otherwise, ante, at 26, the voir dire tran­
script indicates that the District Court essentially took
jurors at their word when they promised to be fair. In­
deed, the court declined to dismiss for cause any prospec­
tive juror who ultimately gave a clear assurance of impar­
tiality, no matter how much equivocation preceded it.
Juror 29, for instance, wrote on her questionnaire that
Skilling was “not an honest man.” App. 881a. During
questioning, she acknowledged having previously thought
the defendants were guilty, and she disclosed that she lost
$50,000–$60,000 in her 401(k) as a result of Enron’s col­
lapse. Id., at 880a, 883a. But she ultimately agreed that
she would be able to presume innocence. Id., at 881a,
884a. Noting that she “blame[d] Enron for the loss of her
money” and appeared to have “unshakeable bias,” Skill­
ing’s counsel challenged her for cause. Id., at 885a. The
court, however, declined to remove her, stating that “she
answered candidly she’s going to have an open mind now”
and “agree[ing]” with the Government’s assertion that “we
have to take her at her word.” Id., at 885a–886a.20 As
——————
  20 The  majority attempts to downplay the significance of Juror 29 by
noting that she did not end up on the jury because Skilling used a
peremptory challenge to remove her. See ante, at 30, n. 31. The
majority makes a similar point with respect to other venire members
who were not ultimately seated. See ante, at 24, n. 24. The comments
of these venire members, however, are relevant in assessing the impar­
tiality of the seated jurors, who were similarly “part of a community
deeply hostile to the accused” and who may have been “unwittingly
influenced by it.” Murphy v. Florida, 421 U.S. 794, 803 (1975); see also
Irvin v. Dowd, 366 U.S. 717, 728 (1961). Moreover, the fact that the
District Court failed to remove persons as dubiously qualified as Juror
29 goes directly to the adequacy of its voir dire. If Juror 29 made it
through to the end of the selection process, it is difficult to have confi­
dence in the impartiality of the jurors who sat, especially given how
                     Cite as: 561 U. S. ____ (2010)                    33

                        Opinion of SOTOMAYOR, J.

this Court has made plain, jurors’ assurances of impartial­
ity simply are not entitled to this sort of talismanic signifi­
cance. See, e.g., Murphy, 421 U.S., at 800 (“[T]he juror’s
assurances that he is equal to th[e] task cannot be disposi­
tive of the accused’s rights”); Irvin, 366 U.S., at 728
(“Where so many, so many times, admi[t] prejudice, . . . a
statement of impartiality can be given little weight”).
   Worse still, the District Court on a number of occasions
accepted declarations of impartiality that were equivocal
on their face. Prospective jurors who “hope[d]” they could
presume innocence and did “not necessarily” think Skill­
ing was guilty were permitted to remain in the pool. App.
932a, 857a. Juror 61, for instance, wrote of Lay on her
questionnaire, “Shame on him.” Id., at 931a. Asked by
the court about this, she stated that, “innocent or guilty,
he was at the helm” and “should have known what was
going on at the company.” Ibid.; see also id., at 934a
(Skilling is “probably” “in the same boat as” Lay). The
court then asked, “can you presume, as you start this trial,
that Mr. Lay is innocent?” Id., at 932a. She responded, “I
hope so, but you know. I don’t know. I can’t honestly
answer that one way or the other.” Ibid.; see also id., at
933a (“I bring in my past history. I bring in my biases. I
would like to think I could rise above those, but I’ve never
been in this situation before. So I don’t know how I could
honestly answer that question one way or the other. . . . I
do have some concerns”). Eventually, however, Juror 61
answered “Yes” when the court asked if she would be able
to acquit if she had “a reasonable doubt that the defen­
dants are guilty.” Id., at 933a–934a. Challenging her for
cause, defense counsel insisted that they had not received
“a clear and unequivocal answer” about her ability to be
—————— 

little is known about many of them. Cf. 6 LaFave §23.2(f), at 288 (“The

responses of those not seated casts light on the credibility of the seated

jurors who were familiar with the same publicity”). 

34                  SKILLING v. UNITED STATES

                       Opinion of SOTOMAYOR, J.

fair. Ibid. The court denied the challenge, stating, “You
know, she tried.” Ibid.
                               3
  The majority takes solace in the fact that most of the
persons actually seated as jurors and alternates “specifi­
cally stated that they had paid scant attention to Enron­
related news.” Ante, at 24–25, and n. 26.21 In context,
however, these general declarations reveal little about the
seated jurors’ actual knowledge or views or the possible
pressure they might have felt to convict, and thus cannot
instill confidence that the jurors “were not under [the]
sway” of the prevailing community sentiment. Cf. ante, at
25. Jurors who did not “get into details” of Enron’s com­
plicated accounting schemes, App. 856a, nevertheless
knew the outline of the oft-repeated story, including that
Skilling and Lay had been cast as the leading villains.
Juror 63, for instance, told the court that she “may have
heard a little bit” about Enron-related litigation but had
not “really pa[id] attention.” Id., at 935a. Yet she was
clearly aware of some specifics. On her questionnaire,
despite stating that she had not followed Enron-related
news, she wrote about “whistleblowers and Arthur Ander­
sen lying about Enron’s accounting,” and she expressed
the view that Skilling and Lay “probably knew they were
breaking the law.” Supp. App. 105sa–106sa. During
questioning, which lasted barely four minutes, the District
Court obtained no meaningful information about the
actual extent of Juror 63’s familiarity with the case or the
basis for her belief in Skilling’s guilt. Yet it nevertheless
——————
  21 The majority also notes that about two-thirds of the seated jurors

and alternates (11 of 16) had no personal Enron connection. Ante, at
24, and n. 25. This means, of course, that five of the seated jurors and
alternates did have connections to friends or colleagues who had lost
jobs or money as a result of Enron’s collapse—a fact that does not strike
me as particularly reassuring.
                     Cite as: 561 U. S. ____ (2010)                    35

                       Opinion of SOTOMAYOR, J.

accepted her assurance that she could “absolutely” pre­
sume innocence. App. 937a.22
   Indeed, the District Court’s anemic questioning did little
to dispel similar doubts about the impartiality of numer­
ous other seated jurors and alternates. In my estimation,
more than half of those seated made written and oral
comments suggesting active antipathy toward the defen­
dants. The majority thus misses the mark when it asserts
that “Skilling’s seated jurors . . . exhibited nothing like the
display of bias shown in Irvin.” Ante, at 29. Juror 10, for
instance, reported on his written questionnaire that he
knew several co-workers who owned Enron stock; that he
personally may have owned Enron stock through a mutual
fund; that he heard and read about the Enron cases from
the “Houston Chronicle, all three Houston news channels,
Fox news, talking with friends [and] co-workers, [and]
Texas Lawyer Magazine”; that he believed Enron’s col­
lapse “was due to greed and mismanagement”; that “[i]f
[Lay] did not know what was going on in his company, he
was really a poor manager/leader”; and that the defen­
dants were “suspect.” Supp. App. 11sa–19sa. During
questioning, he said he “th[ought]” he could presume
innocence and “believe[d]” he could put the Government to
its proof, but he also acknowledged that he might have
“some hesitancy” “in telling people the government didn’t
prove its case.” App. 851a–852a.
——————
  22 As one of Skilling’s jury experts observed, there is a “tendency in
voir dire of jury pool members in high-profile cases to minimize their
exposure to media, their knowledge of prejudicial information, and any
biases they may have.” App. 763a; see also id., at 637a (“Those who
perceive themselves or wish to be perceived as good citizens are reluc­
tant to admit they cannot be fair”). For this reason, the fact that “none
of the seated jurors and alternates checked the ‘yes’ box” on the written
questionnaire when “asked whether they ‘ha[d] an opinion about
[Skilling],’ ” ante, at 26, is of minimal significance, particularly given
that the Causey plea and the impending trial received significant
media coverage after the questionnaires were submitted.
36                  SKILLING v. UNITED STATES

                       Opinion of SOTOMAYOR, J.

  Juror 11 wrote that he “work[ed] with someone who
worked at Enron”; that he got Enron-related news from
the “Houston Chronicle, Channel 2 News, Channel 13
News, O’Reilly Factor, [and] talking with friends and co­
workers”; that he regularly visited the Chronicle Web site;
that “greed on Enron’s part” caused the company’s col­
lapse; and that “a lot of people were hurt financially.”
Supp. App. 26sa–30sa. During questioning, he stated that
he would have “no problem” requiring the Government to
prove its case, but he also told the court that he believed
Lay was “greedy” and that corporate executives are often
“stretching the legal limits . . . . I’m not going to say that
they’re all crooks, but, you know.” App. 857a, 854a.
Asked whether he would “star[t] the case with sort of an
inkling that because [Lay is] greedy he must have done
something illegal,” he offered an indeterminate “not neces­
sarily.” Id., at 857.23
——————
  23 Many other seated jurors and alternates expressed similarly trou­

bling sentiments. See, e.g., Supp. App. 57sa–60sa (Juror 20) (obtained
Enron-related news from the Chronicle and “local news stations”;
blamed Enron’s collapse on “[n]ot enough corporate controls or effective
audit procedures to prevent mismanagement of corporate assets”; and
was “angry that so many people lost their jobs and their retirement
savings”); id., at 72sa–75sa (Juror 38) (followed Enron-related news
from various sources, including the Chronicle; was “angry about what
happened”; and “fe[lt] bad for those that worked hard and invested in
the corp[oration] only to have it all taken away”); id., at 117sa–118sa
(Juror 64) (had several friends who worked at Enron and lost money;
heard about the Enron cases on the news; described the collapse as
“sad” because “people lost jobs [and] money—lots of money”; and
believed the Government “did the right thing” in its investigation); id.,
at 177sa–181sa (Juror 87) (received Enron-related news from the
Chronicle, Channel 13 news, the O’Reilly Factor, Internet news sources,
and friends, family, and co-workers; attributed Enron’s collapse to
“[p]oor management [and] bad judgment—greed”; lamented “[t]he sad
state of the long-term loyal employees who are left with nothing in their
retirement accounts”; and “admire[d] [the] bravery” of Enron whistle­
blower Sherron Watkins “for bringing the situation to the attention of
the public, which stopped things from getting worse”); id., at 191sa–
                      Cite as: 561 U. S. ____ (2010)                     37

                        Opinion of SOTOMAYOR, J.

   While several seated jurors and alternates did not make
specific comments suggesting prejudice, their written and
oral responses were so abbreviated as to make it virtually
impossible for the District Court reliably to assess
whether they harbored any latent biases. Juror 13, for
instance, wrote on his questionnaire that he had heard
about the Enron cases from the “[n]ews.” Supp. App. 42sa.
The court questioned him for two minutes, during which
time he confirmed that he had “heard what’s on the news,
basically,” including “that the trial had moved from the
17th to the 31st.” He added that the story “was all over
the news on every detail of Enron.” App. 858a–860a. No
meaningful information about his knowledge or attitudes
was obtained. Similarly, Juror 78 wrote that she had not
followed Enron-related news but was aware that “[m]any
people lost their jobs.” Supp. App. 151sa. The court ques­
tioned her for less than 90 seconds. During that time, she
acknowledged that she had “caught glimpses” of the cov­
erage and “kn[e]w generally, you know, that the company
went bankrupt” and that there “were some employees that
went off and did their own businesses.” App. 969a. Little
more was learned.24
——————
195sa (Juror 90) (heard Enron-related news from his wife, co-workers,
and television; wrote that “[i]t’s not right for someone . . . to take” away
the money that the “small average worker saves . . . for retirement all
his life”; and described the Government’s Enron investigation as “a
good thing”); id., at 221sa–225sa (Juror 113) (obtained information
about Enron from a “co-worker [who] was in the jury pool for Mrs.
Fastow’s trial”; worked for an employer who lost money as a result of
Enron’s collapse; found it “sad” that the collapse had affected “such a
huge number of people”; and thought “someone had to be doing some­
thing illegal”); id., at 236sa–237sa (Juror 116) (knew a colleague who
lost money in Enron’s collapse; obtained Enron-related news from the
“Houston Chronicle, Time Magazine, local TV news [and] radio, friends,
family, [and] co-workers, [and] internet news sources”; and noted
that what stood out was “[t]he employees and retirees that lost their
savings”).
  24 Several other jurors fell into this category. Juror 67 wrote on his
38                  SKILLING v. UNITED STATES

                       Opinion of SOTOMAYOR, J.

   In assessing the likelihood that bias lurked in the minds
of at least some of these seated jurors, I find telling the
way in which voir dire played out. When the District
Court asked the prospective jurors as a group whether
they had any reservations about their ability to presume
innocence and put the Government to its proof, only two
answered in the affirmative, and both were excused for
cause. Id., at 815a–820a. The District Court’s individual
questioning, though truncated, exposed disqualifying
prejudices among numerous additional prospective jurors
who had earlier expressed no concerns about their impar­
tiality. See n. 7, supra. It thus strikes me as highly likely
that at least some of the seated jurors, despite stating that
they could be fair, harbored similar biases that a more
probing inquiry would likely have exposed. Cf. Yount,
467 U.S., at 1034, n. 10 (holding that the trial court’s
“particularly extensive” 10-day voir dire assured the jury’s
impartiality).25
——————
questionnaire that he had heard about Enron from the Chronicle and
“Internet news sources.” Id., at 133sa. He was questioned for 90
seconds, during which time he indicated that he had read an article on
the Internet the preceding night “about the jury selection taking place
today, stuff like that.” App. 944a. Juror 99 wrote that she had not
heard or read about the Enron cases and did not “know anything about”
Enron. Supp. App. 210sa. The District Court questioned her for barely
one minute. She stated that she had “[n]ot really” learned more about
the case, but added that she had heard “this and that” from her par­
ents. App. 995a–996a. The court did not press further.
  25 The majority suggests that the fact that Skilling “challenged only

one of the seated jurors for cause” indicates that he did not believe the
other jurors were biased. Ante, at 30. Our decisions, however, distin­
guish claims involving “the partiality of an individual juror” from
antecedent claims directed at “the partiality of the trial jury as a
whole.” Patton v. Yount, 467 U.S. 1025, 1036 (1984); see also Frazier v.
United States, 335 U.S. 497, 514 (1948) (“[T]he two sorts of challenge[s]
are distinct and are therefore to be dealt with separately”). If the jury
selection process does not, as here, give a defendant a fair opportunity
to identify biased jurors, the defendant can hardly be faulted for failing
to make for-cause challenges.
                 Cite as: 561 U. S. ____ (2010)           39

                   Opinion of SOTOMAYOR, J.

  The majority suggests, ante, at 17–18, 30, that the jury’s
decision to acquit Skilling on nine relatively minor insider
trading charges confirms its impartiality. This argument,
however, mistakes partiality with bad faith or blind vin­
dictiveness. Jurors who act in good faith and sincerely
believe in their own fairness may nevertheless harbor
disqualifying prejudices. Such jurors may well acquit
where evidence is wholly lacking, while subconsciously
resolving closer calls against the defendant rather than
giving him the benefit of the doubt. Cf. United States v.
McVeigh, 918 F. Supp. 1467, 1472 (WD Okla. 1996) (preju­
dice “may go unrecognized in those who are affected by it.
The prejudice that may deny a fair trial is not limited to a
bias or discriminatory attitude. It includes an impairment
of the deliberative process of deductive reasoning from
evidentiary facts resulting from an attribution to some­
thing not included in the evidence. That something has its
most powerful effect if it generates strong emotional re­
sponses”). In this regard, it is significant that the Gov­
ernment placed relatively little emphasis on the nine
insider trading counts during its closing argument, declin­
ing to explain its theory on those counts in any detail
whatsoever. Record 37010. The acquittals on those
counts thus provide scant basis for inferring a lack of
prejudice.
                        *     *     *
  In sum, I cannot accept the majority’s conclusion that
voir dire gave the District Court “a sturdy foundation to
assess fitness for jury service.” Cf. ante, at 29. Taken
together, the District Court’s failure to cover certain vital
subjects, its superficial coverage of other topics, and its
uncritical acceptance of assurances of impartiality leave
me doubtful that Skilling’s jury was indeed free from the
deep-seated animosity that pervaded the community at
large. “[R]egardless of the heinousness of the crime
40              SKILLING v. UNITED STATES

                   Opinion of SOTOMAYOR, J.

charged, the apparent guilt of the offender[,] or the station
in life which he occupies,” our system of justice demands
trials that are fair in both appearance and fact. Irvin, 366
U.S., at 722. Because I do not believe Skilling’s trial met
this standard, I would grant him relief.